Exhibit 10.1

EXECUTION COPY

AMENDED AND RESTATED

LONG-TERM CREDIT AGREEMENT

dated as of June 28, 2011

among

WHIRLPOOL CORPORATION

WHIRLPOOL EUROPE B.V.

WHIRLPOOL FINANCE B.V.

WHIRLPOOL CANADA HOLDING CO.

CERTAIN FINANCIAL INSTITUTIONS

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Fronting Agent

and

THE ROYAL BANK OF SCOTLAND PLC,

as Syndication Agent

BNP PARIBAS

and

CITIBANK, N.A.,

as Documentation Agents

J.P. MORGAN SECURITIES LLC

and

RBS SECURITIES INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE  

ARTICLE 1 DEFINITIONS

     1   

Section 1.01.

   Definitions      1   

Section 1.02.

   Accounting Terms and Determinations      19   

ARTICLE 2 THE FACILITY

     19   

Section 2.01.

   Description of Facility      19   

Section 2.02.

   Availability of Facility; Required Payments      20   

Section 2.03.

   Committed Advances      20   

Section 2.04.

   Letter of Credit Subfacility      25   

Section 2.05.

   Reserved      30   

Section 2.06.

   Fronted Advance Subfacility      31   

Section 2.07.

   Fees      33   

Section 2.08.

   General Facility Terms      34   

Section 2.09.

   Borrowing Subsidiaries; Additional Borrowing Subsidiaries      44   

Section 2.10.

   Regulation D Compensation      45   

Section 2.11.

   Cash Collateral      45   

Section 2.12.

   Defaulting Lenders      46   

ARTICLE 3 CHANGE IN CIRCUMSTANCES

     49   

Section 3.01.

   Taxes      49   

Section 3.02.

   Increased Costs      51   

Section 3.03.

   Changes in Capital Adequacy Regulations      52   

Section 3.04.

   Availability of Types and Currencies      52   

Section 3.05.

   Funding Indemnification      53   

Section 3.06.

   Mitigation of Additional Costs or Adverse Circumstances; Replacement of
Lenders      53   

Section 3.07.

   Lender Statements; Survival of Indemnity      54   

ARTICLE 4 GUARANTY

     54   

Section 4.01.

   Guaranty      54   

Section 4.02.

   Waivers      55   

Section 4.03.

   Guaranty Absolute      55   

Section 4.04.

   Continuing Guaranty      56   

Section 4.05.

   Delay of Subrogation      56   

Section 4.06.

   Acceleration      56   

Section 4.07.

   Reinstatement      57   

ARTICLE 5 CONDITIONS PRECEDENT

     57   

Section 5.01.

   Effectiveness      57   

Section 5.02.

   Initial Advance to Each Additional Borrowing Subsidiary      59   

Section 5.03.

   Each Extension of Credit      60   

ARTICLE 6 REPRESENTATIONS AND WARRANTIES

     60   

Section 6.01.

   Existence and Standing      61   

 

i



--------------------------------------------------------------------------------

Section 6.02.

   Authorization and Validity      61   

Section 6.03.

   No Conflict; Government Consent      61   

Section 6.04.

   Financial Statements      61   

Section 6.05.

   Material Adverse Change      62   

Section 6.06.

   Taxes      62   

Section 6.07.

   Litigation and Contingent Obligations      62   

Section 6.08.

   ERISA      62   

Section 6.09.

   Accuracy of Information      62   

Section 6.10.

   Material Agreements      63   

Section 6.11.

   Compliance with Laws      63   

Section 6.12.

   [Reserved]      63   

Section 6.13.

   Investment Company Act      63   

Section 6.14.

   Environmental Matters      63   

Section 6.15

   Proper Legal Form      64   

Section 6.16

   Solvency      64   

Section 6.17

   Tax Shelter Regulations      64   

Section 6.18

   Representations of Dutch Borrowers      64   

ARTICLE 7 COVENANTS

     65   

Section 7.01.

   Financial Reporting      65   

Section 7.02.

   Use of Proceeds      66   

Section 7.03.

   Notice of Default      67   

Section 7.04.

   Existence      67   

Section 7.05.

   Taxes      67   

Section 7.06.

   Insurance      67   

Section 7.07.

   Compliance with Laws      67   

Section 7.08.

   Inspection      68   

Section 7.09.

   Consolidations, Mergers, Dissolution and Sale of Assets      68   

Section 7.10.

   Liens      68   

Section 7.11.

   Subsidiary Indebtedness      70   

Section 7.12.

   Leverage Ratio      71   

Section 7.13.

   Interest Coverage Ratio      71   

Section 7.14.

   Ownership of Borrowing Subsidiaries      71   

Section 7.15.

   Transactions with Affiliates      71   

Section 7.16.

   Limitation on Restricted Actions      71   

Section 7.17.

   Limitation on Negative Pledges      72   

Section 7.18.

   Material Contracts      72   

ARTICLE 8 DEFAULTS

     72   

Section 8.01.

   Representations and Warranties      72   

Section 8.02.

   Payment      73   

Section 8.03.

   Covenants      73   

Section 8.04.

   Other Obligations      73   

Section 8.05.

   Bankruptcy      74   

Section 8.06.

   Receivership, Etc.      74   

Section 8.07.

   Condemnation      74   

Section 8.08.

   Judgments      74   

 

ii



--------------------------------------------------------------------------------

Section 8.09.

   ERISA      75   

Section 8.10.

   Guaranty      75   

Section 8.11.

   Change of Control      75    ARTICLE 9 ACCELERATION, WAIVERS, AMENDMENTS AND
REMEDIES      75   

Section 9.01.

   Acceleration; Allocation of Payments after Acceleration      75   

Section 9.02.

   Judgment Currency      76   

Section 9.03.

   Amendments      77   

Section 9.04.

   Preservation of Rights      78    ARTICLE 10 GENERAL PROVISIONS      78   

Section 10.01.

   Survival of Representations      78   

Section 10.02.

   Governmental Regulation      78   

Section 10.03.

   Headings      79   

Section 10.04.

   Entire Agreement      79   

Section 10.05.

   Several Obligations      79   

Section 10.06.

   Expenses; Indemnification      79   

Section 10.07.

   Severability of Provisions      80   

Section 10.08.

   Nonliability of Lenders      80   

Section 10.09.

   CHOICE OF LAW      80   

Section 10.10.

   CONSENT TO JURISDICTION      80   

Section 10.11.

   WAIVER OF JURY TRIAL; WAIVER OF CONSEQUENTIAL DAMAGES      82   

Section 10.12.

   Binding Effect; Termination      82   

Section 10.13.

   Confidentiality      83    ARTICLE 11 THE AGENTS      83   

Section 11.01.

   Appointment and Authority      83   

Section 11.02.

   Rights as a Lender      84   

Section 11.03.

   Exculpatory Provisions      84   

Section 11.04.

   Reliance by Administrative Agent and the Fronting Agent      85   

Section 11.05.

   Delegation of Duties      86   

Section 11.06.

   Resignation of Administrative Agent or the Fronting Agent      86   

Section 11.07.

   Non-Reliance on Administrative Agent, the Fronting Agent and Other Lenders   
  87   

Section 11.08.

   Reimbursement and Indemnification      87   

Section 11.09.

   No Other Duties, etc.      88    ARTICLE 12 SETOFF; RATABLE PAYMENTS      88
  

Section 12.01.

   Setoff      88   

Section 12.02.

   Ratable Payments      88    ARTICLE 13 BENEFIT OF AGREEMENT; PARTICIPATIONS;
ASSIGNMENTS      89   

Section 13.01.

   Successors and Assigns      89   

Section 13.02.

   Participations      90   

Section 13.03.

   Assignments      90   

Section 13.04.

   Dissemination of Information      92   

 

iii



--------------------------------------------------------------------------------

Section 13.05.

   Tax Treatment    92  

Section 13.06.

   SPC’s      92   

Section 13.07.

   Pledges      93    ARTICLE 14 NOTICES      93   

Section 14.01.

   Giving Notice      93   

Section 14.02.

   Change of Address      94    ARTICLE 15 COUNTERPARTS      94    ARTICLE 16
PATRIOT ACT NOTICE      94   

 

EXHIBITS          

Exhibit A

   –    Committed Note

Exhibit B

   –    Assumption Agreement

Exhibit C

   –    Assignment Agreement

Exhibit D

   –    Compliance Certificate

Exhibit E

   –    Committed Borrowing Notice

Exhibit F

   –    Dollar Continuation/Conversion Notice

Exhibit G

   –    Non-Dollar Continuation/Conversion Notice

Exhibit H

   –    Fronted Borrowing Notice

 

SCHEDULES      

Schedule I

   –    Commitments

Schedule II

   –    Eurocurrency Payment Offices of the Administrative Agent

Schedule III

   –    MLA Cost

Schedules IV

   –    Pricing Schedule

Schedule V

   –    Notices

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED

LONG-TERM CREDIT AGREEMENT

This Credit Agreement, dated as of June 28, 2011, is among Whirlpool
Corporation, a Delaware corporation, Whirlpool Europe B.V., a Netherlands
corporation having its corporate seat in Breda, The Netherlands, Whirlpool
Finance B.V., a Netherlands corporation having its corporate seat in Breda, The
Netherlands, Whirlpool Canada Holding Co., a Nova Scotia unlimited company, the
other Borrowers from time to time party hereto, the Lenders from time to time
party hereto, JPMorgan Chase Bank, N.A., as Administrative Agent and Fronting
Agent for such Lenders, The Royal Bank of Scotland plc, as Syndication Agent,
and BNP Paribas and Citibank, N.A., as Documentation Agents.

W IT N E S S E T H

WHEREAS, Whirlpool, certain other borrowers, JPMorgan Chase Bank, N.A.,
individually and as Administrative Agent, and certain lenders named therein
entered into that certain Amended and Restated Long-Term Five-Year Credit
Agreement, dated as of August 13, 2009 (the “Existing Long-Term Credit
Agreement”) and

WHEREAS, pursuant to the terms of this Credit Agreement, on the Amendment
Effective Date, the Existing Long-Term Credit Agreement shall be amended and
restated as hereafter set forth.

NOW, THEREFORE, in consideration of the undertakings set forth herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions.

As used in this Credit Agreement:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Credit Agreement, by which any Borrower
or any Subsidiary of a Borrower (i) acquires any going business or all or
substantially all of the assets of any firm, corporation or division thereof,
whether through purchase of assets, merger or otherwise, or (ii) directly or
indirectly acquires (in one transaction or in a series of transactions) at least
25% (in number of votes) of the equity securities of a corporation which have
ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency).

“Additional Borrowing Subsidiary” means any Subsidiary of Whirlpool duly
designated by Whirlpool pursuant to Section 2.09 to request Advances hereunder,
which Subsidiary shall have satisfied the conditions precedent set forth in
Section 5.02.



--------------------------------------------------------------------------------

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as agent
for the Lenders pursuant to Article 11, and not in its individual capacity as a
Lender, and any successor Administrative Agent appointed pursuant to Article 11.

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by some or all of the Lenders to a Borrower of the same Type
and, in the case of Eurocurrency Rate Advances, for the same Interest Period and
includes each of a Committed Advance and a Fronted Advance.

“Affiliate” means with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person. As used herein, the term “control” means possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlled” and
“controlling” have meanings correlative to the foregoing.

“Aggregate Commitment” means the aggregate of the Commitments of all the Lenders
hereunder (which, as of the date of this Credit Agreement, is $1,725,000,000),
as amended from time to time pursuant to the terms hereof.

“Aggregate Fronting Sub-limit” means the aggregate of the Fronting Commitments
of all the Fronting Lenders hereunder (which, as of the date of this Credit
Agreement, is $100,000,000), as reduced from time to time pursuant to the terms
hereof.

“Agreed Currency” means, subject to Section 3.04, (i) Dollars, (ii) euros,
(iii) Sterling and (iv) any other currency (A) which is freely transferable and
convertible into Dollars, (B) in which deposits are customarily offered to banks
in the London interbank market, (C) which a Borrower requests the Administrative
Agent to include as an Agreed Currency hereunder and (D) which is acceptable to
each Lender; provided that, for purposes of clause (iv) above, the
Administrative Agent shall promptly notify each Lender of each such request and
unless each Lender shall have agreed to each such request within five Business
Days from the date of such notification by the Administrative Agent to such
Lender, such Lender shall be deemed to have disagreed with such request.

“Alternate Base Rate” means, on any date and with respect to all Floating Rate
Advances, a fluctuating rate of interest per annum equal to the sum of (a) the
highest of (i) the Federal Funds Effective Rate most recently determined by the
Administrative Agent plus  1/2 % per annum, (ii) the Prime Rate and (iii) the
Eurocurrency Base Rate for Dollars for a one month Interest Period starting on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that, for the avoidance of doubt, the
Eurocurrency Base Rate for any day shall be based on the rate appearing on the
Reuters BBA Libor Rates Page 3750 (or on any successor or substitute page of
such page) at approximately 11:00 a.m. London time on such day. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the

 

2



--------------------------------------------------------------------------------

Eurocurrency Base Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Eurocurrency Base Rate, respectively plus (b) the Alternate Base Rate Margin for
such day.

“Alternate Base Rate Margin” means a rate per annum determined in accordance
with the Pricing Schedule.

“Amendment Effective Date” is defined in Section 5.01.

“Article” means an article of this Credit Agreement unless another document is
specifically referenced.

“Assumption Agreement” means an agreement of a Subsidiary of Whirlpool addressed
to the Lenders in substantially the form of Exhibit B hereto pursuant to which
such Subsidiary agrees to become a “Borrower” and be bound by the terms and
conditions of this Credit Agreement.

“Authorized Officer” means (i) the Chairman of the Board of Whirlpool, (ii) the
Executive Vice President and Chief Financial Officer of Whirlpool, (iii) the
Vice President and Treasurer of Whirlpool and (iv) any other officer of
Whirlpool authorized by resolution of the Board of Directors of Whirlpool to
execute and deliver on behalf of Whirlpool this Credit Agreement or any other
Loan Document.

“Authorized Representative” means any Authorized Officer and any other officer,
employee or agent of a Borrower designated from time to time as an Authorized
Representative in a written notice from any Authorized Officer to the
Administrative Agent.

“Bankruptcy Code” means Title 11, United States Code, Sections 1 et seq., as the
same may have been and may hereafter be amended from time to time, and any
successor thereto or replacement therefor which may be hereafter enacted.

“Borrower” means, individually, Whirlpool or any Borrowing Subsidiary, and
“Borrowers” means collectively, Whirlpool and each Borrowing Subsidiary.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Subsidiary” means, individually, Whirlpool Europe, Whirlpool Finance,
Whirlpool Canada or any Additional Borrowing Subsidiary, and “Borrowing
Subsidiaries” means, collectively, Whirlpool Europe, Whirlpool Finance,
Whirlpool Canada and each Additional Borrowing Subsidiary.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Committed Advances and to any conversion of another
Type of Advance into a Eurocurrency Committed Advance, a day other than Saturday
or Sunday on which banks are open for business in New York City, on which
dealings in Dollars are carried on

 

3



--------------------------------------------------------------------------------

in the London interbank market and, where funds are to be paid or made available
in a currency other than Dollars, on which commercial banks are open for
domestic and international business (including dealings in deposits in such
currency) in both London and the place where such funds are to be paid or made
available, (ii) with respect to any borrowing, payment or rate selection of
Fronted Advances, a day other than Saturday or Sunday on which banks are open
for business in London and (a) where funds are to be paid or made available in
an Agreed Currency other than euros, a day on which commercial banks are open
for domestic and international business (including dealings in deposits in such
Agreed Currency) in the principal financial center of the country of such Agreed
Currency and (b) where funds are to be paid or made available in euros, a day on
which the Trans-European Automated Real-Time Gross Settlement Express Transfer
system is open for business and (iii) for all other purposes, a day other than
Saturday or Sunday on which banks are open for business in New York City.

“Capitalized Lease” means any lease in which the obligation for rentals with
respect thereto is required to be capitalized on a balance sheet of the lessee
in accordance with generally accepted accounting principles.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lenders or
Lenders, as collateral for LOC Obligations or obligations of Lenders to fund
participations in respect of LOC Obligations, cash or deposit account balances
or, if the Administrative Agent and each applicable Issuing Lender shall agree
in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
each applicable Issuing Lender. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Commitment” means, (i) for each Lender, the obligation of such Lender (a) to
make Loans to the Borrowers under this Credit Agreement, (b) to purchase
Participation Interests in Letters of Credit in accordance with Section 2.04(c),
or (c) to purchase Participation Interests in Fronted Advances in accordance
with Section 2.06(f), in each case not exceeding the amount set forth on
Schedule I hereto or as set forth in an applicable Assignment Agreement in the
form of Exhibit C hereto received by the Administrative Agent under the terms of
Section 13.03, as such amount may be modified from time to time pursuant to the
terms of this Credit Agreement and (ii) with respect to each Issuing Lender, the
LOC Commitment. On the Amendment Effective Date, the maximum Commitment of each
Lender shall be the amount set forth under “Commitment” on Schedule I hereto.

“Committed Advance” means a borrowing hereunder consisting of the aggregate
amount of the several Committed Loans made by the Lenders to the applicable
Borrower at the same time, of the same Type and, in the case of Eurocurrency
Rate Advances, for the same Interest Period.

 

4



--------------------------------------------------------------------------------

“Committed Borrowing Notice” is defined in Section 2.03(e).

“Committed Loan” means a Loan made by a Lender pursuant to Section 2.03.

“Consolidated EBITDA” means, for any period, the consolidated net income of
Whirlpool and its Consolidated Subsidiaries for such period (as determined in
accordance with generally accepted accounting principles) plus (i) an amount,
which in the determination of such net income has been deducted for
(a) Consolidated Interest Expense for such period, (b) taxes in respect of, or
measured by, income or excess profits of Whirlpool and its Consolidated
Subsidiaries for such period, (c) without duplication, identifiable and
verifiable non-recurring cash restructuring charges in an amount not to exceed
(A) $200,000,000 in any twelve month period which includes any portion of the
calendar years 2011 or 2012 or (B) $100,000,000 in any twelve month period
thereafter, and non-cash, non-recurring pre-tax charges taken by Whirlpool
during such period, (d) depreciation and amortization expense for such period,
and (e) non-cash charges and expenses and fees related to class action or other
lawsuits, arbitrations or disputes, product recalls, regulatory proceedings and
governmental investigations, plus (or minus) (ii) to the extent included in the
determination of such net income (x) losses (or income) from discontinued
operations for such period and (y) losses (or gains) from the effects of
accounting changes during such period, and minus (iii) to the extent not
deducted in the determination of such net income and without duplication, cash
charges and expenses and fees related to class action or other lawsuits,
arbitrations or disputes, product recalls, regulatory proceedings and
governmental investigations (provided, for the avoidance of doubt, that in the
case of this clause (iii), to the extent that any amounts in respect of any such
charges, expenses and fees have been reserved for and have reduced Consolidated
EBITDA during any prior period, such amounts shall not be subtracted in
calculating Consolidated EBITDA for any subsequent period even if such
previously reserved amounts are paid in cash during such subsequent period).

“Consolidated Interest Expense” means, for any period, the consolidated interest
expense of Whirlpool and its Consolidated Subsidiaries for such period (as
determined in accordance with generally accepted accounting principles).

“Consolidated Subsidiary” means, at any date as of which the same is to be
determined, any Subsidiary the accounts of which would be consolidated with
those of Whirlpool in its consolidated financial statements if such statements
were prepared as of such date in accordance with generally accepted accounting
principles.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with Whirlpool or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.

“Credit Agreement” means this Amended and Restated Long-Term Credit Agreement,
as it may be amended, supplemented or otherwise modified from time to time.

 

5



--------------------------------------------------------------------------------

“Default” means an event described in Article 8.

“Defaulting Lender” means, subject to Section 2.12(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and Whirlpool in writing that such failure is
the result of such Lender’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, any
Fronting Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Fronted Loans) within two Business Days of the date when due, (b) has notified
Whirlpool, the Administrative Agent or any Issuing Lender or Fronting Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lenders’ obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or Whirlpool, to confirm in
writing to the Administrative Agent and Whirlpool that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and Whirlpool), or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any debtor relief law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors (other than by way of an Undisclosed Administration (as defined
below)) or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a governmental authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.12(b)) upon delivery of
written notice of such determination to Whirlpool, each Issuing Lender, each
Fronting Lender and each Lender. “Undisclosed Administration” means in relation
to a Lender the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
supervisory authority or regulator under or based on the law in the country
where such Lender is subject to home jurisdiction supervision if applicable law
requires that such appointment is not to be publicly disclosed.

 

6



--------------------------------------------------------------------------------

“Documentation Agent” means any of BNP Paribas or Citibank, N.A., in each case,
so long as it is a Lender under this Credit Agreement.

“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount of Dollars if
such currency is any currency other than Dollars, calculated at approximately
11:00 a.m. (London Time) as set forth on the applicable Reuters Screen on the
date of determination; provided that if more than one rate is listed then the
applicable conversion rate shall be the arithmetic average of such rates. If for
any reason such conversion rates are not available, the Dollar Amount shall be
calculated using the arithmetic average of the spot buying rates for such
currency in Dollars as quoted to the Administrative Agent or the Fronting Agent
by three foreign exchange dealers of recognized standing in the United States
selected by the Administrative Agent or the Fronting Agent at approximately
11:00 a.m. (London time) on any date of determination. The Dollar Amount of each
Advance shall be established two Business Days prior to the first day of each
Interest Period with respect thereto.

“Dollar Continuation/Conversion Notice” is defined in Section 2.03(f).

“Dollars” and “$” each mean lawful money of the United States of America.

“Dutch Financial Supervision Act” means the Dutch Financial Supervision Act (Wet
op het financieel toezicht) and the rules and regulations promulgated
thereunder.

“Dutch Borrower” means each Borrower that is incorporated, established or
organized under the laws of The Netherlands.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, hazardous substances or
wastes into the environment, including, without limitation, ambient air, surface
water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, hazardous substances or wastes or the
clean-up or other remediation thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

“euro” means the common currency of participating members of the European
Community.

 

7



--------------------------------------------------------------------------------

“Eurocurrency Base Rate” means, (i) with respect to a Eurocurrency Committed
Advance or a Eurocurrency Committed Loan, denominated in a particular Agreed
Currency (pursuant to Sections 2.01) for the relevant Interest Period: (1) the
rate per annum equal to the rate determined by the Administrative Agent to be
the offered rate that appears on the page of the Reuters screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in such Agreed Currency (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 A.M. (London time) two Business Days prior
to the first day of such Interest Period, or (2) if the rate referenced in the
preceding clause (1) does not appear on such page or service or such page or
service shall cease to be available, the rate per annum equal to the rate
determined by the Administrative Agent to be the offered rate on such other page
or other service that displays an average British Bankers Association Interest
Settlement Rate for deposits in such Agreed Currency (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 A.M. (London time) two Business Days prior
to the first day of such Interest Period, or (3) if the rates referenced in the
preceding clauses (1) and (2) are not available, the rate per annum determined
by the Administrative Agent as the rate of interest (rounded upward to the next
1/100th of 1%) at which deposits in such Agreed Currency for delivery on the
first day of such Interest Period in same day funds in the approximate amount of
the Eurocurrency Loan being made, continued or converted by JPMCB and with a
term equivalent to such Interest Period would be offered by JPMCB’s London
Branch to major banks in the offshore Agreed Currency market at their request at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period and (ii) with respect to a Fronted Advance or a Fronted
Loan, the rate per annum determined by the Fronting Agent as the rate of
interest (rounded upward to the next 1/100th of 1%) at which deposits in such
Agreed Currency for delivery on the first day of such Interest Period in same
day funds in the approximate amount of the Eurocurrency Loan being made,
continued or converted by JPMCB and with a term equivalent to such Interest
Period would be offered by JPMCB’s London Branch to major banks in the offshore
Agreed Currency market at their request at approximately 11:00 A.M. (London
time) on the first day of such Interest Period. The Eurocurrency Base Rate shall
be rounded upward to the next 1/100 of 1%.

“Eurocurrency Committed Advance” means an Advance which bears interest at a
Eurocurrency Rate requested by a Borrower pursuant to Section 2.03.

“Eurocurrency Committed Loan” means a Loan which bears interest at a
Eurocurrency Rate requested by a Borrower pursuant to Section 2.03.

“Eurocurrency Loan” means a Eurocurrency Committed Loan.

“Eurocurrency Margin” means a rate per annum determined in accordance with the
Pricing Schedule.

 

8



--------------------------------------------------------------------------------

“Eurocurrency Payment Office” means (i) with respect to the Administrative Agent
for each of the Agreed Currencies (a) the office, branch or affiliate of the
Administrative Agent specified as its “Eurocurrency Payment Office” for such
currency in Schedule II hereto or (b) such other office, branch, affiliate or
correspondent bank of the Administrative Agent as it may from time to time
specify to each Borrower and each Lender as its Eurocurrency Payment Office for
such currency and (ii) with respect to the Fronting Agent for each of the Agreed
Currencies (a) the office, branch or affiliate of the Fronting Agent specified
as its “Eurocurrency Payment Office” for such currency in Schedule II hereto or
(b) such other office, branch, affiliate or correspondent bank of the Fronting
Agent as it may from time to time specify to each Borrower and each Lender as
its Eurocurrency Payment Office for such currency.

“Eurocurrency Rate” means, (i) with respect to a Eurocurrency Committed Advance
or a Eurocurrency Committed Loan for each day during the relevant Interest
Period, the sum of (a) the Eurocurrency Base Rate applicable to such Interest
Period plus (b) the Eurocurrency Margin for such day plus (c) the applicable MLA
Cost and (ii) with respect to a Fronted Advance or a Fronted Loan for each day
during the relevant Interest Period, the sum of (a) the Eurocurrency Base Rate
applicable to such Interest Period plus (b) the Eurocurrency Margin for such day
plus (c) the applicable MLA Cost.

“Eurocurrency Rate Advance” means an Advance which bears interest at the
Eurocurrency Rate.

“Eurocurrency Rate Loan” means a Loan which bears interest at the Eurocurrency
Rate.

“European Community” means the European countries that are signatories to the
Treaty on European Union.

“Existing Long-Term Credit Agreement” is defined in the preamble to this Credit
Agreement.

“Facility Office” means the Lending Installation notified by a party to the
Credit Agreement to the Administrative Agent or the Fronting Agent in writing on
or before the date it becomes a party the Credit Agreement (or, following that
date, by not less than five Business Days’ written notice) as the Lending
Installation through which it perform its obligations under this Credit
Agreement.

“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum (rounded upwards to the nearest 1/100%) equal for each day during
such period to (i) the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the preceding Business Day) by the Federal Reserve Bank of New York; or
(ii) if such rate is not so published for any day which is a Business Day, the
Federal Funds Effective Rate for such day shall be the average rate charged to
JPMCB on such day on such transactions as determined by the Administrative
Agent.

 

9



--------------------------------------------------------------------------------

“Floating Rate Advance” means an Advance which bears interest at the Alternate
Base Rate.

“Floating Rate Loan” means a Loan which bears interest at the Alternate Base
Rate.

“Foreign Borrower” is defined in Section 10.11(b).

“Foreign Subsidiary” means a Subsidiary of Whirlpool that is organized and
domiciled (and the majority of whose assets are located) outside of the United
States of America.

“Fronted Advance” means a borrowing hereunder consisting of the aggregate amount
of the several Fronted Loans made by the Fronting Lenders to Whirlpool or
Whirlpool Finance, as applicable, at the same time, of the same Type and for the
same Interest Period.

“Fronted Borrowing Notice” is defined in Section 2.06(e).

“Fronted Loan” means a Loan made by a Lender pursuant to Section 2.06.

“Fronting Agent” means JPMorgan Chase Bank, N.A., in its capacity as fronting
agent for the Lenders pursuant to Article 11, and not in its individual capacity
as a Lender, and any successor Fronting Agent appointed pursuant to Article 11.

“Fronting Commitment” means, for each Fronting Lender, the obligation of such
Lender to make Fronting Loans to Whirlpool and Whirlpool Finance not exceeding
the amount set forth on Schedule I hereto or as set forth in an applicable
Assignment Agreement in the form of Exhibit C hereto received by the
Administrative Agent under the terms of Section 13.03, as such amount may be
modified from time to time pursuant to the terms of this Credit Agreement.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Ratable Share of the
outstanding LOC Obligations with respect to Letters of Credit issued by such
Issuing Lender other than LOC Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Fronting Lender, such Defaulting Lender’s Ratable Share of outstanding Fronted
Loans made by such Fronting Lender other than Fronted Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

“Fronting Lender” means each Lender that has a Fronting Commitment.

 

10



--------------------------------------------------------------------------------

“Government Acts” is defined in Section 2.04(i)(i).

“Guaranteed Obligations” is defined in Section 4.01.

“Guaranty” of any Person means any agreement by which such Person assumes,
guarantees, endorses, contingently agrees to purchase or provide funds for the
payment of, or otherwise becomes liable upon the obligation of any other Person,
or agrees to maintain the net worth or working capital or other financial
condition of any other Person or otherwise assures any creditor of such other
Person against loss, and shall include, without limitation, the contingent
liability of such Person under or in relation to any letter of credit (or
similar instrument), but shall exclude endorsements for collection or deposit in
the ordinary course of business.

“Indebtedness” means, without duplication, with respect to each Borrower and
each Subsidiary of a Borrower, such Person’s (i) obligations for borrowed money,
(ii) obligations representing the deferred purchase price of any of its Property
or services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by Liens (other than Liens of such Borrower or
Subsidiary of the type described in Sections 7.10(i) through (xvii) inclusive
that are not otherwise included within this definition of “Indebtedness”) or
payable out of the proceeds or production from any Property now or hereafter
owned or acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or other instruments, (v) obligations under Capitalized Leases
which would be shown as a liability on a balance sheet of such Person, (vi) net
liabilities under any agreement, device or arrangement designed to protect at
least one of the parties thereto from the fluctuation of interest rates,
exchange rates or forward rates applicable to such party’s assets, liabilities
or exchange transactions (including any cancellation, buy back, reversal,
termination or assignment thereof), and (vii) Indebtedness of another Person for
which such Person is obligated pursuant to a Guaranty.

“Interest Coverage Ratio” means, as of any date of calculation thereof, the
ratio of (i) Consolidated EBITDA for the twelve month period ending on such date
to (ii) Consolidated Interest Expense for the twelve month period ending on such
date.

“Interest Period” means, (i) with respect to a Eurocurrency Committed Advance or
a Eurocurrency Committed Loan, a period of one week or one, two, three or six
months commencing on a Business Day selected by a Borrower pursuant to this
Credit Agreement and (ii) with respect to a Fronted Advance or a Fronted Loan, a
period of one to seven days commencing on a Business Day selected by Whirlpool
or Whirlpool Finance, as applicable, pursuant to Section 2.06(e) this Credit
Agreement. Except with respect to Fronted Advances and Fronted Loans, such
Interest Period shall end on (but exclude) the day which corresponds numerically
to such date of commencement one, two, three or six months thereafter or, in the
case Interest Periods of one week, on the corresponding day of the following
week, but in no event later than the Extension Termination Date; provided,
however, that if there is no such numerically corresponding day in such next,
second, third

 

11



--------------------------------------------------------------------------------

or sixth succeeding month, such Interest Period shall end on the last Business
Day of such next, second, third or sixth succeeding month. With respect to
Fronted Advances and Fronted Loans, such Interest Period shall end on a day that
is the selected number of days from the beginning of such Interest Period, but
in no event later than the scheduled Extension Termination Date. If an Interest
Period would otherwise end on a day which is not a Business Day, such Interest
Period shall end on the next succeeding Business Day; provided, however, except
with respect to Fronted Advances and Fronted Loans and except in the case of
Interest Periods having a duration of one week, if said next succeeding Business
Day falls in a new month, such Interest Period shall end on the immediately
preceding Business Day.

“Issuing Lender” means any of JPMCB, The Royal Bank of Scotland plc and any
other Lender approved by Whirlpool (and consented to by such Lender).

“JPMCB” means JPMorgan Chase Bank, N.A., and its successors.

“Lenders” means the financial institutions listed on the signature pages of this
Credit Agreement, each commercial bank that shall become a party hereto pursuant
to Section 2.03(c)(iii) and their respective permitted successors and assigns.

“Lending Installation” means any office, branch, subsidiary or affiliate of any
Lender or the Administrative Agent or the Fronting Agent.

“Letter of Credit” means any letter of credit issued by an Issuing Lender for
the account of the Borrower in accordance with Section 2.04.

“Leverage Ratio” means, as of any date of calculation thereof, the ratio of
(i) consolidated Indebtedness of Whirlpool and its Consolidated Subsidiaries on
such date to (ii) Consolidated EBITDA for the twelve month period ending on such
date; provided, that for purposes of calculating the Leverage Ratio,
(a) Indebtedness shall be determined by allowing clause (vi) to be either
positive or negative, determined by reference to the aggregate position of
Whirlpool and its Subsidiaries in respect of all such agreements, devices or
arrangements referred to in such clause and (b) there shall be excluded from
clause (vi) of the definition of “Indebtedness” an amount (whether positive or
negative) of not more than $200,000,000.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan” means, with respect to a Lender, such Lender’s portion, if any, of any
Advance.

“Loan Documents” means this Credit Agreement, each Note, the LOC Documents and
the Assumption Agreements.

 

12



--------------------------------------------------------------------------------

“LOC Commitment” means, for each Issuing Lender, the commitment of such Lender
to issue Letters of Credit not exceeding the amount set forth on Schedule I
hereto, provided that the aggregate face amount of all such issuances at any
time outstanding (together with the amounts of any unreimbursed drawings
thereon) shall not exceed the LOC Committed Amount.

“LOC Committed Amount” means $200,000,000, as it may be reduced from time to
time pursuant to the terms hereof.

“LOC Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (i) the rights and obligations of the parties
concerned or at risk or (ii) any collateral security for such obligations. The
term “LOC Documents” shall not include any underlying agreements between the
account party and the beneficiary of a Letter of Credit.

“LOC Obligations” means, at any time, the sum of (i) the maximum amount which
is, or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (ii) the aggregate amount of all
drawings under Letters of Credit honored by the applicable Issuing Lender but
not theretofore reimbursed by the applicable Borrower.

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise) or results of operations of
Whirlpool and its Subsidiaries taken as a whole, (ii) the ability of any
Borrower to perform its obligations under the Loan Documents, or (iii) the
validity or enforceability of any of the Loan Documents or the rights or
remedies of the Administrative Agent or the Lenders thereunder.

“Material Subsidiary” means a Subsidiary of Whirlpool that would constitute a
“Significant Subsidiary” under and as defined in Regulation S-X promulgated by
the Securities and Exchange Commission.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
100% of the Fronting Exposure of all Issuing Lenders with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Lenders in their sole
discretion.

“MLA Cost” means an addition to the interest rate on any Loan made by any Lender
to compensate such Lender for the cost imputed to the Lender resulting from the
imposition from time to time under or pursuant to the Bank of England Act 1998
(the “Act”) and/or by the Bank of England and/or the Financial Services
Authority (“FSA”) (or

 

13



--------------------------------------------------------------------------------

other United Kingdom governmental authorities or agencies) of a requirement to
place non-interest bearing cash ratio deposits or special deposits (whether
interest bearing or not) with the Bank of England and/or fees to the FSA
calculated by reference to liabilities used to fund the Loans, expressed as a
rate per annum and determined in accordance with Schedule III.

“Multiemployer Plan” means a Plan as defined in Section 4001(a)(3) of ERISA,
maintained pursuant to a collective bargaining agreement or any other
arrangement to which any Borrower or other member of the Controlled Group is a
party and to which more than one employer is obligated to make contributions, or
has within any of the preceding five plan years made or accrued an obligation to
make contributions.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Dollar Continuation/Conversion Notice” is defined in Section 2.03(g).

“Non-Recourse Obligations” of a Person means Indebtedness of such Person
(i) incurred to finance the acquisition of property which property is subject to
a Lien securing such Indebtedness and generates rentals or other payments
sufficient to pay the entire principal of and interest on such Indebtedness on
or before the date or dates for payment thereof, (ii) which does not constitute
a general obligation of such Person but is repayable solely out of the rentals
or other sums payable with respect to the property subject to the Lien securing
such Indebtedness and the proceeds from the sale of such property because the
holder of such Indebtedness (hereinafter called the “Holder”) shall have agreed
in writing at or prior to the time such Indebtedness is incurred that (A) such
Person shall not have any personal liability whatsoever (other than for
(I) rentals or other sums received by such Person which are subject to the Lien
securing such Indebtedness, (II) any other rights assigned to the Holder,
(III) the proceeds from any sale or other disposition of the property subject to
the Lien securing such Indebtedness and (IV) breach by such Person of any
customary representation or warranty (such as a warranty as to ownership of
property or a warranty of quiet enjoyment)), either in its capacity as the owner
of the property or in any other capacity, to the Holder for any amounts payable
with respect to such Indebtedness and that such Indebtedness does not constitute
a general obligation of such Person, (B) the Holder shall look for repayment of
such Indebtedness and the payment of interest thereon and all other payments
with respect to such Indebtedness solely to the rentals or other sums payable
with respect to the property subject to the Lien securing such Indebtedness and
the proceeds from the sale of such property, and (iii) to the extent the Holder
may legally do so, the Holder waives any and all rights it may have to make the
election provided under 11 U.S.C. 1111(b)(l)(A) or any other similar or
successor provisions against such Person.

“Note” means a promissory note in substantially the form of Exhibit A hereto,
with appropriate insertions, duly executed and delivered to the Administrative
Agent by the applicable Borrower for the account of a Lender and payable to the
order of such Lender, including any amendment, modification, renewal or
replacement of such promissory note.

 

14



--------------------------------------------------------------------------------

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans and the Notes, all LOC Obligations, all accrued and unpaid fees, all
obligations of Whirlpool under Article 4 and all other reimbursements,
indemnities or other obligations of the Borrowers to any Lender (including any
Issuing Lender), the Administrative Agent or the Fronting Agent arising under
the Loan Documents.

“Off-Balance Sheet Obligations” means, with respect to each Borrower and each
Subsidiary of a Borrower, (i) the principal portion of such Person’s obligations
under any synthetic lease, tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing product and (ii) the aggregate amount of
uncollected accounts receivable of such Person subject at such time to a sale of
receivables (or similar transaction) regardless of whether such transaction is
effected without recourse to such Person.

“Original Borrowers” is defined in Section 5.01.

“Participant” is defined in Section 13.02.

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relation to Economic and Monetary Union.

“Participation Interest” means a purchase by a Lender of a participation in
Letters of Credit or LOC Obligations as provided in Section 2.04(c) or in
Fronted Advances as provided in Section 2.06(f).

“Payment Date” means the last Business Day of each March, June, September and
December.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Person” means any corporation, natural person, firm, joint venture,
partnership, limited liability company, trust, unincorporated organization,
enterprise, government or any department or agency of any government.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which a Borrower or any other member of the Controlled Group may have any
liability.

“Pricing Schedule” means Schedule IV attached hereto.

“Prime Rate” means the per annum rate of interest established from time to time
by JPMCB as its “Base Rate.” Such rate is a rate set by JPMCB based upon various
factors including JPMCB’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above, or below such announced rate. Any change in such
rate announced by JPMCB shall take effect at the opening of business on the day
specified in the public announcement of such change.

 

15



--------------------------------------------------------------------------------

“Property” of a Person means any and all property and assets, whether real,
personal, tangible, intangible, or mixed, of such Person.

“Purchaser” is defined in Section 13.03.

“Purchasing Lender” is defined in Section 2.06(f).

“Ratable Share” means, with respect to any Lender, the percentage of the total
Commitments represented by such Lender’s Commitment; provided that in the case
of Section 2.11 when a Defaulting Lender shall exist, “Ratable Share” shall mean
the percentage of the total Commitments (disregarding any Defaulting Lender’s
Commitment) represented by such Lender’s Commitment. If the Commitments have
terminated or expired, the Ratable Shares shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments and to any
Lender’s status as a Defaulting Lender at the time of determination.

“Reference Banks” means in relation to MLA Cost, the principal London offices of
JPMorgan Chase Bank, N.A., The Royal Bank of Scotland plc, BNP Paribas and
Citibank, N.A. or such other banks as may be appointed by the Administrative
Agent or the Fronting Agent as the case may be.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation or official interpretation of said Board of Governors relating
to reserve requirements applicable to member banks of the Federal Reserve
System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulations or official interpretations of said Board of Governors
relating to the extension of credit by banks for the purpose of purchasing or
carrying margin stock applicable to member banks of the Federal Reserve System.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulations or official interpretations of said Board of Governors
relating to the obtaining of credit for the purpose of purchasing or carrying
margin stock from (among others) member banks of the Federal Reserve System.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

16



--------------------------------------------------------------------------------

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section with respect to a Plan, excluding,
however, such events as to which the PBGC by regulation waived the requirement
of Section 4043(a) of ERISA that it be notified within 30 days of the occurrence
of such event.

“Required Lenders” means Lenders in the aggregate having more than 50% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding more than 50% of the aggregate unpaid principal
amount of the outstanding Advances and Participation Interests in LOC
Obligations and Fronted Advances, provided that if any Lender shall be a
Defaulting Lender at such time, there shall be excluded from the determination
of Required Lenders at such time the Commitment of such Lender at such time.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal,
special, emergency and other reserves) which is imposed under Regulation D on
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Eurocurrency
Committed Loans is determined or any category of extensions of credit or other
assets which includes loans by a non-United States office of the Administrative
Agent to United States residents). The Reserve Requirement shall be adjusted
automatically on and as of the effective date of any change in the applicable
reserve requirement for all Interest Periods beginning on or after such date.

“Section” means a numbered Section of this Credit Agreement, unless another
document is specifically referenced.

“Single Employer Plan” means a Plan maintained by Whirlpool or any member of the
Controlled Group for employees of Whirlpool or any member of the Controlled
Group.

“Sterling” means the lawful money of the United Kingdom.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be, directly or indirectly, so
owned or controlled. Unless otherwise expressly provided, all references herein
to a “Subsidiary” shall mean a Subsidiary of Whirlpool.

“Substantial Portion” means, with respect to the Property of Whirlpool and its
Subsidiaries, Property which (i) represents more than 10% of the consolidated
assets of Whirlpool and its Subsidiaries as would be shown in the consolidated
financial statements of Whirlpool and its Subsidiaries as at the last day of the
most recent quarter for which

 

17



--------------------------------------------------------------------------------

financial statements have been delivered pursuant to Section 7.01 or (ii) is
responsible for more than 10% of the consolidated net sales or of the
consolidated net income of Whirlpool and its Subsidiaries as reflected in the
financial statements referred to in clause (i) above.

“Syndication Agent” means The Royal Bank of Scotland plc, so long as it is a
Lender under this Credit Agreement.

“Taxes” is defined in Section 3.01(a).

“Termination Date” means the earlier of (a) the fifth anniversary of the
Amendment Effective Date and (b) the date on which the Commitments terminate
pursuant to the terms of this Credit Agreement.

“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 1, 1992 and came into force on November 1,
1993), as amended from time to time.

“Type” means, with respect to any Loan or Advance, its nature as a Floating Rate
Advance or Loan, Eurocurrency Committed Advance or Loan or Fronted Advance or
Loan.

“Unfunded Vested Liabilities” means the amount (if any) by which the present
value of all currently accrued, vested and nonforfeitable benefits under all
Single Employer Plans exceeds the fair market value of all assets of such Plan
allocable to such benefits, all determined on an ongoing Plan basis as set forth
in the then most recent actuarial valuation for each such Plan.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Unused Commitment Fee Rate” means a rate per annum determined in accordance
with the Pricing Schedule.

“Whirlpool” means Whirlpool Corporation, a Delaware corporation, and its
successors and assigns.

“Whirlpool Canada” means Whirlpool Canada Holding Co., an unlimited company
amalgated under the laws of the Province of Nova Scotia, Canada, and its
successors and assigns.

“Whirlpool Europe” means Whirlpool Europe B.V., a Netherlands corporation having
its corporate seat in Breda, The Netherlands, and its successors and assigns.

“Whirlpool Finance” means Whirlpool Finance B.V., a Netherlands corporation
having its corporate seat in Breda, The Netherlands, and its successors and
assigns.

 

18



--------------------------------------------------------------------------------

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

Section 1.02. Accounting Terms and Determinations.

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with generally accepted accounting principles in the United States of
America. All calculations made for the purposes of determining compliance with
this Credit Agreement shall (except as otherwise expressly provided herein) be
made by application of generally accepted accounting principles applied on a
basis consistent with the most recent annual or quarterly financial statements
delivered pursuant to Section 7.01; provided, however, if (a) Whirlpool shall
object to determining such compliance on such basis at the time of delivery of
such financial statements due to any change in generally accepted accounting
principles or the rules promulgated with respect thereto or (b) either the
Administrative Agent or the Required Lenders shall so object in writing within
60 days after delivery of such financial statements (or after the Lenders have
been informed of the change in generally accepted accounting principles
affecting such financial statements, if later), then such calculations shall be
made on a basis consistent with the most recent financial statements delivered
by Whirlpool to the Lenders as to which no such objection shall have been made.

ARTICLE 2

THE FACILITY

Section 2.01. Description of Facility.

Upon the terms and subject to the conditions set forth in this Credit Agreement,
the Lenders hereby grant to the Borrowers a revolving credit facility pursuant
to which:

(i) each Lender severally agrees to make Committed Loans in Agreed Currencies to
each of the Borrowers in accordance with Section 2.03;

(ii) each Issuing Lender agrees to issue Letters of Credit in Agreed Currencies
for the account of each of the Borrowers in accordance with Section 2.04; and

(iiii) the Fronting Lenders agree to make Fronted Loans in Agreed Currencies for
the account of Whirlpool and Whirlpool Finance in accordance with Section 2.06;

provided that (A) Floating Rate Loans may only be denominated in Dollars,
(B) after giving effect to each Advance or Letter of Credit, the outstanding
Advances or Letters of Credit shall be denominated in no more than five Agreed
Currencies (including Dollars), (C) in no event may the Dollar Amount of the
aggregate principal amount of all outstanding Fronted Advances exceed the
Aggregate Fronting Sublimit, (D) in no event may the Dollar Amount of the
aggregate principal amount of all outstanding Advances plus the outstanding LOC
Obligations exceed the Aggregate

 

19



--------------------------------------------------------------------------------

Commitment and (E) in no event may the Dollar Amount of the aggregate principal
amount of all outstanding Committed Advances made by a Lender plus such Lender’s
ratable share of the outstanding LOC Obligations plus such Lender’s
participation interests in the outstanding Fronted Loans exceed such Lender’s
Commitment.

Section 2.02. Availability of Facility; Required Payments.

Subject to all of the terms and conditions of this Credit Agreement, each
Borrower may borrow, repay, reborrow and, subject to Section 2.04(a), request
Letters of Credit at any time prior to the Termination Date. The Commitments to
lend and issue and participate in Letters of Credit hereunder shall expire on
the Termination Date. Each applicable Borrower promises to pay its outstanding
Advances and its other unpaid Obligations in full on the Termination Date.

Section 2.03. Committed Advances.

(a) Committed Advances. Each Lender severally agrees, on the terms and
conditions set forth in this Credit Agreement and notwithstanding the amount of
Fronted Loans made by such Lender, to make Committed Loans to the Borrowers from
time to time, from and including the Amendment Effective Date and prior to the
Termination Date, in amounts the Dollar Amount of which shall not exceed in the
aggregate at any one time outstanding the amount equal to the excess of (i) its
Commitment over (ii) its Participation Interests. Each Committed Advance
hereunder shall consist of borrowings made from the several Lenders ratably in
proportion to the ratio that their respective Commitments bear to the Aggregate
Commitment. The Committed Advances shall be repaid as provided by the terms of
Sections 2.02 and 2.03(g).

(b) Types of Committed Advances. The Committed Advances may be Floating Rate
Advances or Eurocurrency Committed Advances, or a combination thereof, selected
by the applicable Borrower in accordance with Sections 2.03(e), 2.03(f) and
2.03(g).

(c) Reductions or Increases in Aggregate Commitment. (i) Ratable Reductions.
Whirlpool may permanently reduce the Aggregate Commitment in whole, or in part
ratably among the Lenders in an amount of $25,000,000 or an integral multiple of
$5,000,000 in excess thereof, upon at least three Business Days’ written notice
to the Administrative Agent, which notice shall specify the amount of any such
reduction; provided, however, that the amount of the Aggregate Commitment may
not be reduced below the Dollar Amount of the aggregate principal amount of the
outstanding Advances plus the outstanding LOC Obligations.

(ii) Non-Ratable Reduction. As long as no Default or Unmatured Default exists at
the time of such request and at the time of reduction, Whirlpool shall have the
right, at any time, upon at least ten Business Days’ notice to a Defaulting
Lender (with a copy to the Agent), to terminate in whole such Lender’s
Commitment. Such termination shall be effective, (x) with respect to such
Lender’s unused Commitment, on the date set forth in such notice, provided,
however, that such date shall be no earlier than ten Business Days after receipt
of

 

20



--------------------------------------------------------------------------------

such notice and (y) with respect to each Advance outstanding to such Lender, in
the case of a Base Rate Advance, on the date set forth in such notice and, in
the case of a Eurodollar Rate Advance, on the last day of the then current
Interest Period relating to such Advance. Upon termination of a Lender’s
Commitment under this Section 2.03(c), the Borrowers will pay or cause to be
paid all principal of, and interest accrued to the date of such payment on,
Advances owing to such Lender and pay any accrued Unused Commitment Fees or
Letter of Credit issuance fees payable to such Lender pursuant to the provisions
of Section 2.07, and all other amounts payable to such Lender hereunder
(including, but not limited to, any indemnification for Taxes under Section 3.01
and any increased costs or other amounts owing under Section 3.02 or 3.03); and
upon such payments, the obligations of such Lender hereunder shall, by the
provisions hereof, be released and discharged; provided, however, that such
Lender’s rights under Sections 3.01, 3.02, 3.03, and 10.06, and its obligations
under Section 11.08 shall survive such release and discharge as to matters
occurring prior to such date. The aggregate amount of the Commitment of the
Lenders once reduced pursuant to this Section 2.03(c)(ii) may not be reinstated.

(iii) Increase. Whirlpool may request at any time and from time to time that the
Aggregate Commitment be increased to a maximum amount of not more than
$2,000,000,000; provided that (i) no increase in the Aggregate Commitment shall
be made at a time when a Default or Unmatured Default shall have occurred and be
continuing or would result from the requested increase, (ii) no increase in the
Aggregate Commitment shall be made at any time after the Aggregate Commitment
has been terminated or reduced in accordance with Section 2.03(c)(i), (iii) each
partial increase shall be made in an aggregate amount at least equal to
$10,000,000 and in integral multiples of $5,000,000 above such amount,
(iv) Whirlpool shall have delivered to the Administrative Agent certified
resolutions of the Board of Directors of Whirlpool authorizing such increase and
borrowings in connection therewith and (v) all of the representations and
warranties set forth in Article 6 (except for those contained in Sections 6.04,
6.05 and 6.07) shall be true and correct in all material respects as of the date
of such request and as of the effective date of such increase. Any Lender may
refuse to participate in any proposed increase in the Aggregate Commitment, and
failure to respond to any request to participate in an increase in the Aggregate
Commitments shall be deemed to constitute a refusal to so participate. In the
event of such a requested increase in the Commitment, Whirlpool shall consult
with the Administrative Agent, each Issuing Bank and each Fronting Bank as to
the number, identity and requested Commitments of increasing Lenders and
additional financial institutions that the Administrative Agent may invite to
participate in the aggregate Commitment. The Administrative Agent will not
unreasonably refuse to so invite a commercial bank organized, identified and
requested by Whirlpool, that has capital and surplus reasonably satisfactory to
the Administrative Agent, each Issuing Bank and each Fronting Bank in light of
the Commitment which such commercial bank would assume hereunder; provided that
each such assuming commercial bank shall, upon becoming a party to this
Agreement, become an increasing Lender. The Administrative Agent shall promptly
notify Whirlpool and the Lenders of any

 

21



--------------------------------------------------------------------------------

increase in the amount of the Aggregate Commitment pursuant to this Section and
of the respective adjusted Commitment and Ratable Share of each Lender after
giving effect thereto. Each Borrower acknowledges that, in order to maintain
Advances in accordance with the Ratable Share of each Lender, a non-pro-rata
increase in the aggregate Commitment may require prepayment or funding of all or
portions of certain Loans on the date of such increase (and any such prepayment
or funding shall be subject to the other provisions of this Credit Agreement).

(d) Minimum Amount of Each Committed Advance. Each Committed Advance made or
continued hereunder shall be in the minimum Dollar Amount of $5,000,000 or a
higher integral multiple of $1,000,000; provided, however, that any Floating
Rate Advance may be in the aggregate amount of the unused Aggregate Commitment.

(e) Method of Selecting Types and Interest Periods for New Committed Advances.
Subject to all of the terms and conditions of this Credit Agreement, each
Borrower shall select the Type of Advance and, in the case of each Eurocurrency
Committed Advance, the Interest Period applicable thereto, for each Committed
Advance from time to time made to it. A Borrower shall give the Administrative
Agent an irrevocable notice substantially in the form of Exhibit E hereto (a
“Committed Borrowing Notice”) not later than 12:00 Noon (New York City time) on
the Borrowing Date of each Floating Rate Advance, three Business Days before the
Borrowing Date for each Eurocurrency Committed Advance denominated in Dollars,
and five Business Days before the Borrowing Date for each Eurocurrency Committed
Advance denominated in an Agreed Currency other than Dollars. A Committed
Borrowing Notice shall in accordance with all the terms and conditions of this
Credit Agreement specify:

(i) the Borrower to which such Committed Advance is to be made;

(ii) the Borrowing Date, which shall be a Business Day, of such Committed
Advance;

(iii) the Type of Committed Advance selected;

(iv) in the case of each Eurocurrency Committed Advance, the Agreed Currency of
such Committed Advance;

(v) the aggregate amount of such Committed Advance;

(vi) in the case of each Eurocurrency Committed Advance, the Interest Period
applicable thereto; and

(vii) the account information for the account of the Borrower that shall be
credited with the proceeds of such Committed Advance.

 

22



--------------------------------------------------------------------------------

(f) Continuation and Conversion of Dollar-Denominated Committed Advances.
Subject to all of the terms and conditions of this Credit Agreement, each
Floating Rate Advance shall continue as a Floating Rate Advance unless and until
such Floating Rate Advance is paid or converted into one or more
Dollar-denominated Eurocurrency Committed Advances. Subject to all of the terms
and conditions of this Credit Agreement, each Eurocurrency Committed Advance
denominated in Dollars shall continue as a Dollar-denominated Eurocurrency
Committed Advance until the end of the then applicable Interest Period therefor,
at which time such Eurocurrency Committed Advance shall be automatically
converted into a Floating Rate Advance (x) unless such Eurocurrency Committed
Advance is paid by the applicable Borrower or the applicable Borrower shall have
given the Administrative Agent an irrevocable notice substantially in the form
of Exhibit F hereto (a “Dollar Continuation/Conversion Notice”) requesting that,
at the end of such Interest Period, such Eurocurrency Committed Advance continue
as a Dollar-denominated Eurocurrency Committed Advance for the same or another
specified Interest Period, be converted into one or more new Dollar-denominated
Eurocurrency Committed Advances each having a specified new Interest Period or
be converted into a Floating Rate Advance or (y) if any Default shall have
occurred and be continuing. Accordingly, but subject to all of the terms and
conditions of this Credit Agreement, each Borrower may elect from time to time
to convert all or any part (subject to Section 2.03(d)) of a Dollar-denominated
Committed Advance of any Type made to it into the other Type of
Dollar-denominated Committed Advance; provided that any conversion of a
Eurocurrency Committed Advance shall be made on, and only on, the last day of
the Interest Period applicable thereto. The applicable Borrower shall give the
Administrative Agent a Dollar Continuation/Conversion Notice with respect to
each continuation or conversion of a Dollar-denominated Committed Advance not
later than 12:00 Noon (New York City time) at least three Business Days prior to
the date of the requested continuation or conversion, specifying in accordance
with all of the terms and conditions of this Credit Agreement:

(i) the requested date, which shall be a Business Day, of such continuation or
conversion;

(ii) the aggregate amount and Type of the Committed Advance which is to be
continued or converted;

(iii) the amount and Type(s) of the Dollar-denominated Committed Advance(s) into
which such Committed Advance is to be continued or converted; and

(iv) in the case of each continuation of or conversion into a Dollar-denominated
Eurocurrency Committed Advance, the Interest Period applicable thereto (provided
that if no Interest Period is specified, the applicable Borrower shall be deemed
to have requested an Interest Period of one month).

(g) Payment or Continuation and Conversion of Non-Dollar Denominated Committed
Advances. Subject to all of the terms and conditions of this Credit Agreement,
each Eurocurrency Committed Advance denominated in an Agreed Currency other than
Dollars shall continue as a Eurocurrency Committed Advance denominated in the
same currency until the end of the then applicable Interest Period therefor, at
which time such

 

23



--------------------------------------------------------------------------------

Eurocurrency Committed Advance shall mature and be payable by the applicable
Borrower on the last day of the applicable Interest Period unless the applicable
Borrower shall have given the Administrative Agent an irrevocable notice
substantially in the form of Exhibit G hereto (a “Non-Dollar
Continuation/Conversion Notice”) requesting that, at the end of such Interest
Period, such Eurocurrency Committed Advance either continue as a Eurocurrency
Committed Advance denominated in the same currency for the same or another
specified Interest Period or be converted into one or more new Eurocurrency
Committed Advances each denominated in the same currency as that of the
converted Eurocurrency Committed Advance and having a specified new Interest
Period; provided that if after giving effect to any such conversion or
continuation, the aggregate Dollar Amount of the principal amount of all
Advances plus the outstanding LOC Obligations would exceed the Aggregate
Commitment, such Borrower shall prepay an aggregate principal amount of such
Eurocurrency Committed Advance on the last day of the Interest Period then
ending such that the Dollar Amount of the aggregate principal amount of all
outstanding Advances plus the outstanding LOC Obligations does not exceed the
Aggregate Commitment. Accordingly, but subject to all of the terms and
conditions of this Credit Agreement, each Borrower may elect from time to time
to convert all or any part (subject to Section 2.03(d)) of a Eurocurrency
Committed Advance denominated in an Agreed Currency other than Dollars made to
it into any other Eurocurrency Committed Advance(s) denominated in the same
currency as the converted Eurocurrency Committed Advance; provided that any such
conversion shall be made on, and only on, the last day of the Interest Period
applicable to the converted Eurocurrency Committed Advance. The applicable
Borrower shall give the Administrative Agent a Non-Dollar
Continuation/Conversion Notice with respect to each continuation or conversion
of a Eurocurrency Committed Advance denominated in an Agreed Currency other than
Dollars not later than 12:00 Noon (New York City time) at least five Business
Days prior to the date of the requested continuation or conversion specifying in
accordance with all of the terms and conditions of this Credit Agreement:

(i) the requested date, which shall be a Business Day, of such continuation or
conversion;

(ii) the aggregate amount and Agreed Currency of the Eurocurrency Committed
Advance which is to be continued or converted;

(iii) the amount(s) of the Eurocurrency Committed Advance(s) into which such
Eurocurrency Committed Advance is to be continued or converted; and

(iv) the Interest Period applicable to each new Eurocurrency Committed Advance
(provided that if no Interest Period is specified or if a Default has occurred
and is continuing, the applicable Borrower shall be deemed to have requested an
Interest Period of one month).

(h) Notice to Lenders. The Administrative Agent shall give prompt notice to each
Lender of each Dollar Continuation/Conversion Notice and each Non-Dollar
Continuation/Conversion Notice received by it.

 

24



--------------------------------------------------------------------------------

Section 2.04. Letter of Credit Subfacility.

(a) Issuance. Subject to the terms and conditions hereof and in reliance upon
the representations and warranties set forth herein and upon the agreements of
the other Lenders set forth in this Section 2.04, each Issuing Lender agrees to
issue, and each Lender severally agrees to participate in the issuance by such
Issuing Lender of, standby Letters of Credit in Agreed Currencies from time to
time from the Amendment Effective Date until the date thirty days prior to the
Termination Date as any Borrower may request, in a form acceptable to such
Issuing Lender; provided, however, that (i) the Dollar Amount of the LOC
Obligations outstanding shall not at any time exceed the LOC Committed Amount,
(ii) the Dollar Amount of the principal amount of all Advances plus the
outstanding LOC Obligations shall not at any time exceed the Aggregate
Commitment and (iii) the Dollar Amount of the LOC Obligations in respect of
Letters of Credit issued by any Issuing Lender shall not at any time exceed the
LOC Commitment of such Issuing Lender. No Issuing Lender shall issue any Letter
of Credit if (x) the original expiry date of such Letter of Credit is more than
one year from the date of issuance (provided that such Letter of Credit may
contain customary “evergreen” provisions pursuant to which the expiry date is
automatically extended by a specific time period unless such Issuing Lender
gives notice to the beneficiary of such Letter of Credit at least a specified
time period prior to the expiry date then in effect) or (y) such Letter of
Credit has an expiry date extending beyond the date that is five Business Days
before the Termination Date. No Issuing Lender shall be under any obligation to
issue any Letter of Credit if the issuance of such Letter of Credit would
violate any applicable laws, rules, regulations or orders or any generally
applicable policy of such Issuing Lender, including, without limitation, any
order, judgment or decree of any government authority or arbitrator that by its
terms purports to enjoin or restrain such Issuing Lender from issuing such
Letter of Credit, or any request or directive (whether or not having the force
of law) from any governmental authority with jurisdiction over such Issuing
Lender that prohibits, or requests that such Issuing Lender refrain from the
issuance of letters of credit generally or such Letter of Credit in particular
or that imposes upon such Issuing Lender with respect to such Letter of Credit
any restriction, reserve or capital requirement (for which such Issuing Lender
is not otherwise compensated hereunder) not in effect on the Amendment Effective
Date, or that imposes upon such Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Amendment Effective Date and which such
Issuing Lender in good faith deems material to it. Each Letter of Credit shall
be a standby letter of credit and shall comply with the related LOC Documents.
The issuance and expiry dates of each Letter of Credit shall be a Business Day.

(b) Notice and Reports. Any Borrower may request the issuance of a Letter of
Credit by submitting a request therefor to the applicable Issuing Lender (by
completion of the appropriate application forms of such Issuing Lender) at least
three Business Days prior to the requested date of issuance. At least quarterly
(and more frequently upon request) such Issuing Lender shall provide to the
Administrative Agent a detailed report specifying the Letters of Credit issued
by such Issuing Lender which are then issued and outstanding. The Administrative
Agent shall disseminate promptly to each of the Lenders the information provided
by such Issuing Lender pursuant to this subsection (b).

 

25



--------------------------------------------------------------------------------

(c) Participation. Each Lender, upon issuance of a Letter of Credit, shall be
deemed to have purchased without recourse a Participation Interest from the
applicable Issuing Lender in such Letter of Credit and the obligations arising
thereunder and any collateral relating thereto, in each case in an amount equal
to its pro rata share of the obligations under such Letter of Credit (ratably in
proportion to the ratio that its respective Commitment bears to the Aggregate
Commitment) and shall absolutely, unconditionally and irrevocably assume and be
obligated to pay to such Issuing Lender and discharge when due, its pro rata
share of the obligations arising under such Letter of Credit. Without limiting
the scope and nature of each Lender’s Participation Interest in any Letter of
Credit, to the extent that the applicable Issuing Lender has not been reimbursed
as required hereunder or under any such Letter of Credit, each such Lender shall
pay to the Administrative Agent for the account of such Issuing Lender its pro
rata share of such unreimbursed drawing in same day funds on the day of
notification by the Administrative Agent of an unreimbursed drawing pursuant to
the provisions of subsection (d) below. The obligation of each Lender to so
reimburse each Issuing Lender shall be absolute and unconditional and shall not
be affected by the occurrence of an Unmatured Default, a Default or any other
occurrence or event. Any such reimbursement shall not relieve or otherwise
impair the obligation of the applicable Borrower to reimburse the applicable
Issuing Lender under any Letter of Credit, together with interest as hereinafter
provided. Each Lender acknowledges and agrees that its participation in each
Letter of Credit will be automatically adjusted to reflect such Lender’s ratable
share of the obligations under such Letter of Credit at each time such Lender’s
Commitment is amended pursuant to an assignment in accordance with Section 13.01
or otherwise pursuant to this Credit Agreement.

(d) Reimbursement. In the event of any drawing under any Letter of Credit, the
applicable Issuing Lender will promptly notify the applicable Borrower and the
Administrative Agent. The applicable Borrower promises to reimburse the
applicable Issuing Lender (such reimbursement to be made to the Administrative
Agent for the account of such Issuing Lender) on the day of drawing under any
Letter of Credit either in same day funds in the same Agreed Currency as the
related drawing or with a Committed Advance in Dollars in the Dollar Amount of
such drawing. Unless such Borrower shall promptly notify the Administrative
Agent and the applicable Issuing Lender that such Borrower intends to otherwise
reimburse such Issuing Lender for such drawing, such Borrower shall be deemed to
have requested that the Lenders make a Committed Advance in Dollars in the
Dollar Amount of the drawing as provided in subsection (e) below on the related
Letter of Credit, the proceeds of which will be used to satisfy the related
reimbursement obligations. Each Borrower’s reimbursement obligations hereunder
shall be absolute and unconditional under all circumstances irrespective of any
rights of setoff, counterclaim or defense to payment such Borrower may claim or
have against any Issuing Lender, the Administrative Agent, the Lenders, the
beneficiary of the Letter of Credit drawn upon or any other Person, including
without limitation any defense based on any failure of a Borrower to receive
consideration or the legality, validity, regularity or unenforceability of the
Letter of Credit. Each Issuing Lender will promptly notify the Administrative
Agent, who shall, in turn, promptly notify the other Lenders of the amount

 

26



--------------------------------------------------------------------------------

of any unreimbursed drawing and each Lender shall promptly pay to the
Administrative Agent for the account of such Issuing Lender in Dollars and in
immediately available funds, the Dollar Amount of such Lender’s pro rata share
of such unreimbursed drawing. Such payment shall be made on the day such notice
is received by such Lender from the Administrative Agent if such notice is
received at or before 11:00 A.M. (New York City time), and otherwise such
payment shall be made at or before 1:00 P.M. (New York City time) on the
Business Day next succeeding the day such notice is received. If such Lender
does not pay such amount to the Administrative Agent for the account of the
applicable Issuing Lender in full upon such request, such Lender shall, on
demand, pay to the Administrative Agent for the account of such Issuing Lender
interest on the unpaid amount during the period from the date of such drawing
until such Lender pays such amount to the Administrative Agent for the account
of such Issuing Lender in full at a rate per annum equal to, if paid within two
Business Days of the date that such Lender is required to make payments of such
amount pursuant to the preceding sentence, the Federal Funds Effective Rate and
thereafter at a rate equal to the Alternate Base Rate. Each Lender’s obligation
to make such payment to the applicable Issuing Lender, and the right of such
Issuing Lender to receive the same, shall be absolute and unconditional, shall
not be affected by any circumstance whatsoever and without regard to the
termination of this Credit Agreement or the Commitments hereunder, the existence
of an Unmatured Default or a Default or the acceleration of the obligations of
the Borrowers hereunder and shall be made without any offset, abatement,
withholding or reduction whatsoever. Simultaneously with the making of each such
payment by a Lender to the Administrative Agent for the account of the
applicable Issuing Lender, such Lender shall, automatically and without any
further action on the part of the Administrative Agent, such Issuing Lender or
such Lender, acquire a Participation Interest in an amount equal to such payment
(excluding the portion of such payment constituting interest owing to such
Issuing Lender) in the related unreimbursed drawing portion of the LOC
Obligation and in the interest thereon and in the related LOC Documents, and
shall have a claim against the applicable Borrower with respect thereto.

(e) Repayment with Committed Advances. On any day on which a Borrower shall have
requested, or been deemed to have requested a Committed Advance to reimburse a
drawing under a Letter of Credit, the Administrative Agent shall give notice to
the Lenders that a Committed Advance has been requested or deemed requested by
such Borrower to be made in connection with a drawing under a Letter of Credit,
in which case a Committed Advance comprised of Floating Rate Loans in the Dollar
Amount of the unreimbursed drawing shall be immediately made to such Borrower by
all Lenders (notwithstanding any termination of the Commitments pursuant to
Section 9.01) ratably in proportion to the ratio that their respective
Commitments bear to the Aggregate Commitment (determined before giving effect to
any termination of the Commitments pursuant to Section 9.01) and the proceeds
thereof shall be paid directly to the Administrative Agent for the account of
the applicable Issuing Lender for application to the respective LOC Obligations.
Each such Lender hereby irrevocably agrees to make its pro rata share of each
such Committed Advance immediately upon any such request or deemed request in
the amount, in the manner and on the date specified in the preceding sentence
notwithstanding (i) the amount of such borrowing may not comply with the minimum
amount for Advances otherwise required hereunder, (ii) whether any conditions

 

27



--------------------------------------------------------------------------------

specified in Section 5.03 are then satisfied, (iii) whether an Unmatured Default
or a Default then exists, (iv) failure for any such request or deemed request
for such Advance to be made by the time otherwise required hereunder,
(v) whether the date of such borrowing is a date on which Committed Advances are
otherwise permitted to be made hereunder or (vi) any termination of the
Commitments relating thereto immediately prior to or contemporaneously with such
borrowing. In the event that any Committed Advance cannot for any reason be made
on the date otherwise required above (including, without limitation, as a result
of the commencement of a proceeding under the Bankruptcy Code with respect to
any Borrower), then each such Lender hereby agrees that it shall forthwith
purchase (as of the date such borrowing would otherwise have occurred, but
adjusted for any payments received from the applicable Borrower on or after such
date and prior to such purchase) from the applicable Issuing Lender such
Participation Interests in the outstanding LOC Obligations as shall be necessary
to cause each such Lender to share in such LOC Obligations ratably in proportion
to the ratio that their respective Commitments bear to the Aggregate Commitment
(determined before giving effect to any termination of the Commitments pursuant
to Section 9.01)), provided that at the time any purchase of Participation
Interests pursuant to this sentence is actually made, the purchasing Lender
shall be required to pay to the Administrative Agent for the account of such
Issuing Lender, to the extent not paid to such Issuing Lender by the applicable
Borrower in accordance with the terms of subsection (d) above, interest on the
principal amount of Participation Interests purchased for each day from and
including the day upon which such borrowing would otherwise have occurred to but
excluding the date of payment for such Participation Interests, at the rate
equal to, if paid within two Business Days of the date of the Committed Advance,
the Federal Funds Effective Rate, and thereafter at a rate equal to the
Alternate Base Rate.

(f) Designation of Subsidiaries as Account Parties. Notwithstanding anything to
the contrary set forth in this Credit Agreement, including without limitation
Section 2.04(a), a Letter of Credit issued hereunder may contain a statement to
the effect that such Letter of Credit is issued for the account of any
Subsidiary of a Borrower, provided that notwithstanding such statement, such
Borrower shall be the actual account party for all purposes of this Credit
Agreement for such Letter of Credit and such statement shall not affect such
Borrower’s reimbursement obligations hereunder with respect to such Letter of
Credit.

(g) Renewal, Extension. The amendment, renewal or extension of any Letter of
Credit shall, for purposes hereof, be treated in all respects the same as the
issuance of a new Letter of Credit hereunder.

(h) Uniform Customs and Practices. The Issuing Lenders may have the Letters of
Credit be subject to The Uniform Customs and Practice for Documentary Credits
(the “UCP”) or the International Standby Practices 1998 (the “ISP98”), in either
case as published as of the date of issue by the International Chamber of
Commerce, in which case the UCP or the ISP98, as applicable, may be incorporated
therein and deemed in all respects to be a part thereof.

 

28



--------------------------------------------------------------------------------

(i) Indemnification; Nature of Issuing Lenders’ Duties.

(i) In addition to its other obligations under this Section 2.04, each Borrower
hereby agrees to pay, and protect, indemnify and save each Lender harmless from
and against, any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable attorneys’ fees) that such Lender may
incur or be subject to as a consequence, direct or indirect, of (A) the issuance
of any Letter of Credit or (B) the failure of the applicable Issuing Lender to
honor a drawing under a Letter of Credit as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Governmental Authority (all such acts or omissions, herein called
“Government Acts”).

(ii) As between the Borrowers and the Lenders (including the Issuing Lenders),
the applicable Borrower shall assume all risks of the acts, omissions or misuse
of any Letter of Credit by the beneficiary thereof. Except to the extent arising
solely from the gross negligence or willful misconduct of such Lender, no Lender
(including the Issuing Lenders) shall be responsible: (A) for the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (B) for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (C) for errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
telegraph, telex or otherwise, whether or not they be in cipher; (D) for any
loss or delay in the transmission or otherwise of any document required in order
to make a drawing under a Letter of Credit or of the proceeds thereof; and
(E) for any consequences arising from causes beyond the control of such Lender,
including, without limitation, any Government Acts. None of the above shall
affect, impair, or prevent the vesting of any Issuing Lender’s rights or powers
hereunder.

(iii) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by any Lender
(including a Issuing Lenders), under or in connection with any Letter of Credit
or the related certificates, if taken or omitted in good faith, shall not put
such Lender under any resulting liability to any Borrower. It is the intention
of the parties that this Credit Agreement shall be construed and applied to
protect and indemnify each Lender (including the Issuing Lenders) against any
and all risks involved in the issuance of the Letters of Credit, all of which
risks are hereby assumed by the Borrowers, including, without limitation, any
and all Government Acts. No Lender (including the Issuing Lenders) shall, in any
way, be liable for any failure by any Issuing Lender to pay any drawing under
any Letter of Credit as a result of any Government Acts or any other cause
beyond the control of such Issuing Lender.

 

29



--------------------------------------------------------------------------------

(iv) Nothing in this Section 2.04(i) is intended to limit the reimbursement
obligations of any Borrower contained in subsection (d) above. The obligations
of each Borrower under this Section 2.04(i) shall survive the termination of
this Credit Agreement. No act or omission of any current or prior beneficiary of
a Letter of Credit shall in any way affect or impair the rights of the Lenders
(including the Issuing Lenders) to enforce any right, power or benefit under
this Credit Agreement.

(v) Notwithstanding anything to the contrary contained in this Section 2.04(i),
no Borrower shall have any obligation to indemnify any Issuing Lender in respect
of any liability incurred by such Issuing Lender (A) arising solely out of the
gross negligence or willful misconduct of such Issuing Lender, as determined by
a court of competent jurisdiction, or (B) caused by such Issuing Lender’s
failure to pay under any Letter of Credit after presentation to it of a request
strictly complying with the terms and conditions of such Letter of Credit, as
determined by a court of competent jurisdiction, unless such payment is
prohibited by any law, regulation, court order or decree.

(j) Responsibility of Issuing Lenders. It is expressly understood and agreed
that the obligations of the Issuing Lenders hereunder to the Lenders are only
those expressly set forth in this Credit Agreement and that the Issuing Lenders
shall be entitled to assume that the conditions precedent set forth in
Section 5.03 have been satisfied unless it shall have acquired actual knowledge
or received written notice from the Borrower, the Administrative Agent or any
Lender that any such condition precedent has not been satisfied; provided,
however, that nothing set forth in this Section 2.04 shall be deemed to
prejudice the right of any Lender to recover from any Issuing Lender any amounts
made available by such Lender to such Issuing Lender pursuant to this
Section 2.04 in the event that it is determined by a court of competent
jurisdiction that the payment with respect to a Letter of Credit constituted
gross negligence or willful misconduct on the part of such Issuing Lender.

(k) Conflict with LOC Documents. In the event of any conflict between this
Credit Agreement and any LOC Document (including any letter of credit
application), this Credit Agreement shall control.

(l) Appointment of Issuing Lender. Each of the Lenders listed on Schedule I
hereto as having “LOC Commitments” is hereby appointed as Issuing Lender
hereunder and under each other Loan Document and each of the Lenders authorizes
each Issuing Lender to act on behalf of the Lenders with respect to any Letters
of Credit and related LOC Documents.

Section 2.05. Reserved.

 

30



--------------------------------------------------------------------------------

Section 2.06. Fronted Advance Subfacility.

(a) Fronted Advances. From and including the Amendment Effective Date and prior
to the Termination Date, each Fronting Lender severally agrees, on the terms and
conditions set forth in this Credit Agreement, to make Fronted Loans to
Whirlpool and Whirlpool Finance from time to time in amounts the Dollar Amount
of which shall not exceed, in the aggregate at any one time outstanding, the
amount of its Fronting Commitment. Each Fronted Advance hereunder shall consist
of borrowings made from the several Fronting Lenders ratably in proportion to
the ratio that their respective Fronting Commitments bear to the Aggregate
Fronting Sublimit. The Fronted Advances shall be repaid as provided by the terms
of Sections 2.02 and 2.06(f).

(b) Types of Fronted Advances. The Fronted Advances shall be Eurocurrency Rate
Advances.

(c) Reductions in Aggregate Fronting Sublimit. Whirlpool may permanently reduce
the Aggregate Fronting Sublimit in whole, or in part ratably among the Fronting
Lenders in integral multiples of $25,000,000, upon at least three Business Days’
written notice to the Administrative Agent, which notice shall specify the
amount of any such reduction; provided, however, that the amount of the
Aggregate Fronting Sublimit may not be reduced below the Dollar Amount of the
aggregate principal amount of the outstanding Fronted Advances.

(d) Minimum Amount of Each Fronted Advance. Each Fronted Advance made or
continued hereunder shall be in the minimum Dollar Amount of $25,000,000.

(e) Method of Requesting New Fronted Advances. Whirlpool or Whirlpool Finance,
as applicable, shall give the Fronting Agent, with a copy to the Administrative
Agent, an irrevocable notice substantially in the form of Exhibit H hereto (a
“Fronted Borrowing Notice”) not later than 9:30 a.m. (London, England time) on
the Borrowing Date of each Fronted Advance. A Fronted Borrowing Notice shall in
accordance with all the terms and conditions of this Credit Agreement specify:

(i) the Borrower to which such Fronted Advance is to be made;

(ii) the Borrowing Date, which shall be a Business Day, of such Fronted Advance;

(iii) the Agreed Currency of such Fronted Advance;

(iv) the aggregate amount of such Fronted Advance;

(v) the Interest Period of such Fronted Advance, which shall be for a period of
one to seven days; and

(vi) the account information for the account of the Borrower that shall be
credited with the proceeds of such Fronted Advance.

 

31



--------------------------------------------------------------------------------

(f) Payment and Participations of Fronted Advances. At the time that a Fronting
Lender makes a Fronted Loan, each Lender (a “Purchasing Lender”) shall be
deemed, without any further action by any Person, to have purchased from such
Fronting Lender an unfunded participation (ratably in proportion to the ratio
that such Purchasing Lender’s Commitment bears to the Aggregate Commitment),
without recourse or warranty of such Fronting Lender, in such Fronted Loan.
Whirlpool and Whirlpool Finance each agree to repay all Fronted Advances
obtained by such Borrower on the earlier of (i) the last day of the Interest
Period for such Advance or (ii) the Termination Date. Notwithstanding anything
to the contrary contained herein, neither Whirlpool nor Whirlpool Finance shall
be permitted to request a new Fronted Advance to repay an outstanding Fronted
Advance if the period from the date of the first outstanding Fronted Advance to
the date of the repayment of the new Fronted Advance would exceed seven days.

Each repayment of a Fronted Advance may be accomplished by requesting a
Committed Advance, which request is not subject to the conditions set forth in
Section 5.03. In the event that Whirlpool or Whirlpool Finance, as applicable,
shall fail to timely repay any Fronted Advance, and in any event upon (A) a
request by the Fronting Agent, (B) the occurrence of a Default described in
Section 8.05 or 8.06 or (C) the acceleration of any Obligations or termination
of any Commitment pursuant to Section 9.01, each Purchasing Lender shall fund
its participation in accordance with the preceding paragraph in such Fronted
Advance (regardless of (1) whether the conditions precedent thereto set forth in
Section 5.03 hereof are then satisfied, (2) whether or not Whirlpool or
Whirlpool Finance, as applicable, has submitted a Committed Borrowing Notice and
whether or not the Commitments are then in effect, (3) whether an Unmatured
Default or a Default exists or (4) whether all the Obligations have been
accelerated) and pay the proceeds thereof to the Fronting Agent, for the account
of the Fronting Lenders, at the Fronting Agent’s Eurocurrency Payment Office, or
at such other Lending Installation of the Fronting Agent as may be specified in
writing by the Fronting Agent, in the applicable Agreed Currency and in
immediately available funds. If such amount is not in fact made available to the
Fronting Agent, for the account of the Fronting Lenders, by any Purchasing
Lender, the Fronting Lenders shall be entitled to recover such amount on demand
from such Purchasing Lender, together with accrued interest thereon for each day
from the date of demand thereof, if paid within two Business Days after demand
at the Federal Funds Effective Rate and thereafter at the Alternate Base Rate.
If a Purchasing Lender does not pay such amount forthwith as required by this
Section 2.06(f), and until such time as such Purchasing Lender makes the
required payment, the Fronting Lenders shall be deemed to continue to have
outstanding Fronted Advances in the amount of such unpaid participation
obligation for all purposes of the Loan Documents other than those provisions
requiring the other Purchasing Lenders to purchase a participation therein.
Further, such Purchasing Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Loans, and any other amounts due
to it hereunder to the Fronting Lenders to fund Fronted Advances in the amount
of the participation in Fronted Advances that such Purchasing Lender failed to
purchase pursuant to this Section 2.06(f) until such amount has been purchased
(as a result of such assignment or otherwise).

 

32



--------------------------------------------------------------------------------

Section 2.07. Fees.

(a) Unused Commitment Fee. Whirlpool hereby agrees to pay to the Administrative
Agent for the account of the Lenders (other than Defaulting Lenders), ratably in
proportion to their Commitments, a commitment fee at the Unused Commitment Fee
Rate on the excess of (i) the daily actual amount of the Aggregate Commitment of
the Lenders over (ii) all Loans plus LOC Obligations of the Lenders, for the
period from and including the Amendment Effective Date to but excluding the
Termination Date, which fee shall be payable quarterly in arrears on each
Payment Date and on the Termination Date.

(b) Administration Fees. Whirlpool hereby agrees to pay to the Administrative
Agent and the Fronting Agent for their respective accounts such arrangement and
administration fees as are heretofore and hereafter agreed upon in writing by
Whirlpool and the Administrative Agent or the Fronting Agent, as applicable.

(c) Letter of Credit Fees.

(i) In consideration of the issuance of Letters of Credit hereunder, each
Borrower hereby agrees to pay to the Administrative Agent, for the account of
each Lender (other than a Defaulting Lender), an issuance fee on the actual
daily maximum amount available to be drawn under each such Letter of Credit
issued for the account of such Borrower computed at a per annum rate for each
day from the date of issuance to the date of expiration equal to the
Eurocurrency Margin in effect from time to time; such issuance fee shall be
allocated among the Lenders ratably in proportion to the ratio that their
respective Commitments bear to the Aggregate Commitment and shall be payable
quarterly in arrears on each Payment Date and on the Termination Date.

(ii) In addition to the issuance fee payable pursuant to clause (i) above, each
Borrower hereby agrees to pay to each Issuing Lender, without sharing by the
other Lenders (A) a letter of credit fronting fee on the actual daily maximum
amount available to be drawn under each Letter of Credit issued for the account
of such Borrower computed at a per annum rate as agreed between Whirlpool and
such Issuing Lender, for each day from the date of issuance to the date of
expiration (which fronting fee shall be shall be payable quarterly in arrears on
each Payment Date, and on the Termination Date) and (B) the customary charges
from time to time of such Issuing Lender with respect to the issuance,
amendment, transfer, administration, cancellation and conversion of, and
drawings under, such Letters of Credit.

(d) Fronting Fees. Whirlpool hereby agrees to pay to the Fronting Agent, for the
account of the Fronting Lenders, ratably in proportion to their Fronting
Commitments, a fronting fee to be mutually agreed between Whirlpool and the
Fronting Agent.

 

33



--------------------------------------------------------------------------------

Section 2.08. General Facility Terms.

(a) Method of Borrowing. On each Borrowing Date, each applicable Lender shall
make available its Loan or Loans, if any, in the requested Agreed Currency,
(i) if such Loan is denominated in Dollars, not later than 1:00 P.M. (New York
City time) in funds immediately available to the Administrative Agent, at its
address specified in or pursuant to Article 14, (ii) if such Loan (other than a
Fronted Loan) is denominated in another currency, not later than 12:00 noon,
local time in the city of the Administrative Agent’s Eurocurrency Payment Office
for such currency, in funds immediately available to the Administrative Agent,
at the Administrative Agent’s Eurocurrency Payment Office for such currency and
(iii) if such Loan is a Fronted Loan, not later than 12:00 noon (London, England
time), in funds immediately available to the Fronting Agent, at the Fronting
Agent’s Eurocurrency Payment Office for such currency. The Administrative Agent
or Fronting Agent, as applicable, will make the funds so received from the
applicable Lenders available to the applicable Borrower at the Administrative
Agent’s or Fronting Agent’s aforesaid address, as applicable. Notwithstanding
the foregoing provisions of this Section 2.08(a), to the extent that a Loan made
by a Lender matures on the Borrowing Date of a requested Loan denominated in the
same Agreed Currency as that of the maturing Loan, such Lender shall apply the
proceeds of the Loan it is then making to the repayment of principal of the
maturing Loan.

(b) Prepayments.

(i) Optional Prepayments. Each Borrower may from time to time prepay all of its
outstanding Floating Rate Advances, or, in a minimum aggregate amount of
$5,000,000 (and in integral multiples of $1,000,000 if in excess thereof), any
portion of the outstanding Floating Rate Advances. The applicable Borrower shall
give the Administrative Agent notice with respect to each such prepayment not
later than 3:00 p.m. (New York City time) one Business Day prior to the date of
the requested prepayment. Each Borrower may from time to time prepay all of its
outstanding Eurocurrency Committed Advances, or, in a minimum aggregate Dollar
Amount of $5,000,000 and in integral multiples of $1,000,000 if in excess
thereof, any portion of the outstanding Eurocurrency Committed Advances. The
applicable Borrower shall give the Administrative Agent notice with respect to
each such prepayment not later than 3:00 p.m. (New York City time) three
Business Days prior to the date of the requested prepayment. Whirlpool or
Whirlpool Finance, as applicable, may from time to time prepay all of its
outstanding Fronted Advances, or, in a minimum aggregate Dollar Amount of
$5,000,000, any portion of the outstanding Fronted Advances upon three Business
Days’ prior notice to the Fronting Agent (with a copy to the Administrative
Agent). Any such prepayment pursuant to the foregoing provisions of this
Section 2.08 of a Eurocurrency Committed Advance or a Fronted Advance prior to
the end of its applicable Interest Period shall be subject to the provisions of
Section 3.05.

 

34



--------------------------------------------------------------------------------

(ii) Mandatory Prepayments.

(A) Aggregate Commitment. If at any time, the sum of the Dollar Amount of the
aggregate outstanding principal amount of Advances plus LOC Obligations shall
exceed the Aggregate Commitment, the Borrowers immediately shall prepay
outstanding Advances and (after all Advances have been repaid) cash
collateralize LOC Obligations, in an amount sufficient to eliminate such excess.

(B) LOC Committed Amount. If at any time, the sum of the Dollar Amount of the
aggregate principal amount of LOC Obligations shall exceed the LOC Committed
Amount, the Borrowers immediately shall cash collateralize LOC Obligations in an
amount sufficient to eliminate such excess.

(C) Aggregate Fronting Sublimit. If at any time, the Dollar Amount of the
aggregate outstanding principal amount of Fronted Advances shall exceed the
Aggregate Fronting Sublimit, the Borrowers immediately shall prepay outstanding
Fronted Advances in an amount sufficient to eliminate such excess.

(c) Interest Rates; Interest Periods. Subject to Section 2.08(d), (i) each
Floating Rate Advance (and each Floating Rate Loan making up such Floating Rate
Advance) shall bear interest on the outstanding principal amount thereof, for
each day from and including the date such Advance is made or is converted from a
Eurocurrency Committed Advance pursuant to Section 2.03(f) to but excluding the
date it is paid or is converted into a Eurocurrency Committed Advance pursuant
to Section 2.03(f), at a rate per annum equal to the Alternate Base Rate for
such day, (ii) each Eurocurrency Committed Advance (and each Eurocurrency Loan
making up such Eurocurrency Committed Advance) shall bear interest on the
outstanding principal amount thereof from and including the first day of each
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at a rate per annum equal to the Eurocurrency Rate determined
pursuant hereto as applicable to such Eurocurrency Committed Advance for each
day during such Interest Period, and (iii) each Fronted Advance (and each
Fronted Loan making up such Fronted Advance) shall bear interest on the
outstanding principal amount thereof from and including the first day of each
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at a rate per annum equal to the Eurocurrency Rate determined
pursuant hereto as applicable to such Fronted Advance for each day during such
Interest Period. Changes in the rate of interest on each Floating Rate Advance
will take effect simultaneously with each change in the Alternate Base Rate. No
Interest Period shall end after the Termination Date.

(d) Rate after Certain Defaults.

(i) During the existence of any Default (other than pursuant to
Section 8.02(i)), the Required Lenders may, at their option by notice to the
Borrowers, declare that each Advance and the issuance fees on each outstanding
Letter of Credit shall bear interest or accrue an issuance fee, respectively, at
a rate per annum equal to the rate otherwise applicable to such Advance or such
fee plus 1% per annum.

 

35



--------------------------------------------------------------------------------

(ii) During the existence of any Default under Section 8.02(i), each Advance
(and each Loan making up such Advance) not paid when due, whether by
acceleration or otherwise, and any reimbursement obligation arising from any
Letter of Credit not paid when due shall, in each case, bear interest on the
outstanding principal amount thereof, for each day from and including the date
such Advance matures (or the date such reimbursement obligation arises), whether
by acceleration or otherwise, to but excluding the date it is paid, at the rate
otherwise applicable to such Advance plus 2% per annum or, if no rate is
applicable, the Alternate Base Rate plus 2% per annum, payable on demand.

(iii) During the existence of any Default, the Required Lenders may, at their
option, by notice to the Borrowers, declare that no Advance may be converted
into or continued as a Dollar-denominated Eurocurrency Committed Advance.

(e) Interest Payment Dates; Interest Basis. (i) Generally. Interest accrued on
each Floating Rate Advance shall be payable on each Payment Date, commencing on
the first such date to occur after the date hereof, on any date on which such
Floating Rate Advance is prepaid or converted, whether due to acceleration or
otherwise, at maturity and thereafter on demand. Subject to the next sentence,
interest accrued on each Eurocurrency Rate Advance shall be payable on the last
day of its applicable Interest Period, on any date on which such Eurocurrency
Rate Advance is prepaid, whether due to acceleration or otherwise, at maturity
and thereafter on demand. Interest accrued on each Eurocurrency Rate Advance
having an Interest Period longer than three months shall also be payable on the
last day of each three-month interval (in the case of Eurocurrency Committed
Advances) during such Interest Period. Interest on all Eurocurrency Rate
Advances (other than Eurocurrency Rate Advances denominated in Sterling), all
Floating Rate Advances which bear interest based on the Federal Funds Effective
Rate and all fees due hereunder shall be calculated for the actual number of
days elapsed on the basis of a 360-day year. Interest on all Eurocurrency Rate
Advances denominated in Sterling shall be calculated for the actual number of
days elapsed on the basis of a 365 day year. Interest on all Floating Rate
Advances which bear interest based on the Prime Rate shall be calculated for the
actual number of days elapsed on the basis of a 365, or when appropriate 366,
day year. Interest shall be payable for the day an Advance is made but not for
the day of any payment on the amount paid if payment is received prior to noon
(local time) at the place of payment. If any payment of principal of, or
interest on, an Advance or of fees due hereunder shall become due on a day which
is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment such extension of time
shall be included in computing interest in connection with such payment. Each
Borrower promises to pay interest on its respective Advances as provided in this
Section 2.08(e).

 

36



--------------------------------------------------------------------------------

(ii) Interest Act (Canada). With respect to Advances made to Whirlpool Canada,
whenever any interest under this Credit Agreement is calculated using a rate
based on a year of 360 or 365 days, as the case may be, the rate determined
pursuant to such calculation, when expressed as an annual rate, is equivalent to
the applicable rate based on a year of 360 or 365, as the case may be,
multiplied by a fraction, the numerator of which is the actual number of days in
the calendar year in which the period for which such interest is payable (or
compounded) ends and the denominator of which is 360 or 365, as the case may be.

(iii) Nominal Rates; No Deemed Reinvestment. With respect to Advances made to
Whirlpool Canada, the principle of deemed reinvestment of interest shall not
apply to any interest calculation under this Credit Agreement; all interest
payments to be made hereunder shall be paid without allowance or deduction for
reinvestment or otherwise, before and after maturity, default and judgment. The
rates of interest specified in this Credit Agreement are intended to be nominal
rates and not effective rates. Interest calculated hereunder shall be calculated
using the nominal rate method and not the effective rate method of calculation.

(iv) Interest Paid by Whirlpool Canada. Notwithstanding any provision of this
Credit Agreement, in no event shall the aggregate “interest” (as defined in
Section 347 of the Criminal Code (Canada)) payable by Whirlpool Canada under
this Credit Agreement exceed the effective annual rate of interest on the
“credit advanced” (as defined in that Section) under this Credit Agreement
lawfully permitted by that Section and, if any payment, collection or demand
pursuant to this Credit Agreement in respect of “interest” (as defined in that
Section) is determined to be contrary to the provisions of that Section, such
payment, collection or demand shall be deemed to have been made by mutual
mistake of Whirlpool Canada and the Lenders and the amount of such payment or
collection shall be refunded to Whirlpool Canada. For the purposes of this
Credit Agreement, the effective annual rate of interest shall be determined in
accordance with generally accepted actuarial practices and principles over the
relevant term and, in the event of a dispute, a certificate of a Fellow of the
Canadian Institute of Actuaries appointed by the Lenders will be prima facie
evidence of such rate.

(f) Method of Payment.

(i) General. Each Advance and each reimbursement obligation with respect to a
drawing under a Letter of Credit shall be paid, repaid or prepaid in the
currency in which such Advance or the related drawing was made in the amount
borrowed or paid and interest payable thereon shall be paid in such currency.
Subject to the last sentence of Section 2.08(a), (A) all amounts of principal,
interest, fees and other Obligations payable by the Borrowers in Dollars under
the Loan Documents (other than in respect of Fronted Advances) shall be made in
Dollars by 1:00 P.M. (New York City time) on the date when due in funds
immediately available, without condition or deduction for any counterclaim,
defense, recoupment or setoff, to the Administrative Agent at the Administrative
Agent’s address specified pursuant to Article 14, or at such other Lending
Installation of the Administrative Agent as may be specified in writing by the

 

37



--------------------------------------------------------------------------------

Administrative Agent to the Borrowers, (B) all amounts of principal and interest
payable by Whirlpool or Whirlpool Finance, as applicable, with respect to
Fronted Advances shall be made in the applicable currency by 12:00 noon (London,
England time or, in the case of amounts payable in Dollars, New York time) on
the date when due, in funds immediately available, without condition or
deduction for any counterclaim, defense, recoupment or setoff, for the account
of the Fronting Agent, at the Fronting Agent’s Eurocurrency Payment Office for
such currency and (C) all other amounts of principal, interest and other
Obligations payable by the Borrowers in any currency other than Dollars under
the Loan Documents shall be made in such currency by 12:00 noon (local time) on
the date when due, in funds immediately available, without condition or
deduction for any counterclaim, defense, recoupment or setoff, for the account
of the Administrative Agent or the Fronting Agent, as applicable, at its
Eurocurrency Payment Office for such currency. Prior to the existence of a
Default, all amounts due hereunder and all payments of reimbursement obligations
arising from drawings under Letters of Credit shall be made ratably among all of
the Lenders in the case of all payments (other than reimbursement obligations
under Letters of Credit paid to and fronting fees retained by the applicable
Issuing Lender for its own account, payments of principal and interest in
respect of Fronted Advances (which are subject to Section 2.08(f)(ii) below) and
fronting fees retained by the Fronting Lenders for their own accounts, the
administrative fees retained by the Administrative Agent for its own account and
the administrative fee retained by the Fronting Agent for its own account).
Except as provided in Section 9.01(b), during the existence of any Default, all
payments of principal due hereunder and all payments of reimbursement
obligations arising from drawings under Letters of Credit shall be applied
ratably among all outstanding Advances and Participation Interests. Each payment
delivered to the Administrative Agent or the Fronting Agent, as applicable, for
the account of any Lender shall be delivered promptly, but in any event not
later than the close of business on the date received by the Administrative
Agent or the Fronting Agent, as applicable, if received by the Administrative
Agent or the Fronting Agent, as applicable, by 12:00 noon (local time), by the
Administrative Agent or the Fronting Agent, as applicable, to such Lender in the
same type and currency of funds which the Administrative Agent or the Fronting
Agent, as applicable, received at such Lender’s address specified pursuant to
Article 14 or at any Lending Installation specified by such Lender in a written
notice received by the Administrative Agent or the Fronting Agent, as
applicable. If the Administrative Agent or the Fronting Agent, as applicable,
shall fail to pay any Lender the amount due such Lender pursuant to this
Section when due, the Administrative Agent or the Fronting Agent, as applicable,
shall be obligated to pay to such Lender interest on the amount that should have
been paid hereunder for each day from the date such amount shall have become due
until the date such amount is paid at the Federal Funds Effective Rate for such
day. Notwithstanding the foregoing provisions of this Section 2.08(f), if, after
the making of any Advance or issuance of any Letter of Credit in any currency
other than Dollars, currency control or exchange regulations are imposed in the
country which issues such currency with the result that different types of such
currency (the “New Currency”)

 

38



--------------------------------------------------------------------------------

are introduced and the type of currency in which the Advance was made or such
Letter of Credit was issued (the “Original Currency”) no longer exists or the
applicable Borrower is not able to make payment to the Administrative Agent or
the Fronting Agent, as applicable, for the account of the applicable Lenders in
such Original Currency, then all payments to be made by such Borrower hereunder
or under any other Loan Document in such currency shall be made in such amount
and such type of the New Currency as shall be equivalent (based upon market
value) to the amount of such payment otherwise due hereunder or under such Loan
Document in the Original Currency, it being the intention of the parties hereto
that the Borrowers take all risks of the imposition of any such currency control
or exchange regulations. In addition, notwithstanding the foregoing provisions
of this Section 2.08(f), if, after the making of any Advance or issuance of any
Letter of Credit in any currency other than Dollars, the applicable Borrower is
not able to make payment to the Administrative Agent or the Fronting Agent, as
applicable, for the account of the applicable Lenders in the type of currency in
which such Advance was made or such Letter of Credit was issued (or in any New
Currency as set forth above) because of the imposition of any such currency
control or exchange regulation, then such Advance or reimbursement obligations
shall instead be repaid when due in Dollars in a principal amount equal to the
Dollar Amount (as of the date of repayment) of such Advance or such
reimbursement obligations. In the event any amount paid to any Lender hereunder
is rescinded or must otherwise be returned by the Administrative Agent or the
Fronting Agent, as applicable, each Lender shall, upon the request of the
Administrative Agent or the Fronting Agent, as applicable, repay to the
Administrative Agent or the Fronting Agent, as applicable, the amount so paid to
such Lender, with interest for the period commencing on the date such payment is
returned by the Administrative Agent or the Fronting Agent, as applicable, until
the date the Administrative Agent or the Fronting Agent, as applicable, receives
such repayment at a rate per annum equal to, during the period to but excluding
the date two Business Days after such request, the Federal Funds Effective Rate,
and thereafter, the Alternate Base Rate plus two percent (2%) per annum.

(ii) Allocation Among the Lenders of Payments Received in Respect of Fronted
Loans and Fronted Advances. Each Fronting Lender shall receive, for its own
account, all payments or prepayments of principal with respect to its Fronted
Loans; provided, however, upon the funding of the Purchasing Lenders’
Participation Interests with respect to a Fronted Loan pursuant to
Section 2.06(f), such Purchasing Lenders shall be deemed Fronting Lenders with
respect to such Fronted Loan and shall be entitled to receive their pro rata
share of any payment or prepayment of principal with respect to such Fronted
Loan. Until the Purchasing Lenders are required to fund their Participation
Interest in a Funded Loan, subject to Section 2.08(d), (i) the Fronting Lender
that made such Fronted Loan shall receive interest on such Fronted Loan equal to
(A) the Eurocurrency Base Rate for such Fronted Loan plus (B) its ratable share
of the Eurocurrency Margin (in proportion to the ratio that its Commitment bears
to the Aggregate Commitment) for such Fronted Loan plus (C) its MLA Cost for
such Fronted Loan and (ii) each

 

39



--------------------------------------------------------------------------------

Purchasing Lender shall receive interest on such Fronted Loan in an amount equal
to its ratable share of the Eurocurrency Margin (in proportion to the ratio that
its Commitments bear to the Aggregate Commitment) for such Fronted Loan. After
the Purchasing Lenders fund their Participation Interests in a Fronted Loan,
subject to Section 2.08(d), each Fronting Lender with respect to such Fronted
Loan shall receive interest on such Fronted Loan equal to (A) the Eurocurrency
Base Rate for such Fronted Loan plus (B) its ratable share of the Eurocurrency
Margin for such Fronted Loan plus (C) its MLA Cost for such Fronted Loan. For
purposes of clarification, this Section 2.08(f)(ii) is intended to address the
allocation among the Lenders of payments of principal and interest on Fronted
Loans and Fronted Advances received from the Borrowers and is not intended to
create any additional obligation of any Borrower hereunder.

(g) Evidence of Debt; Telephonic Notices. Each Lender is hereby authorized to
record in accordance with its usual practice, the date, the currency, the amount
and the maturity of each of its Loans made hereunder; provided, however, that
any failure to so record shall not affect any Borrower’s obligations under this
Credit Agreement. Upon the request of any Lender made through the Administrative
Agent such Lender’s Loans shall be evidenced by a Note. Except as otherwise set
forth herein, each Borrower hereby authorizes the Lenders and the Administrative
Agent to extend or continue Advances and effect selections of Types of Advances
based on telephonic notices made by any Person or Persons the Administrative
Agent, the Fronting Agent or any Lender reasonably believes to be an Authorized
Representative. If requested by the Administrative Agent or the Fronting Agent,
as applicable, or any Lender, each Borrower agrees to deliver promptly to the
Administrative Agent or the Fronting Agent, as applicable, a written
confirmation of each telephonic notice given by it signed by an Authorized
Representative. If the written confirmation differs in any material respect from
the action taken by the Administrative Agent, the Fronting Agent and the
Lenders, the records of the Administrative Agent, the Fronting Agent and the
Lenders shall govern absent manifest error. Notwithstanding the foregoing, no
telephonic notice may be given to the Administrative Agent or the Fronting Agent
if such notice is to be given to the Eurocurrency Payment Office of the
Administrative Agent or the Eurocurrency Payment Office of the Fronting Agent.

(h) Notification of Advances, Interest Rates and Prepayments. Promptly after
receipt thereof, (i) the Administrative Agent will notify each Lender of the
contents of each Aggregate Commitment reduction notice, Aggregate Fronting
Sublimit reduction notice, Committed Borrowing Notice, Dollar
Continuation/Conversion Notice, Non-Dollar Continuation Conversion Notice, and
repayment notice received by it hereunder and (ii) the Fronting Agent will
notify each Fronting Lender of the contents of each Fronted Borrowing Notice and
repayment notice received by it hereunder. In addition, (A) with respect to each
Committed Borrowing Notice, the Administrative Agent shall notify each Lender of
its pro rata share of the Advance to be made pursuant to such Committed
Borrowing Notice and (B) with respect to each Fronted Borrowing Notice, the
Fronting Agent shall notify each Fronting Lender of its pro rata share of the
Advance to be made pursuant to such Fronted Borrowing Notice. The Administrative
Agent will notify the applicable Borrower and each Lender of the interest rate
applicable to each Eurocurrency

 

40



--------------------------------------------------------------------------------

Rate Advance promptly upon determination of such interest rate and will give
each Borrower and each Lender prompt notice of each change in the Alternate Base
Rate; provided, however, that the Administrative Agent’s failure to give any
such notice will not affect any Borrower’s obligation to pay interest to the
Lenders at the applicable interest rate. The Fronting Agent will notify
Whirlpool, Whirlpool Finance and each Fronting Lender of the interest rate
applicable to each Fronted Advance promptly upon determination of such interest
rate; provided, however, that the Fronting Agent’s failure to give any such
notice will not affect Whirlpool’s or Whirlpool Finance’s obligation to pay
interest to the Fronting Lenders at the applicable interest rate.

(i) Non-Receipt of Funds by the Administrative Agent or the Fronting Agent.
Unless the applicable Borrower or Lender, as the case may be, notifies the
Administrative Agent or the Fronting Agent, as applicable, prior to the date on
which it is scheduled to make payment to the Administrative Agent or the
Fronting Agent, as applicable, of (i) in the case of a Lender, the proceeds of a
Loan or (ii) in the case of a Borrower, a payment of principal, interest or fees
to the Administrative Agent or the Fronting Agent, as applicable, for the
account of the applicable Lenders, that it does not intend to make such
scheduled payment, the Administrative Agent or the Fronting Agent, as
applicable, may assume that such scheduled payment has been made. The
Administrative Agent or the Fronting Agent, as applicable, may, but shall not be
obligated to, make the amount of such scheduled payment available to the
intended recipient in reliance upon such assumption. If such Lender or Borrower,
as the case may be, has not in fact made such scheduled payment to the
Administrative Agent or the Fronting Agent, as applicable, the recipient of such
scheduled payment shall, on demand by the Administrative Agent or the Fronting
Agent, as applicable, repay to the Administrative Agent or the Fronting Agent,
as applicable, the amount so made available together with interest thereon in
respect of each day during the period commencing on the date such amount was so
made available by the Administrative Agent or the Fronting Agent, as applicable,
until the date the Administrative Agent or the Fronting Agent, as applicable,
recovers such amount at a rate per annum equal to (x) in the case of such a
repayment due from a Lender, the Federal Funds Effective Rate for such day, or
(y) in the case of such a repayment due from a Borrower, the interest rate
applicable to the relevant Loan.

(j) Market Disruption. Notwithstanding the satisfaction of all conditions
referred to in Article 5 with respect to any Advance or any Letter of Credit in
any currency other than Dollars, if there shall occur on or prior to the date of
such Advance or issuance of such Letter of Credit any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which would in the reasonable opinion of the
Administrative Agent or the Required Lenders make it impracticable for the
Eurocurrency Committed Loans or Fronted Loans, as applicable, comprising such
Advance or such Letter of Credit to be denominated in the currency specified by
the applicable Borrower, then the Administrative Agent shall forthwith give
notice thereof to such Borrower and the Lenders, and such Loans or such Letter
of Credit shall not be denominated in such currency but shall, in the case of
Eurocurrency Committed Loans, be made on such Borrowing Date as Floating Rate
Loans or issued on such date in Dollars, in the case of Letters of Credit, be
issued on such date in Dollars and,

 

41



--------------------------------------------------------------------------------

in the case of Fronted Loans, be made on such Borrowing Date as Eurocurrency
Rate Loans on such date in Dollars, in an aggregate principal amount or face
amount equal to the Dollar Amount of the aggregate principal amount or face
amount specified in the related Committed Borrowing Notice, LOC Documents or
Fronted Borrowing Notice, as applicable, unless such Borrower notifies the
Administrative Agent at least one Business Day before such date that it elects
not to borrow or have such Letter of Credit issued on such date.

(k) Lending Installations. Subject to Section 3.06, each Lender may (i) from
time to time book its Loans at any Lending Installation(s) selected by such
Lender, and (ii) by written or telecopy notice to the Administrative Agent (and,
if applicable, the Fronting Agent) and the Borrowers, designate (or change any
such prior designation) a Lending Installation through which Loans of a
particular Type will be made by it and for whose account payments on such Loans
are to be made. All terms of this Credit Agreement shall apply to any such
Lending Installation and any Notes of a Lender shall be deemed held by such
Lender for the benefit of its appropriate Lending Installation. Each Lender will
notify the Administrative Agent (and, if applicable, the Fronting Agent) and
Whirlpool on or prior to the date of this Credit Agreement of the Lending
Installation which it intends to utilize for each Type and currency of Loan
hereunder.

(l) Withholding Tax Exemption.

(i) Each Lender that is not incorporated under the laws of the United States of
America or a state thereof shall:

(A) (1) on or before the date of any payment by a Borrower incorporated in the
United States under this Credit Agreement to such Lender, deliver to the
Borrowers incorporated in the United States and the Administrative Agent two
duly completed copies of United States Internal Revenue Service Form W-8BEN or
W-8ECI, or successor applicable form, as the case may be, certifying that it is
entitled to receive payments under this Credit Agreement, including any fees,
without deduction or withholding of any United States federal income taxes;

       (2) deliver to the Borrowers and the Administrative Agent two further
copies of any such form or certification on or before the date that any such
form or certification expires or becomes obsolete and after the occurrence of
any event requiring a change in the most recent form previously delivered by it
to the Borrowers; and

       (3) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Borrowers or the
Administrative Agent; or

(B) in the case of any such Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (1) represent to the Borrowers (for

 

42



--------------------------------------------------------------------------------

the benefit of the Borrowers, the Administrative Agent and the Fronting Agent)
that it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(2) agree to furnish to the Borrowers, on or before the date of any payment by
the Borrowers, with a copy to the Administrative Agent, two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN, or
successor applicable form certifying to such Lender’s legal entitlement at the
date of such certificate to an exemption from U.S. withholding tax under the
provisions of Section 881(c) of the Code with respect to payments to be made
under this Credit Agreement (and to deliver to the Borrowers, the Administrative
Agent and the Fronting Agent two further copies of such form on or before the
date it expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recently provided form and, if necessary, obtain
any extensions of time reasonably requested by the Borrowers or the
Administrative Agent for filing and completing such forms), and (3) agree, to
the extent legally entitled to do so, upon reasonable request by the Borrowers,
to provide to the Borrowers (for the benefit of the Borrowers and the
Administrative Agent) such other forms as may be reasonably required in order to
establish the legal entitlement of such Lender to an exemption from withholding
with respect to payments under this Credit Agreement; provided, that any Lender
that delivers the forms and representation provided in this clause (B) must also
deliver to the Borrower or Administrative Agent two accurate, complete and
signed copies of either Internal Revenue Service Form W-8BEN or W-8ECI, or, in
each case, an applicable successor form, establishing a complete exemption from
withholding of United States federal income tax imposed on the payment of any
fees, if applicable, to such Lender.

Notwithstanding the above, if any change in treaty, law or regulation has
occurred after the date such Person becomes a Lender hereunder which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form with respect to it and such Lender so advises the
Borrowers and the Administrative Agent then such Lender shall be exempt from
such requirements. Each Person that shall become a Lender or a participant of a
Lender pursuant to Section 13.02 or 13.03 shall, upon the effectiveness of the
related transfer, be required to provide all of the forms, certifications and
statements required pursuant to this subsection (i); provided that in the case
of a participant of a Lender, the obligations of such participant of a Lender
pursuant to this subsection (i) shall be determined as if the participant of a
Lender were a Lender except that such participant of a Lender shall furnish all
such required forms, certifications and statements to the Lender from which the
related participation shall have been purchased.

(ii) If any withholding, deduction or other taxes (whether United States,
Netherlands, Canada or otherwise) shall be or become applicable after the date
of this Credit Agreement to any payments by the Borrowers to a Lender hereunder,
such Lender shall use reasonable efforts to make, fund or maintain the Loan or
Loans, as the case may be, through another lending office located in another
jurisdiction so as to reduce, to the fullest extent possible, the Borrowers’
liability hereunder, if the making, funding or maintenance of such Loan or Loans
through such other office does not, in the reasonable judgment of the Lender,
materially affect the Lender of such Loan.

 

43



--------------------------------------------------------------------------------

(iii) If a payment made to a Lender would be subject to United States federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrowers, at the time or times prescribed by law and at such
time or times reasonably requested in writing by the Borrowers, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested in writing by the Borrower as may be necessary for the
Borrowers to comply with its obligations under FATCA, to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. For purposes of this
Section 2.08(l)(ii) FATCA shall include any Treasury regulations or
interpretations thereof.

(m) Allocation of the Aggregate Commitment Among the Borrowers. The Borrowers
understand and agree that (i) subject to the terms and conditions of this Credit
Agreement, the Lenders will honor Committed Borrowing Notices, requests for the
issuance of Letters of Credit and Fronted Borrowing Notices in the order
received by the Administrative Agent or the Fronting Agent, as applicable, and
(ii) as a result, one or more of the Borrowers may be unable to borrow or
increase borrowings hereunder if other Borrowers have already borrowed hereunder
in amounts which have caused the Dollar Amount of the aggregate outstanding
principal amount of the Loans plus the outstanding LOC Obligations to equal the
Aggregate Commitment.

Section 2.09. Borrowing Subsidiaries; Additional Borrowing Subsidiaries.

Whirlpool may at any time or from time to time, with the consent of the
Administrative Agent, which consent shall not be unreasonably withheld,
designate any of its Subsidiaries to become an “Additional Borrowing Subsidiary”
(and thereby a “Borrowing Subsidiary” and a “Borrower”) hereunder by satisfying
the conditions precedent set forth in Section 5.02.

If Whirlpool shall designate as a Borrowing Subsidiary hereunder any Subsidiary
not organized under the laws of the United States or any State thereof, any
Lender may, with notice to the Agent and Whirlpool, fulfill its Commitment by
causing an Affiliate of such Lender to act as the Lender in respect of such
Borrowing Subsidiary (and such Lender shall, to the extent of Advances made to
such Borrowing Subsidiary, be deemed for all purposes hereof to have pro tanto
assigned such Advances and participations to such Affiliate in compliance with
the provisions of Section 13.03).

As soon as practicable after receiving notice from Whirlpool or the
Administrative Agent of Whirlpool’s intent to designate a Subsidiary as a
Borrowing Subsidiary, and in any event no later than five Business Days after
the delivery of such notice, if such Borrowing Subsidiary is organized under the
laws of a jurisdiction other than of the United States or a political
subdivision thereof, any Lender that may not legally lend to, establish credit
for the account of and/or do any business whatsoever with such Borrowing
Subsidiary directly or through an Affiliate of such Lender as provided in the
immediately preceding paragraph (a “Protesting Lender”) shall so notify

 

44



--------------------------------------------------------------------------------

Whirlpool and the Administrative Agent in writing. If each Protesting Lender is
unable to assign its Commitment in full in accordance with Section 13.03 to a
Person that is not a Protesting Lender prior to such the date that such
Borrowing Subsidiary shall have the right to borrow hereunder, Whirlpool shall,
effective on or before such date, cancel its request to designate such
Subsidiary as a “Borrowing Subsidiary” hereunder.

Upon satisfaction of such conditions precedent such Subsidiary shall for all
purposes be a party hereto as a Borrower as fully as if it had executed and
delivered this Credit Agreement. So long as the principal of and interest on any
Advances made to any Borrowing Subsidiary under this Credit Agreement and any
LOC Obligations of such Borrowing Subsidiary shall have been repaid or paid in
full and all other obligations of such Borrowing Subsidiary under this Credit
Agreement shall have been fully performed (and all Letters of Credit issued for
the account of such Borrowing Subsidiary have been fully cash-collateralized to
the satisfaction of the Administrative Agent and the applicable Issuing Lender),
Whirlpool may, by not less than five Business Days’ prior notice to the
Administrative Agent (which shall promptly notify the Lenders thereof),
terminate such Borrowing Subsidiary’s status as a Borrower hereunder; provided,
however, that Whirlpool shall concurrently terminate, if applicable, the status
as a Borrower hereunder of any Subsidiary of the terminated Borrowing
Subsidiary.

Section 2.10. Regulation D Compensation.

Each Lender may require each Borrower to pay, contemporaneously with each
payment of interest on its Eurocurrency Committed Loans and Fronted Loans,
additional interest on the related Eurocurrency Committed Loan or Fronted Loan
of such Lender at a rate per annum determined by such Lender up to but not
exceeding the excess of (i) (A) the Eurocurrency Base Rate then in effect for
such Loan divided by (B) one minus the Reserve Requirement applicable to such
Lender over (ii) such Eurocurrency Base Rate. Any Lender wishing to require
payment of such additional interest (x) shall so notify the Borrower and the
Administrative Agent, in which case such additional interest on the Eurocurrency
Committed Loans or Fronted Loans of such Lender to such Borrower shall be
payable to such Lender at the place indicated in such notice with respect to
each Interest Period commencing at least three Business Days after the giving of
such notice and (y) shall notify such Borrower at least five Business Days prior
to each date on which interest is payable on its Eurocurrency Committed Loans or
Fronted Loans of the amount then due such Lender under this Section.

Section 2.11. Cash Collateral.

At any time that there shall exist a Defaulting Lender, within one Business Day
following the written request of the Administrative Agent or any Issuing Lender
(with a copy to the Administrative Agent) the Borrowers shall Cash Collateralize
the Issuing Lenders’ Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 2.12(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount.

 

45



--------------------------------------------------------------------------------

(a) Grant of Security Interest. Each Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Lenders, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of LOC
Obligations, to be applied pursuant to clause (b) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Lenders
as herein provided, or that the total amount of such Cash Collateral is less
than the Minimum Collateral Amount, the Borrower will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Credit Agreement, Cash Collateral provided under this Section 2.11 or
Section 2.12 in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of LOC Obligations (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral and shall be returned to the
Person that provided such Cash Collateral pursuant to this Section 2.11
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Administrative Agent and each Issuing Lender that
there exists excess Cash Collateral (in which case any Cash Collateral provided
by any Borrower shall be returned prior to the return of any Cash Collateral to
any Defaulting Lender); provided that, subject to Section 2.12 the Person
providing Cash Collateral and each Issuing Lender may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations.

Section 2.12. Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Credit Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in the definition of Required
Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise) or received by the Administrative Agent from a
Defaulting

 

46



--------------------------------------------------------------------------------

Lender pursuant to Section 12.01 shall be applied at such time or times as may
be determined by the Administrative Agent as follows: first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to any Issuing Lender or Fronting Lender hereunder;
third, to Cash Collateralize the Issuing Lenders’ Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.11; fourth, as the
Borrower may request (so long as no Default or Unmatured Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Credit Agreement, as determined by
the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrower, to be held in a deposit account and released pro rata in order
to (x) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans under this Credit Agreement and (y) Cash Collateralize the
Issuing Lenders’ future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Credit Agreement, in
accordance with Section 2.11; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Lenders or Fronting Lenders as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the Issuing Lenders or
Fronting Lenders against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Credit Agreement; seventh, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Credit Agreement; and eighth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if (x) such payment
is a payment of the principal amount of any Loans or Participation Interests in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 5.03 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and
Participation Interests owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or Participation
Interests owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in LOC Obligations and Fronted Loans are held
by the Lenders pro rata in accordance with the Commitments under the applicable
Facility without giving effect to Section 2.12(a)(iv). Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 2.12(a)(ii) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Unused Commitment Fee for any period during which that Lender is a Defaulting
Lender (and Whirlpool shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

 

47



--------------------------------------------------------------------------------

(B) Each Defaulting Lender shall be entitled to receive fees payable under
Section 2.07(c)(i) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Ratable Share of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.11.

(C) With respect to any Unused Commitment Fee or fees payable under
Section 2.07(c)(i) not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the Borrowers shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in LOC Obligations or
Fronted Loans that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to each Issuing Lender and Fronting Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Lender’s or Fronting Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of the Participation Interests of such Defaulting Lender in the Fronted Loans
and LOC Obligations shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Ratable Shares but only to the extent (x) the
sum of all non-Defaulting Lenders’ outstanding Advances and Participation
Interests in Fronted Loans and LOC Obligations plus such Defaulting Lender’s
Participation Interest in Fronted Loans and LOC Obligations does not exceed the
total of all non-Defaulting Lenders’ Commitments and (y) the conditions set
forth in Section 5.03 are satisfied at such time (and, unless Whirlpool shall
have otherwise notified the Administrative Agent at such time, Whirlpool shall
be deemed to have represented and warranted that such conditions are satisfied
at such time). No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Fronted Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to it hereunder or
under law, within one Business Day following notice by the Administrative Agent
(x) first, prepay outstanding Fronted Loans and (y) second, Cash Collateralize
the Issuing Lenders’ Fronting Exposure in accordance with the procedures set
forth in Section 2.11.

(b) Defaulting Lender Cure. If Whirlpool, the Administrative Agent and each
Fronting Lender and Issuing Lender agree in writing that a Lender is no longer a
Defaulting

 

48



--------------------------------------------------------------------------------

Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Fronted Loans to be
held pro rata by the Lenders in accordance with the Commitments under the
applicable Facility (without giving effect to Section 2.12(a)(iv), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(c) New Fronted Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, the Fronting Lenders shall not be required to fund any Fronted Loan and
the Issuing Lenders shall not be required to issue, amend or increase any Letter
of Credit, unless it is satisfied that the related exposure will be 100% covered
by the Commitments of the Non-Defaulting Lenders and/or Cash Collateral will be
provided by the Borrowers in accordance with Section 2.11, and Participation
Interests in any such newly issued or increased Letter of Credit or newly made
Fronted Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.12(a)(iv) (and Defaulting Lenders shall not
participate therein).

ARTICLE 3

CHANGE IN CIRCUMSTANCES

Section 3.01. Taxes.

(a) Payments to be Free and Clear. Except as otherwise provided in
Section 3.01(c), all sums payable by each Borrower under the Loan Documents,
whether in respect of principal, interest, fees or otherwise, shall be paid
without deduction for any present and future taxes, levies, imposts, deductions,
charges or withholdings imposed by any government or any political subdivision
or taxing authority thereof (but excluding franchise taxes and any tax imposed
on or measured by the net income, receipts, profits or gains of any Lender) and
all interest, penalties or similar liabilities with respect thereto
(collectively, “Taxes”), which amounts shall be paid by the applicable Borrower
as provided in Section 3.01(b) below. The applicable Borrower will pay each
Lender the amounts necessary such that the net amount of the principal,
interest, fees or other sums received and retained by each Lender is not less
than the amount payable under this Credit Agreement.

(b) Grossing-up of Payments. Except as otherwise provided in Section 3.01(c),
if: (i) any Borrower or any other Person is required by law to make any
deduction or withholding on account of any Taxes from any sum paid or expressed
to be payable by

 

49



--------------------------------------------------------------------------------

such Borrower to any Lender under this Credit Agreement, or (ii) any party to
this Credit Agreement (or any Person on its behalf) other than a Borrower is
required by law to deduct or withhold any Tax from, or make a payment of Taxes
with respect to, any such sum received or receivable by any Lender under this
Credit Agreement:

(A) the applicable party shall notify the Administrative Agent and, if such
party is not the applicable Borrower, the Administrative Agent will notify the
applicable Borrower of any such requirement or any change in any such
requirement as soon as such party becomes aware of it;

(B) the applicable Borrower shall pay all Taxes before the date on which
penalties attached thereto become due and payable, such payment to be made (if
the liability to pay is imposed on such Borrower) for its own account or (if
that liability is imposed on any other party to this Credit Agreement) on behalf
of and in the name of that party;

(C) the sum payable by the applicable Borrower in respect of which the relevant
deduction, withholding or payment is required shall (except, in the case of any
such payment, to the extent that the amount thereof is not ascertainable when
that sum is paid) be increased to the extent necessary to ensure that, after the
making of that deduction, withholding or payment, that party receives on the due
date and retains (free from any liability in respect of any such deduction,
withholding or payment of Taxes) a sum equal to that which it would have
received and so retained had no such deduction, withholding or payment of Taxes
been required or made; and

(D) within thirty days after payment of any sum from which the applicable
Borrower is required by law to make any deduction or withholding of Taxes, and
within thirty days after the due date of payment of any Tax or other amount
which it is required to pay pursuant to the foregoing subsection (B) of this
Section 3.01(b), the applicable Borrower shall deliver to the Administrative
Agent all such certified documents and other evidence as to the making of such
deduction, withholding or payment as (x) are satisfactory to the affected
parties as proof of such deduction, withholding or payment and of the remittance
thereof to the relevant taxing or other authority, and (y) are required by any
such party to enable it to claim a tax credit with respect to such deduction,
withholding or payment.

(c) Conditions to Gross-up. Notwithstanding any provision of this Section 3.01
to the contrary, no Borrower shall have any obligation to pay any Taxes pursuant
to this Section 3.01, or to pay any amount to the Administrative Agent or any
Lender pursuant to this Section 3.01, to the extent that such amount results
from (i) the failure of any Lender or the Administrative Agent or Fronting Agent
to comply with its obligations pursuant to Section 2.08(l) or Section 13.05 or
(ii) FATCA.

(d) Refunds. If any Lender receives a refund in respect of Taxes paid by any
Borrower, it shall promptly pay such refund, together with any other amounts
paid by such

 

50



--------------------------------------------------------------------------------

Borrower pursuant to Section 3.01 in connection with such refunded Taxes, to
such Borrower, provided that such Borrower agrees to promptly return such refund
to the applicable Lender after it receives notice from the applicable Lender
that it is required to repay such refund. Nothing in this Section shall be
deemed to require any Lender to disclose confidential tax information.

(e) Indemnification by Borrowers. Each Borrower shall, severally with respect to
such Borrower’s Loans, indemnify each Lender and the Administrative Agent, as
applicable, for the full amount of Taxes (including, without limitation, any
Taxes imposed by any jurisdiction on amounts payable under this Section 3.01)
imposed on or paid by such Lender or the Administrative Agent (as the case may
be) and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto provided that if such Lender or the
Administrative Agent, as the case may be, fails to file notice to such Borrower
of the imposition of such Taxes within 120 days following the receipt of actual
written notice of the imposition of such Taxes, there will be no obligation for
such Borrower to pay interest or penalties attributable to the period beginning
after such 120th day and ending 7 days after such Borrower receives notice from
such Lender or the Administrative Agent, as the case may be. This
indemnification shall be made within 30 days from the date such Lender or the
Agent (as the case may be) makes written demand therefor.

Section 3.02. Increased Costs.

If, at any time after the date of this Credit Agreement, the adoption of any
applicable law or the application of any applicable governmental or
quasi-governmental rule, regulation policy, guideline or directive (whether or
not having the force of law), or any change therein, or any change in the
interpretation or administration thereof, or the compliance of any Lender
therewith,

(i) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation (other than amounts paid pursuant to Section 2.10 and other
than reserves and assessments taken into account in determining the interest
rate applicable to Eurocurrency Committed Advances or Fronted Advances), or

(ii) imposes any other condition (not being included within the Taxes covered by
Section 3.01), the result of which is to increase the cost to any Lender or any
applicable Lending Installation of making, funding or maintaining Eurocurrency
Loans or Letters of Credit or reduces any amount receivable by any Lender or any
applicable Lending Installation in connection with Eurocurrency Loans or Letters
of Credit, or requires any Lender or any applicable Lending Installation to make
any payment calculated by reference to the amount of Eurocurrency Loans held or
interest received by it, by an amount deemed material by such Lender, then,
within 15 days of demand by such Lender, the applicable Borrower or Whirlpool
shall pay such Lender that portion of such increased expense incurred or
reduction in an amount received which such Lender determines is attributable to
making, funding and maintaining its Eurocurrency Loans or Letters of

 

51



--------------------------------------------------------------------------------

Credit and its Commitment to make Eurocurrency Loans or issue or participate in
Letters of Credit; provided, however, that any amount payable pursuant to this
Section 3.02 shall be limited to the amount incurred from and after the date one
hundred fifty days prior to the date that such Lender makes such demand; and
provided, further, that any amount payable pursuant to this Section 3.02 shall
be paid by the applicable Borrower to the extent that such amount is reasonably
allocable to such Borrower and the Advances made to it and shall otherwise be
payable by Whirlpool.

Section 3.03. Changes in Capital Adequacy Regulations.

If a Lender determines that the amount of capital required or expected to be
maintained by such Lender, any Lending Installation of such Lender or any
corporation controlling such Lender is increased as a result of a Change (as
hereafter defined), then, within 15 days of demand by such Lender (with a copy
of such demand to the Administrative Agent), the applicable Borrower or
Whirlpool shall pay such Lender the amount which such Lender reasonably
determines is necessary to compensate it for any shortfall in the rate of return
on the portion of such increased capital which such Lender determines is
attributable to this Credit Agreement, its Loans, its Letters of Credit or its
obligation to make Loans or issue Letters of Credit hereunder (after taking into
account such Lender’s policies as to capital adequacy); provided, however, that
any amount payable pursuant to this Section 3.03 shall be limited to the amount
incurred from and after the date one hundred fifty days prior to the date that
such Lender makes such demand; and provided, further, that any amount payable
pursuant to this Section 3.02 shall be paid by the applicable Borrower to the
extent that such amount is reasonably allocable to such Borrower and the
Advances made to it and shall otherwise be payable by Whirlpool. “Change” means
(i) any change after the date of this Credit Agreement in the Risk-Based Capital
Guidelines (as hereafter defined), or (ii) any adoption of or change in any
other law, governmental or quasi-governmental rule, regulation, policy,
guideline, interpretation, or directive (whether or not having the force of law)
after the date of this Credit Agreement which affects the amount of capital
required or expected to be maintained by any Lender or any Lending Installation
or any corporation controlling any Lender, provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change”, regardless
of the date enacted, adopted or issued. “Risk-Based Capital Guidelines” means
(x) the risk-based capital guidelines in effect in the United States on the date
of this Credit Agreement, including transition rules, and (y) the corresponding
capital regulations promulgated by regulatory authorities outside the United
States in effect on the date of this Credit Agreement, including transition
rules.

Section 3.04. Availability of Types and Currencies.

If any Lender determines that maintenance at a suitable Lending Installation of
any Type of its Eurocurrency Loans or any Letter of Credit denominated in any
Agreed Currency would violate any applicable law, rule, regulation or directive,
whether or not having the force of law, and

 

52



--------------------------------------------------------------------------------

notifies the Borrowers and the Administrative Agent of such determination, then
the affected currency shall cease to be an Agreed Currency and the
Administrative Agent and the Fronting Agent shall suspend the availability of
the affected Type and currency of Advance and Letters of Credit and, if such
Lender determines that it is necessary, require that any Eurocurrency Loan of
the affected Type and currency be repaid or any Letters of Credit denominated in
the affected currency be cash collateralized. If any Lender determines that
deposits of a type and maturity appropriate to match fund Eurocurrency Committed
Advances or Fronted Advances denominated in any Agreed Currency are not
available, then the affected currency shall cease to be an Agreed Currency and
the Administrative Agent and the Fronting Agent shall suspend the availability
of Eurocurrency Committed Advances or Fronted Advances denominated in the
affected currency. If any Lender determines that the combination of the interest
rate applicable to Eurocurrency Committed Advances, Letters of Credit and
Fronted Advances denominated in any Agreed Currency and payments due pursuant to
Sections 3.01 and 3.02 with respect to such Eurocurrency Committed Advances,
such Letters of Credit or such Fronted Advances does not accurately reflect the
cost of making or maintaining Eurocurrency Committed Advances, Letters of Credit
and Fronted Advances in the affected currency, then the affected currency shall
cease to be an Agreed Currency and the Administrative Agent and the Fronting
Agent shall suspend the availability of Eurocurrency Committed Advances, Letters
of Credit and Fronted Advances denominated in the affected currency.

Section 3.05. Funding Indemnification.

If any payment of a Eurocurrency Rate Loan occurs on a date which is not the
last day of the applicable Interest Period, whether because of acceleration,
prepayment or otherwise, or a Eurocurrency Rate Loan is not made on the date
specified by the applicable Borrower for any reason other than default by a
Lender, such Borrower will indemnify each Lender for any loss or cost incurred
by it resulting therefrom, including, without limitation, any loss or cost in
liquidating or employing deposits acquired to fund or maintain such Eurocurrency
Rate Loan (but excluding loss of profits).

Section 3.06. Mitigation of Additional Costs or Adverse Circumstances;
Replacement of Lenders.

If, in respect of any Lender, circumstances arise which would or would upon the
giving of notice result in:

(i) an increase in the liability of a Borrower to such Lender under
Section 3.01, 3.02 or 3.03;

(ii) the unavailability of a Type or currency of Committed Advance or Fronted
Advance under Section 3.04; or

(iii) a Lender being unable to deliver the forms required by Section 2.08(l);

then, without in any way limiting, reducing or otherwise qualifying the
applicable Borrower’s obligations under any of the Sections referred to above in
this Section 3.06, such

 

53



--------------------------------------------------------------------------------

Lender shall promptly upon becoming aware of the same notify the Administrative
Agent thereof and shall, in consultation with the Administrative Agent and
Whirlpool and to the extent that it can do so without disadvantaging itself,
take such reasonable steps as may be reasonably open to it to mitigate the
effects of such circumstances (including, without limitation, the designation of
an alternate Lending Installation or the transfer of its Loans to another
Lending Installation). If and so long as a Lender has been unable to take, or
has not taken, steps acceptable to Whirlpool to mitigate the effect of the
circumstances in question, or if such Lender is a Defaulting Lender, such Lender
shall be obliged, at the request and expense of Whirlpool, to assign all its
rights and obligations hereunder to another Person nominated by Whirlpool with
the approval of the Administrative Agent and each Issuing Lender (which shall
not be unreasonably withheld) and willing to participate in the facility in
place of such Lender; provided that (i) all obligations owed to such assigning
Lender (including, if such Lender is an Issuing Lender, the cancellation or
replacement of or other accommodation with respect to outstanding Letters of
Credit in a manner satisfactory to it) shall be paid in full and (ii) such
Person satisfies all of the requirements of this Credit Agreement including, but
not limited to, providing the forms required by Sections 2.08(l) and 13.03(b).
Notwithstanding any such assignment, the obligations of the Borrowers under
Sections 3.01, 3.02, 3.03 and 10.06 shall survive any such assignment and be
enforceable by such Lender.

Section 3.07. Lender Statements; Survival of Indemnity.

Each Lender shall deliver to the applicable Borrower and Whirlpool a written
statement of such Lender as to the amount due, if any, under Section 3.01, 3.02,
3.03 or 3.05. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the applicable Borrower in the absence of manifest
error. Determination of amounts payable under such Sections in connection with a
Eurocurrency Rate Loan shall be calculated as though each Lender funded its
Eurocurrency Rate Loan through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
Eurocurrency Rate applicable to such Loan, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
statement shall be payable within 15 days after receipt by the applicable
Borrower and Whirlpool of the written statement. The obligations of any Borrower
under Sections 3.01, 3.02, 3.03 or 3.05 shall survive payment of any other of
such Borrower’s Obligations and the termination of this Credit Agreement.

ARTICLE 4

GUARANTY

Section 4.01. Guaranty.

For valuable consideration, the receipt of which is hereby acknowledged, and to
induce the Lenders to make Advances and issue or participate in Letters of
Credit to each of the Borrowing Subsidiaries, Whirlpool hereby irrevocably,
absolutely and unconditionally guarantees prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times

 

54



--------------------------------------------------------------------------------

thereafter, of any and all existing and future obligations of each of the
Borrowing Subsidiaries to the Administrative Agent, the Fronting Agent and the
Lenders, or any of them, under or with respect to the Loan Documents, whether
for principal, interest (including, without limitation, all interest accruing
subsequent to the commencement of any case, proceeding or other action relating
to any Borrowing Subsidiary under the Bankruptcy Code or any similar law with
respect to the bankruptcy, insolvency or reorganization of any Borrowing
Subsidiary, and all interest which, but for any such case, proceeding or other
action would otherwise accrue), fees, expenses or otherwise (collectively, the
“Guaranteed Obligations”). Whirlpool also agrees that all payments under this
guaranty shall be made in the same currency and manner as provided herein for
the Guaranteed Obligations.

Section 4.02. Waivers.

Whirlpool waives notice of the acceptance of this guaranty and of the extension
or continuation of the Guaranteed Obligations or any part thereof. Whirlpool
further waives presentment, protest, notice of notices delivered or demand made
on any Borrowing Subsidiary or action or delinquency in respect of the
Guaranteed Obligations or any part thereof, including any right to require the
Administrative Agent, the Fronting Agent and the Lenders to sue any Borrowing
Subsidiary, any other guarantor or any other Person obligated with respect to
the Guaranteed Obligations or any part thereof, or otherwise to enforce payment
thereof against any collateral securing the Guaranteed Obligations or any part
thereof.

Section 4.03. Guaranty Absolute.

This guaranty is a guaranty of payment and not of collection, it is a primary
obligation of Whirlpool and not one of surety, and the validity and
enforceability of this guaranty shall be absolute and unconditional irrespective
of, and shall not be impaired or affected by, any of the following: (a) any
extension, modification or renewal of, or indulgence with respect to, or
substitutions for, the Guaranteed Obligations or any part thereof or any
agreement relating thereto at any time; (b) any failure or omission to enforce
any right, power or remedy with respect to the Guaranteed Obligations or any
part thereof or any agreement relating thereto, or any collateral; (c) any
waiver of any right, power or remedy or of any default with respect to the
Guaranteed Obligations or any part thereof or any agreement relating thereto, or
any collateral; (d) any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any collateral,
any other guaranties with respect to the Guaranteed Obligations or any part
thereof, or any other obligation of any Person with respect to the Guaranteed
Obligations or any part thereof; (e) the enforceability or validity of the
Guaranteed Obligations or any part thereof or the genuineness, enforceability or
validity of any agreement relating thereto or with respect to any collateral;
(f) the application of payments received from any source to the payment of
obligations other than the Guaranteed Obligations, any part thereof or amounts
which are not covered by this guaranty even though the Administrative Agent, the
Fronting Agent and the Lenders might lawfully have elected to apply such
payments to any part or all of the Guaranteed Obligations or to amounts which
are not covered by this guaranty; (g) any change in the ownership of any
Borrowing Subsidiary or the insolvency, bankruptcy or any other change in the
legal status of any Borrowing Subsidiary; (h) the change in or the imposition of
any law, decree, regulation or other governmental act which does or might
impair, delay or in any way affect the validity,

 

55



--------------------------------------------------------------------------------

enforceability or payment when due of the Guaranteed Obligations; (i) the
failure of Whirlpool or any Borrowing Subsidiary to maintain in full force,
validity or effect or to obtain or renew when required all governmental and
other approvals, licenses or consents required in connection with the Guaranteed
Obligations or this guaranty, or to take any other action required in connection
with the performance of all obligations pursuant to the Guaranteed Obligations
or this guaranty; (j) the existence of any claim, setoff or other rights which
Whirlpool may have at any time against any Borrowing Subsidiary, or any other
Person in connection herewith or an unrelated transaction; or (k) any other
circumstances, whether or not similar to any of the foregoing, which could
constitute a defense to a guarantor; all whether or not Whirlpool shall have had
notice or knowledge of any act or omission referred to in the foregoing
clauses (a) through (k) of this Section 4.03. It is agreed that Whirlpool’s
liability hereunder is several and independent of any other guaranties or other
obligations at any time in effect with respect to the Guaranteed Obligations or
any part thereof and that Whirlpool’s liability hereunder may be enforced
regardless of the existence, validity, enforcement or non-enforcement of any
such other guaranties or other obligations or any provision of any applicable
law or regulation purporting to prohibit payment by any Borrowing Subsidiary of
the Guaranteed Obligations in the manner agreed upon between such Borrowing
Subsidiary and the Administrative Agent and the Lenders.

Section 4.04. Continuing Guaranty.

The Lenders may make or continue Loans to and issue Letters of Credit for the
account of any of the Borrowing Subsidiaries from time to time without notice to
or authorization from Whirlpool regardless of the financial or other condition
of any Borrowing Subsidiary at the time any Loan is made or continued or any
Letter of Credit is issued, and no Lender shall have any obligation to disclose
or discuss with Whirlpool its assessment of the financial condition of any of
the Borrowing Subsidiaries. This guaranty shall continue in effect,
notwithstanding any extensions, modifications, renewals or indulgences with
respect to, or substitution for, the Guaranteed Obligations or any part thereof,
until all of the Guaranteed Obligations shall have been paid in full and all of
the Commitments shall have expired or been terminated.

Section 4.05. Delay of Subrogation.

Until the Guaranteed Obligations have been paid in full, Whirlpool shall not
exercise any right of subrogation with respect to payments made by Whirlpool
pursuant to this guaranty.

Section 4.06. Acceleration.

Whirlpool agrees that, as between Whirlpool on the one hand, and the Lenders,
the Fronting Agent and the Administrative Agent, on the other hand, the
obligations of any Borrowing Subsidiary guaranteed under this Article 4 may be
declared to be forthwith due and payable, or may be deemed automatically to have
been accelerated, as provided in Section 9.01 for purposes of this Article 4,
notwithstanding any stay, injunction or other prohibition (whether in a
bankruptcy proceeding affecting such Borrowing Subsidiary or otherwise)
preventing such declaration as against such Borrowing Subsidiary and that, in
the event of such declaration or automatic acceleration, such obligations
(whether or not due and payable by such Borrowing Subsidiary) shall forthwith
become due and payable by Whirlpool for purposes of this Article 4.

 

56



--------------------------------------------------------------------------------

Section 4.07. Reinstatement.

The obligations of Whirlpool under this Article 4 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Guaranteed Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
Whirlpool agrees that it will indemnify the Administrative Agent, the Fronting
Agent and each Lender on demand for all reasonable costs and expenses
(including, without limitation, fees and expenses of counsel) incurred by the
Administrative Agent, the Fronting Agent or such Lender in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.

ARTICLE 5

CONDITIONS PRECEDENT

Section 5.01. Effectiveness.

This Credit Agreement shall not be effective and no Lender shall be required to
make the initial Advance nor will any Issuing Lender be required to issue
Letters of Credit hereunder to any Borrower which is an original signatory
hereto (each, an “Original Borrower” and collectively, the “Original Borrowers”)
until a date (the “Amendment Effective Date”) upon which following conditions
have been satisfied:

(a) The Original Borrowers have furnished or caused to be furnished to the
Administrative Agent the following:

(i) A copy of the articles, certificate or charter of incorporation or similar
document or documents of each Original Borrower, certified by the Secretary or
Assistant Secretary or other Authorized Representative of each Original Borrower
or by the appropriate governmental officer in the jurisdiction of incorporation
or organization or other formation of each Original Borrower within ten days of
the Amendment Effective Date;

(ii) A certificate of good standing, to the extent applicable, for each Original
Borrower from its jurisdiction of incorporation dated within ten days of the
Amendment Effective Date;

(iii) A copy, certified as of the Amendment Effective Date by the Secretary or
Assistant Secretary or other Authorized Representative of each Original Borrower
of its by-laws or similar governing document;

 

57



--------------------------------------------------------------------------------

(iv) A copy, certified as of the Amendment Effective Date by the Secretary or
Assistant Secretary or other Authorized Representative of each Original
Borrower, of the resolutions of its Board of Directors (and resolutions of other
bodies, if any are reasonably deemed necessary by counsel for any Lender)
authorizing the execution of this Credit Agreement and the other Loan Documents
to be executed by it;

(v) An incumbency certificate, executed as of the Amendment Effective Date by
the Secretary or an Assistant Secretary of Whirlpool, which shall identify by
name and title and bear the signature of all of the Authorized Officers, upon
which certificate the Administrative Agent and the Lenders shall be entitled to
rely until informed of any change in writing by Whirlpool;

(vi) An incumbency certificate, executed as of the Amendment Effective Date by
the Secretary or an Assistant Secretary or other Authorized Representative of
each Original Borrower, which shall identify by name and title and bear the
signature of the officers of such Original Borrower authorized to sign this
Credit Agreement and the other Loan Documents to be executed by such Original
Borrower and to receive extensions of credit hereunder, upon which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by such Original Borrower;

(vii) A certificate, signed by an Authorized Officer stating that on the
Amendment Effective Date (i) no Default or Unmatured Default has occurred and is
continuing, and (ii) the representations and warranties contained in Article 6
are true and correct in all material respects;

(viii) Written opinions of counsel to each Original Borrower given upon the
express instructions of each Original Borrower, each dated the Amendment
Effective Date and addressed to the Administrative Agent and each of the
Lenders, in form and substance satisfactory to the Administrative Agent;

(ix) Since December 31, 2010, except as disclosed in filings with the Securities
Exchange Commission prior to the Amendment Effective Date, there has been no
development or event relating to or affecting Whirlpool or any of its
Subsidiaries that has had or could be reasonably expected to have a Material
Adverse Effect; and

(x) Such other documents and information as any Lender or its counsel may have
reasonably requested by not later than three Business Days prior to the proposed
Amendment Effective Date.

(b) The Lenders, the Administrative Agent and their Affiliates shall have
received all fees required to be paid, and all expenses relating to the
negotiation, execution and delivery of this Agreement and which are required to
be paid to such parties pursuant to the terms hereof for which invoices have
been presented by not later than the Business Day prior to the proposed
Amendment Effective Date.

 

58



--------------------------------------------------------------------------------

(c) All governmental and third party approvals necessary in connection with the
financing contemplated hereby and the continuing operations of the Original
Borrowers shall have been obtained and be in full force and effect.

(d) The Lenders shall have received such documents and other information as may
be required for “know your customer” or similar requirements.

(e) All amounts under the Existing Long-Term Credit Agreement shall have been
paid in full, including with the proceeds of Advances made hereunder on the
Amendment Effective Date.

Section 5.02. Initial Advance to Each Additional Borrowing Subsidiary.

No Lender shall be required to make an Advance nor shall any Issuing Lender be
required to issue Letters of Credit hereunder to an Additional Borrowing
Subsidiary unless such Additional Borrowing Subsidiary has furnished or caused
to be furnished to the Administrative Agent the following:

(i) An Assumption Agreement executed and delivered by such Additional Borrowing
Subsidiary and containing the written consent of Whirlpool at the foot thereof,
as contemplated by Section 2.09;

(ii) A copy of the articles, certificate or charter of incorporation or other
similar document of such Additional Borrowing Subsidiary, certified by the
appropriate governmental officer in the jurisdiction of incorporation of such
Additional Borrowing Subsidiary within ten days of the date of delivery;

(iii) A certificate of good standing, to the extent applicable, for such
Additional Borrowing Subsidiary from its jurisdiction of incorporation dated
within ten days of the date of delivery;

(iv) A copy, certified as of the date of delivery by the Secretary or Assistant
Secretary of such Additional Borrowing Subsidiary, of its by-laws;

(v) A copy, certified as of the date of delivery by the Secretary or Assistant
Secretary of such Additional Borrowing Subsidiary, of the resolutions of its
Board of Directors (and resolutions of other bodies, if any are reasonably
deemed necessary by counsel for any Lender) authorizing the execution of its
Assumption Agreement and the other Loan Documents to be executed by it;

(vi) An incumbency certificate, executed as of the date of delivery by the
Secretary or an Assistant Secretary of such Additional Borrowing Subsidiary,
which shall identify by name and title and bear the signature of the officers of
such Additional Borrowing Subsidiary authorized to sign its Assumption Agreement
and the other Loan Documents to be executed by such Additional Borrowing
Subsidiary and to receive extensions of credit hereunder, upon which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by such Additional Borrowing Subsidiary;

 

59



--------------------------------------------------------------------------------

(vii) Written opinions of counsel to such Additional Borrowing Subsidiary given
upon the express instructions of each Additional Borrowing Subsidiary, each
dated the date of delivery and addressed to the Administrative Agent and each of
the Lenders, in form and substance satisfactory to the Administrative Agent; and

(viii) Documentation and other evidence as is reasonably requested by the
Administrative Agent or any Lender in order for the Administrative Agent or such
Lender to carry out and be satisfied it has complied with the results of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations.

Section 5.03. Each Extension of Credit.

No Lender shall be required to make any Advance (including, without limitation,
the initial Advance hereunder) nor shall any Issuing Lender be required to issue
any Letter of Credit, unless on the applicable Borrowing Date:

(i) Prior to and after giving effect to such Advance or issuance of such Letter
of Credit there exists no Default or Unmatured Default;

(ii) The representations and warranties contained in Article 6 are true and
correct as of such Borrowing Date or date of issuance of any Letter of Credit
(except the representations and warranties set forth in Sections 6.04, 6.05 and
6.07, which representations and warranties shall be true and correct as of the
respective dates specified therein);

(iii) All legal matters incident to the making of such Advance or issuance of
such Letter of Credit shall be reasonably satisfactory to the Lenders and their
counsel; and

(iv) The applicable Borrower shall have delivered the applicable notices
described in Section 2.03(a), 2.04(b) or 2.06(e).

Each request for extension of credit hereunder shall constitute a representation
and warranty by the applicable Borrower that the conditions contained in
Sections 5.03(i) and (ii) have been satisfied.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

Each of the Borrowers represents and warrants to the Lenders that:

 

60



--------------------------------------------------------------------------------

Section 6.01. Existence and Standing.

It and each of its Material Subsidiaries is duly incorporated or otherwise
organized, validly existing and (to the extent applicable) in good standing
under the laws of its jurisdiction of incorporation or organization or other
formation and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted.

Section 6.02. Authorization and Validity.

It has the power and authority and legal right to execute and deliver the Loan
Documents to which it is a party and to perform its obligations thereunder. Its
execution and delivery of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
corporate or other proceedings, and the Loan Documents to which it is a party
constitute its legal, valid and binding obligations enforceable against it in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and the availability of equitable remedies for the enforcement
of certain obligations (other than the payment of money) contained herein or
therein may be limited by equitable principles generally and by principles of
good faith and fair dealing.

Section 6.03. No Conflict; Government Consent.

Neither its execution and delivery of the Loan Documents to which it is a party,
nor the consummation of the transactions therein contemplated, nor its
compliance with the provisions thereof will violate any law, rule, regulation,
order, writ, judgment, injunction, decree or award binding on it or any of its
Subsidiaries or the articles, certificate or charter of incorporation or by-laws
or other organizational or constitutional documents of it or any of its
Subsidiaries or the provisions of any indenture, instrument or agreement to
which it or any of its Subsidiaries is a party or is subject, or by which it or
its Property is bound, or conflict with or constitute a default thereunder, or
result in the creation or imposition of any Lien in, of or on the Property of it
or any of its Subsidiaries pursuant to the terms of any such indenture,
instrument or agreement, in any such case which violation, conflict, default,
creation or imposition has not had or could not reasonably be expected to have a
Material Adverse Effect. No order, consent, approval, license, authorization, or
validation of, or filing, recording or registration with or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required in connection with, its execution,
delivery and performance of, or the legality, validity, binding effect or
enforceability of, any of the Loan Documents to which it is a party other than
those the absence of which has not had or could not reasonably be expected to
have a Material Adverse Effect.

Section 6.04. Financial Statements.

The December 31, 2010 financial statements of Whirlpool and its Consolidated
Subsidiaries were prepared in accordance with generally accepted accounting
principles in effect on the date such statements were prepared and fairly
present the financial condition of Whirlpool and its Consolidated Subsidiaries
at such date and the results of their operations for the period then ended.

 

61



--------------------------------------------------------------------------------

Section 6.05. Material Adverse Change.

As of the date of this Credit Agreement, except as disclosed in filings with the
Securities and Exchange Commission as of such date, there has been no change
since December 31, 2010 in the business, Property, condition (financial or
otherwise) or results of operations of Whirlpool and its Consolidated
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.

Section 6.06. Taxes.

Whirlpool and its Subsidiaries have filed all United States federal income tax
returns and all other material tax returns which are required to be filed and
have paid all taxes due pursuant to said returns or pursuant to any assessment
received by Whirlpool or any of its Subsidiaries, except such taxes, if any, as
are being contested in good faith and as to which adequate reserves have been
provided. No material tax liens have been filed and no material claims are being
asserted with respect to any such taxes. The charges, accruals and reserves on
the books of Whirlpool and its Subsidiaries in respect of any taxes or other
governmental charges are adequate.

Section 6.07. Litigation and Contingent Obligations.

As of the date of this Credit Agreement, except as disclosed in filings with the
Securities and Exchange Commission as of such date, there is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
its knowledge, threatened against or affecting it or any of its Subsidiaries
which has had or could reasonably be expected to have a Material Adverse Effect,
and neither it nor any of its Subsidiaries has any material contingent
obligations not provided for or disclosed in the financial statements referred
to in Section 6.04.

Section 6.08. ERISA.

No member of the Controlled Group has incurred, or is reasonably expected to
incur, any withdrawal liability to Multiemployer Plans in excess of $50,000,000
in the aggregate. Each Plan complies with all applicable requirements of law and
regulations, no Reportable Event has occurred with respect to any Plan, no
member of the Controlled Group has withdrawn from any Plan or initiated steps to
do so, and no steps have been taken to terminate any Plan, except, in each case,
to the extent that any of the events described in this sentence, together with
all other such events, which shall have occurred, taken in the aggregate, would
reasonably be expected to have a Materially Adverse Effect.

Section 6.09. Accuracy of Information.

No information or report furnished by it to the Administrative Agent, the
Fronting Agent or the Lenders in connection with the negotiation of, or
compliance with, the Loan Documents contains any material misstatement of fact
or omits to state a material fact necessary to make the statements contained
therein not misleading.

 

62



--------------------------------------------------------------------------------

Section 6.10. Material Agreements.

Neither it nor any of its Subsidiaries is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in (i) any agreement to which it is a party, which default could
reasonably be expected to have a Material Adverse Effect or (ii) any agreement
or instrument evidencing or governing any Indebtedness or Off-Balance Sheet
Obligations with an outstanding principal amount (or implied or attributed
principal amount) in excess of $50,000,000.

Section 6.11. Compliance with Laws.

It and its Subsidiaries have complied with all applicable statutes, rules,
regulations, orders and restrictions of any domestic or foreign government, or
any instrumentality or agency thereof, having jurisdiction over the conduct of
their respective businesses or the ownership of their respective Property,
except where non-compliance with any such statute, rule, regulation, order or
restriction cannot reasonably be expected to have a Material Adverse Effect.
Neither it nor any of its Subsidiaries has received any notice to the effect
that its operations are not in material compliance with any of the requirements
of applicable federal, state and local environmental, health and safety statutes
and regulations or the subject of any federal or state investigation evaluating
whether any remedial action is needed to respond to a release of any toxic or
hazardous waste or substance into the environment, which non-compliance or
remedial action could reasonably be expected to have a Material Adverse Effect.

Section 6.12. [Reserved].

Section 6.13. Investment Company Act.

Neither Whirlpool nor any of its Subsidiaries is an “investment company” or an
“affiliated person” thereof or an “affiliated person” of such affiliated person
as such terms are defined in the Investment Company Act of 1940, as amended.

Section 6.14. Environmental Matters.

In the ordinary course of its business, Whirlpool conducts an ongoing review of
the effect of Environmental Laws on the business, operations and properties of
Whirlpool and its Subsidiaries, in the course of which it identifies and
evaluates associated liabilities and costs (including, without limitation, any
capital or operating expenditures required for clean-up or closure of properties
presently or previously owned, any capital or operating expenditures required to
achieve or maintain compliance with environmental protection standards imposed
by law or as a condition of any license, permit or contract, any related
constraints on operating activities, including any periodic or permanent
shutdown of any facility or reduction in the level of or change in the nature of
operations conducted thereat, any costs or liabilities in connection with
off-site disposal of wastes or hazardous substances, and any actual or potential
liabilities to third parties, including employees, and any related costs and
expenses). On the basis of this review, Whirlpool has concluded that such
associated liabilities and costs, including the costs of compliance with
Environmental Laws, would not reasonably be expected to have a Material Adverse
Effect.

 

63



--------------------------------------------------------------------------------

Section 6.15 Proper Legal Form.

Each Loan Document to which a Borrower that is not domiciled in the United
States is a party is in proper legal form under the law of the jurisdiction in
which such Borrower is organized, formed or incorporated for the enforcement
thereof against such Borrower under the law of such jurisdiction. To ensure the
legality, validity, enforceability or admissibility in evidence of each such
Loan Document in such jurisdiction, it is not necessary that any such Loan
Document or any other document be filed or recorded with any court or other
authority of such jurisdiction or that any stamp or similar tax be paid on or in
respect of any such Loan Documents.

Section 6.16 Solvency.

Immediately after giving effect to each Advance or Letter of Credit made or
issued on or after the Amendment Effective Date, (a) each of the applicable
Borrower and Whirlpool is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) neither such Borrower nor Whirlpool intends to, nor does it
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) neither
such Borrower nor Whirlpool is engaged in a business or a transaction, nor is it
about to engage in a business or a transaction, for which such Person’s assets
would constitute unreasonably small capital, (d) the fair value of the assets of
each of such Borrower and Whirlpool is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person and (e) the present fair saleable value of the assets of each of such
Borrower and Whirlpool is not less than the amount that will be required to pay
the probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

Section 6.17 Tax Shelter Regulations.

The Borrowers do not intend to treat the Advances as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4). In
the event any Borrower determines to take any action inconsistent with such
intention, it will promptly notify the Administrative Agent thereof. If any
Borrower so notifies the Administrative Agent, such Borrower acknowledges that
one or more of the Lenders may treat its Advances as part of a transaction that
is subject to Treasury Regulation Section 301.6112-1, and such Lender or
Lenders, as applicable, will maintain the lists and other records required by
such Treasury Regulation.

Section 6.18 Representations of Dutch Borrowers.

Each Dutch Borrower is in compliance with the applicable provisions of the Dutch
Financial Supervision Act.

 

64



--------------------------------------------------------------------------------

ARTICLE 7

COVENANTS

During the term of this Credit Agreement, unless the Required Lenders shall
otherwise consent in writing:

Section 7.01. Financial Reporting.

The Borrowers will maintain, for Whirlpool and each of its Subsidiaries, a
system of accounting established and administered in accordance with generally
accepted accounting principles, and furnish to the Administrative Agent, for
distribution to the Lenders:

(i) Within 90 days after the close of each of Whirlpool’s fiscal years, an
unqualified audit report certified by independent certified public accountants
of recognized national standing selected by Whirlpool, prepared in accordance
with generally accepted accounting principles on a consolidated basis for
Whirlpool and its Consolidated Subsidiaries, including a consolidated balance
sheet as of the end of such period and related consolidated statements of
earnings and cash flows, provided that Whirlpool shall not be required to
furnish separately any such financial statements that are filed electronically
with the Securities and Exchange Commission by Whirlpool at the times specified
herein, and accompanied by a certificate of said accountants that, in the course
of their examination necessary for their certification of the foregoing, they
have obtained no knowledge of any Default or Unmatured Default, or if, in the
opinion of such accountants, any Default or Unmatured Default shall exist,
stating the nature and status thereof;

(ii) Within 60 days after the close of each of the first three quarterly periods
of each of Whirlpool’s fiscal years, for Whirlpool and the Consolidated
Subsidiaries, an unaudited consolidated balance sheet as at the close of such
period and a consolidated statement of earnings and cash flows for the period
from the beginning of such fiscal year to the end of such quarter, all
certified, subject to year-end audit adjustments, by an Authorized Officer;
provided that Whirlpool shall not be required to furnish separately any such
financial statements that are filed electronically with the Securities and
Exchange Commission by Whirlpool at the times specified herein;

(iii) Together with the financial statements required pursuant to clauses (i)
and (ii) above, a compliance certificate in substantially the form of Exhibit D
hereto signed by an Authorized Officer showing the calculations necessary to
determine compliance with this Credit Agreement and stating that no Default or
Unmatured Default exists, or if any Default or Unmatured Default exists, stating
the nature and status thereof;

(iv) Promptly upon the furnishing thereof to the shareholders of Whirlpool,
copies of all financial statements, reports and proxy statements so furnished,
provided that Whirlpool shall not be required to furnish separately any such
financial statements, reports and proxy statements that are filed electronically
with the Securities and Exchange Commission by Whirlpool at the times specified
herein;

 

65



--------------------------------------------------------------------------------

(v) Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which Whirlpool or any of
its Subsidiaries files with the Securities and Exchange Commission; provided
that documents that are required to be delivered pursuant to this clause
(v) shall be deemed to be delivered on the date on which Whirlpool or any of its
Subsidiaries files such documents with the Securities and Exchanges Commission
and provides written notification of such filing to the Administrative Agent;

(vi) If and when Whirlpool or any member of the Controlled Group (A) gives or is
required to give notice to the PBGC of any Reportable Event with respect to any
Plan which would constitute grounds for a termination of such Plan under ERISA,
or knows that the plan administrator of any Plan has given or is required to
give notice of any Reportable Event, (B) receives notice of complete or partial
withdrawal liability under Title IV of ERISA, (C) receives notice that any
Multiemployer Plan is in reorganization under Section 4242 of ERISA or may
become insolvent under Section 4245 of ERISA or has been determined to be in
“endangered” or “critical” status within the meaning of Section 432 of the Code
or Section 305 of ERISA, or (D) receives notice from the PBGC that it will
institute proceedings asserting liability under Title IV of ERISA or to
terminate a Plan under Section 4042 of ERISA or will apply to the appropriate
United States District Court to seek the appointment of a trustee to administer
any Plan, then, in each such event, Whirlpool shall deliver to the
Administrative Agent copies of such notice given, required to be given or
received, as the case may be; provided that Whirlpool shall be required to
deliver copies of the notices referred to in this Section 7.01(vi) only to the
extent that it knows or should know of the giving or receipt of such a notice;

(vii) Within a reasonable time after receipt of a request therefor, which time
shall in any event be not less than two days nor more than thirty days, such
other information (including non-financial information) as the Administrative
Agent or any Lender may from time to time reasonably request; and

(viii) Promptly after a Borrower has notified the Administrative Agent of any
intention by such Borrower to treat the Advances as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4), a
duly completed copy of IRS Form 8886 or any successor form.

Section 7.02. Use of Proceeds.

Each of the Borrowers will use the proceeds of the Advances and the issuance of
Letters of Credit only for general corporate purposes (including the financing
of Acquisitions) and to repay outstanding Advances or replace existing Letters
of Credit. No Borrower will, and no Borrower will permit any of its Subsidiaries
to, use any of the proceeds of the Advances to (i) purchase or carry any “margin
stock” (as defined in Regulation U) or in contravention of Regulation X or
(ii) make an Acquisition of capital stock of another Person unless the board of
directors (or other comparable governing body) of such Person has duly approved
such Acquisition.

 

66



--------------------------------------------------------------------------------

Section 7.03. Notice of Default.

Promptly after any Authorized Officer referenced in clauses (i), (ii) or
(iii) of the definition of Authorized Officer or any assistant treasurer becomes
aware of the occurrence of any Default or Unmatured Default, Whirlpool will give
notice in writing to the Administrative Agent of the occurrence of such Default
or Unmatured Default.

Section 7.04. Existence.

Each of the Borrowers will, and will cause each of its Subsidiaries to, do all
things necessary to remain duly incorporated or otherwise organized, validly
existing and (to the extent applicable) in good standing in its jurisdiction of
incorporation or organization and maintain all requisite authority to conduct
its business in each jurisdiction in which the character of the properties owned
or leased by it therein or in which the transaction of its business is such that
failure to maintain such authority has resulted or could result in a Material
Adverse Effect; provided, however, that the existence of any Subsidiary which is
not a Borrower may be terminated and any right, franchise or license of any
Subsidiary which is not a Borrower may be terminated or abandoned if in the good
faith judgment of the appropriate officer or officers of Whirlpool, such
termination or abandonment is in its best interest and is not materially
disadvantageous to the Lenders.

Section 7.05. Taxes.

Each of the Borrowers will, and will cause each of its Subsidiaries to, pay when
due all material taxes, assessments and governmental charges and levies upon it
or its income, profits or Property, except those which are being contested in
good faith by appropriate proceedings diligently conducted (or, in the case of
any such tax, those the payment of which can be delayed without penalty) and
with respect to which adequate reserves have been set aside.

Section 7.06. Insurance.

Each of the Borrowers will, and will cause each of its Subsidiaries to, maintain
with financially sound and reputable insurance companies, or by way of such
self-insurance as Whirlpool considers appropriate, insurance on its Property in
such amounts and covering such risks of loss of a character usually insured by
corporations of comparable size and financial strength and with comparable
risks.

Section 7.07. Compliance with Laws.

Each of the Borrowers will, and will cause each of its Subsidiaries to, comply
with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject (including, without limitation, all
laws, rules or regulations under ERISA and all environmental laws and
regulations) which, if violated, could reasonably be expected to have a Material
Adverse Effect.

 

67



--------------------------------------------------------------------------------

Section 7.08. Inspection.

Each of the Borrowers will, and will cause each of its Subsidiaries to, permit
the Lenders, by their respective representatives and agents, to inspect at all
reasonable times, and at the risk and expense of the inspecting party, any of
the Properties, corporate books and financial records of such Borrower and each
of its Subsidiaries, to examine and make copies (subject to any confidentiality
agreement reasonably acceptable to the applicable Borrower and the inspecting
party, copyright laws and similar reasonable requirements) of the books of
accounts and other financial records of such Borrower and each of its
Subsidiaries, and to discuss the affairs, finances and accounts of such Borrower
and each of its Subsidiaries with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Lenders may
designate.

Section 7.09. Consolidations, Mergers, Dissolution and Sale of Assets.

Whirlpool will not, nor will it permit any Borrowing Subsidiary to, sell, lease,
transfer or otherwise dispose of all or substantially all of its assets (whether
by a single transaction or a number of related transactions and whether at one
time or over a period of time) or to dissolve or to consolidate with or merge
into any Person or permit any Person to merge into it, except that (i) Whirlpool
or such Borrowing Subsidiary may consolidate with or merge into, any other
Person, or permit another Person to merge into it so long as (a) if such
transaction involves Whirlpool, Whirlpool shall be the continuing or surviving
Person, (b) subject to clause (a), if such transaction involves a Borrowing
Subsidiary, a Borrowing Subsidiary shall be the continuing or surviving Person
and (c) immediately after such merger or consolidation or sale, there shall not
exist any Default or Unmatured Default and (ii) a Borrowing Subsidiary may sell
all or substantially all of its assets to Whirlpool.

Section 7.10. Liens.

No Borrower will, nor will any Borrower permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Lien in or on any of its Property,
except:

(i) Liens existing on the date of this Credit Agreement securing Indebtedness
outstanding on the date of this Credit Agreement;

(ii) Liens for taxes not delinquent and Liens for taxes which are being
contested in good faith and by appropriate proceedings diligently conducted and
in respect to which such Borrower or such Subsidiary, as the case may be, shall
have set aside on its books an adequate reserve;

(iii) purchase money Liens (including those incurred in connection with
synthetic leases) on fixed assets or other physical Properties hereafter
acquired and not theretofore owned by any Borrower or any Subsidiary of a
Borrower (provided such Liens are created at the time of acquisition or within
90 days thereafter), and Liens existing on the date of acquisition on fixed
assets or other physical Properties acquired by any Borrower or any Subsidiary
of a Borrower after the date hereof and not theretofore owned by any Borrower or
any Subsidiary of a Borrower, if in each such case, such fixed assets or

 

68



--------------------------------------------------------------------------------

physical Properties are not or shall not thereby become encumbered in an amount
in excess of the fair market value thereof at the time such Lien was or will be
created (as determined in good faith by the Board of Directors of such Borrower
or such Subsidiary, as the case may be) plus any amount in excess of such fair
market value which shall have been applied to Section 7.10(xviii) below, and
refundings or extensions of the foregoing Liens for amounts not exceeding the
principal amounts so refunded or extended and applying only to the same fixed
assets or physical Property theretofore subject to such Lien and fixtures and
building improvements thereon;

(iv)(A) any deposit or pledge as security for the performance of any contract or
understanding not directly or indirectly in connection with the borrowing of
money or the security of Indebtedness, if made and continuing in the ordinary
course of business, (B) any deposit or pledge with any governmental agency
required or permitted to qualify any Borrower or any Subsidiary of a Borrower to
conduct business, to maintain self-insurance or to obtain the benefits of any
law pertaining to workmen’s compensation, unemployment insurance, old age
pensions, social security or similar matters, or to obtain any stay or discharge
in any legal or administrative proceedings, (C) deposits or pledges made in the
ordinary course of business to obtain the release of mechanics’, workmen’s,
repairmen’s or warehousemen’s Liens or the release of property in the possession
of a common carrier, (D) easements, licenses, franchises or minor encumbrances
on or over any real property which do not materially detract from the value of
such real property or its use in the business of the applicable Borrower or
Subsidiary, or (E) other deposits or pledges similar to those referred to in
clauses (B) and (C) of this Section 7.10(iv), if made and continuing in the
ordinary course of business;

(v) Liens of carriers, warehousemen, mechanics, laborers and materialmen for
sums not yet due or being contested in good faith and by appropriate proceedings
diligently conducted, if such reserve or other appropriate provision, if any, as
shall be required by generally accepted accounting principles shall have been
made therefor;

(vi) Liens on Property of any Subsidiary of a Borrower exclusively in favor of
one or more of the Borrowers or other Subsidiaries of a Borrower;

(vii) mortgages, pledges, Liens or charges existing on Property acquired by any
Borrower or any Subsidiary of a Borrower through the exercise of rights arising
out of defaults on receivables of any Borrower or any Subsidiary of a Borrower;

(viii) any banker’s Lien or right of offset on moneys of any Borrower or any
Subsidiary of a Borrower in favor of any lender or holder of its commercial
paper deposited with such lender or holder in the ordinary course of business;

(ix) Liens securing Indebtedness in respect of lease obligations which with
respect to any Borrower or any Subsidiary of a Borrower constitute Non-Recourse
Obligations;

 

69



--------------------------------------------------------------------------------

(x) interests of lessees in Property owned by any Borrower or any Subsidiary of
a Borrower where such interests are created in the ordinary course of their
respective leasing activities and are not created directly or indirectly in
connection with the borrowing of money or the securing of Indebtedness by any
Borrower or any Subsidiary of a Borrower;

(xi) Liens incidental to the conduct of the business of any Borrower or any
Subsidiary of a Borrower or the ownership of their respective Properties which
were not incurred in connection with the borrowing of money or the obtaining of
advances or credit, and which do not in the aggregate materially detract from
the value of their Properties or materially impair the use thereof in the
operation of their businesses;

(xii) Judgment liens which are not a Default under Section 8.08;

(xiii) Liens in favor of customs and revenue authorities arising as a matter of
law or regulation to secure the payment of customs duties in connection with the
importation of goods and deposits made to secure statutory obligations in the
form of excise taxes;

(xiv) Statutory liens of depository or collecting banks on items in collection
and any accompanying documents or the proceeds thereof;

(xv) Liens arising from precautionary UCC financing statement filings regarding
operating leases;

(xvi) Liens on assets located outside of the United States of America arising by
operation of law;

(xvii) Liens securing Indebtedness or Off-Balance Sheet Obligations of
Subsidiaries of Whirlpool permitted in accordance with Section 7.11; and

(xviii) Liens in addition to the Liens permitted by Sections 7.10(i) through
(xv), inclusive; provided that such Liens may not exist if: (a) the value of all
assets subject to such Liens at any time exceeds an amount equal to 10% of the
value of all assets of Whirlpool and its Consolidated Subsidiaries or (b) the
value of all assets located in the United States of America subject to such
Liens at any time exceeds an amount equal to 5% of the value of all assets of
Whirlpool and its Consolidated Subsidiaries, in each case, as shown on its most
recent audited consolidated balance sheet and as determined in accordance with
generally accepted accounting principles or (c) the incurrence of any
Indebtedness or Off-Balance Sheet Obligations to be secured by such Liens would
cause a violation of Section 7.11.

Section 7.11. Subsidiary Indebtedness.

Whirlpool will not permit its Subsidiaries to, contract, create, incur, assume
or permit to exist Indebtedness or Off-Balance Sheet Obligations if the sum of:
(i) the aggregate amount of all Indebtedness and Off-Balance Sheet Obligations
contracted, created, incurred, assumed or permitted by a Subsidiary of Whirlpool
(other than Indebtedness incurred by a Borrowing

 

70



--------------------------------------------------------------------------------

Subsidiary under this Credit Agreement) plus (ii) without duplication, the
amount of all Indebtedness and Off-Balance Sheet Obligations of Whirlpool and
its Subsidiaries subject to a Lien (other than Liens permitted by
Sections 7.10(i) through (xvi) inclusive) exceeds 10% of the value of all assets
of Whirlpool and its Consolidated Subsidiaries, as shown on its most recent
audited consolidated balance sheet and as determined in accordance with
generally accepted accounting principles.

Section 7.12. Leverage Ratio.

Whirlpool shall maintain, as of the last day of each fiscal quarter of
Whirlpool, a Leverage Ratio of less than or equal to 3.25 to 1.00.

Section 7.13. Interest Coverage Ratio.

Whirlpool shall maintain, as of the last day of each fiscal quarter of
Whirlpool, an Interest Coverage Ratio of greater than or equal to 3.00 to 1.00.

Section 7.14. Ownership of Borrowing Subsidiaries.

Each Borrowing Subsidiary shall at all times be a wholly-owned Subsidiary of
Whirlpool.

Section 7.15. Transactions with Affiliates.

Whirlpool will not, and will not permit any Subsidiary to, directly or
indirectly, pay any material amount of funds to or for the account of, make any
material investment (whether by acquisition of stock or indebtedness, by loan,
advance, transfer of property, guarantee or other agreement to pay, purchase or
service, directly or indirectly, any Indebtedness, or otherwise) in, lease,
sell, transfer or otherwise dispose of any material assets, tangible or
intangible, to, or participate in, or effect, any material transaction with, any
Affiliate except on an arms-length basis on terms at least as favorable to
Whirlpool or such Subsidiary as would have been obtained from a third party who
was not an Affiliate.

Section 7.16. Limitation on Restricted Actions.

No Borrower will, nor will it permit its Subsidiaries to, directly or
indirectly, create or otherwise cause, incur, assume, suffer or permit to exist
or become effective any consensual encumbrance or restriction of any kind on the
ability of any such Person to (a) pay dividends or make any other distribution
on any of such Person’s capital stock (or other equity interests), (b) pay any
Indebtedness owed to any Borrower, (c) make loans or advances to any Borrower or
(d) transfer any of its property to any Borrower, except for (i) encumbrances or
restrictions existing under or by reason of this Credit Agreement, (ii) those
imposed by applicable laws or regulations, (iii) agreements in existence and as
in effect on the Amendment Effective Date (and any refundings, replacements or
refinancing of the same not in excess of the then outstanding amount of the
obligations thereunder and containing restrictions which are not less favorable
to Whirlpool and its Subsidiaries), (iv) in connection with any Lien permitted
by Section 7.10 or any document or instrument governing any such Lien, provided
that any such restriction contained therein relates only to the asset or assets

 

71



--------------------------------------------------------------------------------

subject to such Lien, (v) pursuant to customary restrictions and conditions
contained in any agreement relating to any sale of assets not prohibited
hereunder pending the consummation of such sale and (vi) customary
non-assignment provisions in contracts.

Section 7.17. Limitation on Negative Pledges.

No Borrower will, nor will it permit its Subsidiaries to, enter into, assume or
become subject to any agreement prohibiting or otherwise restricting the
creation or assumption of any Lien upon its properties or assets, whether now
owned or hereafter acquired, or requiring the grant of any security for such
obligation if security is given for some other obligation except (a) as set
forth in this Credit Agreement, (b) agreements in existence and as in effect on
the Amendment Effective Date (and any refundings, replacements of the same not
in excess of the then outstanding amount of the obligations thereunder and
containing restrictions which are not less favorable to Whirlpool and its
Subsidiaries), (c) in connection with any Lien permitted by Section 7.10 or any
document or instrument governing any such Lien, provided that any such
restriction contained therein relates only to the asset or assets subject to
such Lien, (d) customary restrictions and conditions contained in any agreement
relating to the sale of any assets not prohibited hereunder pending the
consummation of such sale, (vi) customary non-assignment provisions in contracts
and (vii) in connection with Indebtedness incurred by a Foreign Subsidiary that
is otherwise permitted hereunder, encumbrances or restrictions that are required
by applicable law or governmental regulation on the ability of such Foreign
Subsidiary to pay dividends or make distributions.

Section 7.18. Material Contracts.

Each of the Borrowers will, and will cause its Subsidiaries to, perform in all
material respects all of its obligations under the terms of all contracts to
which it is a party or by which it is bound, other than such non-performance as
would not reasonably be expected to have a Material Adverse Effect. For purposes
of this Section 7.18 “contracts” shall not include indentures, mortgages,
security agreements or other debt instruments or agreements securing debt
instruments.

ARTICLE 8

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

Section 8.01. Representations and Warranties.

Any representation or warranty made or deemed made by or on behalf of any
Borrower to the Lenders, the Fronting Agent or the Administrative Agent under or
in connection with this Credit Agreement or in any certificate or other
information delivered in connection with this Credit Agreement or any other Loan
Document shall be materially false on the date as of which made or deemed made.

 

72



--------------------------------------------------------------------------------

Section 8.02. Payment.

(i) Nonpayment of principal under the Loan Documents or reimbursement
obligations arising from drawings under Letters of Credit when due, or

(ii) nonpayment of interest or of any unused commitment fee, letter of credit
fee, fronting fee or any other obligations under any of the Loan Documents
within five days after the same becomes due.

Section 8.03. Covenants.

(a) The breach by any Borrower of any of the terms or provisions of
Section 7.02, 7.04 (as to existence), 7.09, 7.10, 7.11, 7.12, 7.13, 7.14, 7.16,
7.17 or 7.18.

(b) The breach by any Borrower of any of the terms or provisions of Section 7.01
or 7.03 and such breach shall continue unremedied for a period of five or more
Business Days.

(c) The breach by any Borrower (other than a breach which constitutes a Default
under Section 8.01, 8.02, 8.03(a) or 8.03(b)) of any of the terms or provisions
of this Credit Agreement and such breach shall continue unremedied for a period
of thirty or more days after the earlier of (i) receipt of written notice from
the Administrative Agent or any Lender as to such breach or (ii) the date on
which an Authorized Representative of a Borrower became aware of such breach.

Section 8.04. Other Obligations.

Failure of any Borrower or Subsidiary of a Borrower to pay when due Indebtedness
(other than the Obligations) or Off-Balance Sheet Obligations in an aggregate
amount greater than $50,000,000 (or the Dollar Amount of Indebtedness or
Off-Balance Sheet Obligations denominated in a currency other than Dollars); or
the default by any Borrower or any Subsidiary of a Borrower in the performance
of any term, provision or condition contained in any agreement under which any
Indebtedness (other than the Obligations) or Off-Balance Sheet Obligations in an
aggregate amount greater than $50,000,000 (or the Dollar Amount of Indebtedness
or Off-Balance Sheet Obligations denominated in a currency other than Dollars)
was created or is governed, the effect of which is to cause, or to permit the
holder or holders of any Indebtedness or Off-Balance Sheet Obligations to cause,
Indebtedness or Off-Balance Sheet Obligations in an aggregate amount greater
than $50,000,000 (or the Dollar Amount of Indebtedness or Off-Balance Sheet
Obligations denominated in a currency other than Dollars) to become due prior to
its stated maturity; or Indebtedness (other than the Obligations) or Off-Balance
Sheet Obligations in an aggregate amount greater than $50,000,000 (or the Dollar
Amount of Indebtedness or Off-Balance Sheet Obligations denominated in a
currency other than Dollars) shall be declared to be due and payable or required
to be prepaid (other than by a regularly scheduled payment) prior to the stated
maturity thereof.

 

73



--------------------------------------------------------------------------------

Section 8.05. Bankruptcy.

Any Borrower or any Material Subsidiary of a Borrower shall (i) have an order
for relief entered with respect to it under the Bankruptcy Code or any other
bankruptcy, insolvency or other similar law as now or hereafter in effect,
(ii) make an assignment for the benefit of creditors, (iii) fail to pay, or
admit in writing its inability to pay, its debts generally as they become due,
(iv) apply for, seek, consent to, or acquiesce in the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (v) institute any proceeding seeking an
order for relief under the Bankruptcy Code or any other bankruptcy, insolvency
or other similar law as now or hereafter in effect or seeking to adjudicate it
as bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
the Bankruptcy Code or any other law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it,
(vi) take any corporate action to authorize or effect any of the foregoing
actions set forth in this Section 8.05 or (vii) fail to contest in good faith
any appointment or proceeding described in Section 8.06.

Section 8.06. Receivership, Etc.

Without the application, approval or consent of any Borrower or any Material
Subsidiary of a Borrower, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for any Borrower or any Material Subsidiary of a
Borrower or any Substantial Portion of the Property of any such Person, or a
proceeding described in Section 8.05(v) shall be instituted against any Borrower
or any Material Subsidiary of a Borrower and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 90 consecutive days.

Section 8.07. Condemnation.

Any court, government or governmental agency shall condemn, seize or otherwise
appropriate, or take custody or control of (each a “Condemnation”), all or any
portion of the Property of any Borrower or any Subsidiary of a Borrower which,
when taken together with all other Property of any Borrower or any Subsidiary of
a Borrower so condemned, seized, appropriated, or taken custody or control of,
during the twelve-month period ending with the month in which any such
Condemnation occurs, constitutes a Substantial Portion.

Section 8.08. Judgments.

Any Borrower or any Subsidiary of a Borrower shall fail within sixty days to
pay, bond or otherwise discharge or settle any judgment or order for the payment
of money in excess of $50,000,000 which is not stayed on appeal or otherwise
being appropriately contested in good faith.

 

74



--------------------------------------------------------------------------------

Section 8.09. ERISA.

A contribution failure occurs with respect to any Plan sufficient to give rise
to a lien under Section 303(k) of ERISA, or any notice of intent to terminate a
Plan having aggregate Unfunded Vested Liabilities in excess of $50,000,000 shall
be filed by a member of the Controlled Group and/or any Plan administrator, or
the PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any such Plan, or a condition
shall exist which would entitle the PBGC to obtain a decree adjudicating that
any such Plan must be terminated.

Section 8.10. Guaranty.

Whirlpool’s guaranty of the Guaranteed Obligations pursuant to Article 4 shall
cease to be in full force and effect as a legal, valid, binding and enforceable
obligation of Whirlpool or Whirlpool shall disaffirm or seek to disaffirm any of
its obligations under or with respect to its guaranty of the Guaranteed
Obligations pursuant to Article 4.

Section 8.11. Change of Control.

Any person or group of persons (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under said Act) of 40% or more of the outstanding shares of
common stock of Whirlpool; or, during any period of 12 consecutive calendar
months, individuals who were directors of Whirlpool on the first day of such
period (together with any new directors whose election or nomination to the
Board of Directors of Whirlpool was approved by a vote of at least a majority of
the directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) shall cease for any reason other than retirement, death, or disability
to constitute a majority of the board of directors of Whirlpool.

ARTICLE 9

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

Section 9.01. Acceleration; Allocation of Payments after Acceleration.

(a) If any Default described in Section 8.05 or 8.06 occurs, the obligations of
the Lenders to make Loans and issue Letters of Credit hereunder shall
automatically terminate and the Obligations of the Borrowers shall immediately
become due and payable without presentment, demand, protest or notice of any
kind (all of which each Borrower hereby expressly waives) or any other election
or action on the part of the Administrative Agent, the Fronting Agent or any
Lender. If any other Default occurs, the Required Lenders may (i) terminate or
suspend the obligations of the Lenders to make Loans and issue Letters of Credit
hereunder, (ii) declare the Obligations of the Borrowers to be due and payable,
or both, or (iii) direct the Borrowers to pay to the Administrative Agent
additional cash, to be held by the Administrative Agent, for the benefit of the
Lenders, in a cash collateral account as additional security for the LOC
Obligations in respect of subsequent drawings under all then outstanding Letters
of Credit in an amount equal to the maximum aggregate amount which may be drawn
under all Letters of Credit then outstanding, in each case upon written notice
to the Borrowers, whereupon such obligations shall terminate or be suspended,

 

75



--------------------------------------------------------------------------------

as the case may be, and/or the Obligations shall become immediately due and
payable, without presentment, demand, protest or further notice of any kind, all
of which each Borrower hereby expressly waives.

(b) Notwithstanding any other provisions of this Credit Agreement, after
acceleration of the Obligations, all amounts collected or received by the
Administrative Agent, the Fronting Agent or any Lender on account of amounts
outstanding under any of the Loan Documents shall be paid over or delivered as
follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent, the Fronting Agent or any of the Lenders in connection with enforcing the
rights of the Lenders under the Loan Documents;

SECOND, to payment of any fees owed to the Administrative Agent, the Fronting
Agent, any Issuing Lender or any Lender;

THIRD, to the payment of all accrued interest payable to the Lenders hereunder;

FOURTH, to the payment of the outstanding principal amount of the Advances and
to the payment or cash collateralization of the outstanding LOC Obligations, pro
rata, as set forth below;

FIFTH, to all other obligations which shall have become due and payable under
the Credit Documents and not repaid pursuant to clauses “FIRST” through “FOURTH”
above; and

SIXTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Advances
and LOC Obligations held by such Lender bears to the aggregate then outstanding
Advances and LOC Obligations) of amounts available to be applied pursuant to
clauses “FIRST”, “THIRD,” “FOURTH” and “FIFTH” above; and (c) to the extent that
any amounts available for distribution pursuant to clause “FOURTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (x) first, to reimburse the Issuing Lenders from time to
time for any drawings under such Letters of Credit and (y) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FOURTH” and “FIFTH” above in the manner provided in this
Section 9.01.

 

76



--------------------------------------------------------------------------------

Section 9.02. Judgment Currency.

(i) The Borrowers’ obligations under the Credit Documents to make payments in an
applicable Agreed Currency (the “Obligation Currency”) shall not be discharged
or satisfied by any tender or recovery pursuant to any judgment expressed in or
converted into any currency other than the Obligation Currency, except to the
extent that such tender or recovery results in the effective receipt by the
Administrative Agent, the Fronting Agent or a Lender of the full amount of the
Obligation Currency expressed to be payable to the Administrative Agent, the
Fronting Agent or such Lender under the Credit Documents. If, for the purpose of
obtaining or enforcing judgment against any Borrower in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made at the Dollar Amount, determined as of the Business Day
immediately preceding the day on which the judgment is given (such Business Day
being hereinafter referred to as the “Judgment Currency Conversion Date”).

(ii) If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, such amount payable by the applicable Borrower shall be reduced or
increased, as applicable, such that the amount paid in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date. Each Borrower agrees to pay any additional amounts payable by it under
this subsection (ii) as a separate obligation notwithstanding any such judgment
or judicial award.

Section 9.03. Amendments.

Subject to the provisions of this Article 9, the Required Lenders (or the
Administrative Agent with the consent in writing of the Required Lenders) and
the Borrowers may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrowers hereunder or waiving any
Default or Unmatured Default hereunder; provided, however, that no such
supplemental agreement shall without the consent of each Lender directly
affected thereby:

(i) Extend the maturity of any Loan or reduce the principal amount thereof, or
reduce the rate or extend the time of payment of any interest thereon or extend
the time of payment of any reimbursement obligation under a Letter of Credit;

(ii) Reduce the rate or extend the time of payment of any fees due hereunder or
amounts due under Section 3.01, 3.02, 3.03 or 3.05;

(iii) Change the percentages specified in the definition of Required Lenders;

(iv) Extend the Termination Date or increase the amount of the Commitment of any
Lender hereunder, or permit any Borrower to assign its rights under this Credit
Agreement;

 

77



--------------------------------------------------------------------------------

(v) Amend, modify or waive Section 9.01, this Section 9.03, or Article 12; or

(vi) Release Whirlpool from its Guaranteed Obligations.

No amendment of any provision of this Credit Agreement relating to the
Administrative Agent shall be effective without the written consent of the
Administrative Agent. No amendment of any provision of this Credit Agreement
relating to the Fronting Agent shall be effective without the written consent of
the Fronting Agent. No amendment to Section 2.04 or any other provision hereof
relating to any Issuing Lender shall be effective without the written consent of
such Issuing Lender. No amendment to Section 2.06 or any other provision hereof
relating to the Fronting Lenders shall be effective without the written consent
of the Fronting Lenders holding at least a majority of the Fronting Commitments.
The Administrative Agent may waive payment of the fee required under
Section 13.03(b) without obtaining the consent of any of the Lenders.

Section 9.04. Preservation of Rights.

No delay or omission of the Lenders, the Fronting Agent or the Administrative
Agent to exercise any right under the Loan Documents shall impair such right or
be construed to be a waiver of any Default or Unmatured Default or an
acquiescence therein, and the making of a Loan notwithstanding the existence of
a Default or Unmatured Default or the inability of any Borrower to satisfy the
conditions precedent to such Loan or Letter of Credit shall not constitute any
waiver or acquiescence. Any single or partial exercise of any such right shall
not preclude other or further exercise thereof or the exercise of any other
right, and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders or the Required Lenders, as applicable, pursuant to
Section 9.03, and then only to the extent in such writing specifically set
forth. All remedies contained in the Loan Documents or by law afforded shall be
cumulative and all shall be available to the Administrative Agent, the Fronting
Agent and the Lenders until the Obligations have been paid in full.

ARTICLE 10

GENERAL PROVISIONS

Section 10.01. Survival of Representations.

All representations and warranties of the Borrowers contained in this Credit
Agreement shall survive the making of the Loans and issuance of the Letters of
Credit herein contemplated.

Section 10.02. Governmental Regulation.

Anything contained in this Credit Agreement to the contrary notwithstanding, no
Lender shall be obligated to extend credit to any Borrower in violation of any
limitation or prohibition provided by any applicable statute or regulation.

 

78



--------------------------------------------------------------------------------

Section 10.03. Headings.

Section headings in the Loan Documents are for convenience of reference only,
and shall not govern the interpretation of any of the provisions of the Loan
Documents.

Section 10.04. Entire Agreement.

The Loan Documents embody the entire agreement and understanding among the
Borrowers, the Administrative Agent, the Fronting Agent and the Lenders and
supersede all prior agreements and understandings among the Borrowers, the
Administrative Agent, the Fronting Agent and the Lenders relating to the subject
matter thereof except as contemplated in Section 2.07(b).

Section 10.05. Several Obligations.

The respective obligations of the Lenders hereunder are several and not joint
and no Lender shall be the partner or agent of any other (except to the extent
to which the Administrative Agent or the Fronting Agent is authorized to act as
such). The failure of any Lender to perform any of its obligations hereunder
shall not relieve any other Lender from any of its obligations hereunder. No
Lender shall have any liability for the failure of any other Lender to perform
its obligations hereunder. This Credit Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Credit Agreement and their respective successors and assigns.

Section 10.06. Expenses; Indemnification.

Whirlpool shall reimburse the Administrative Agent and the Fronting Agent for
any costs, internal charges and out-of-pocket expenses (including reasonable
attorneys’ fees) paid or incurred by the Administrative Agent and the Fronting
Agent in connection with the preparation, negotiation review, execution,
delivery, amendment, modification and administration of the Loan Documents.
Whirlpool also agrees to reimburse the Administrative Agent, the Fronting Agent
and the Lenders for any costs, internal charges and out-of- pocket expenses
(including attorneys’ fees and time charges of attorneys for the Administrative
Agent, the Fronting Agent and the Lenders, which attorneys may be employees of
the Administrative Agent, the Fronting Agent or any Lender) paid or incurred by
the Administrative Agent, the Fronting Agent or any Lender in connection with
the collection and enforcement of the Loan Documents. Whirlpool further agrees
to indemnify the Administrative Agent, the Fronting Agent, each Issuing Lender
and each Lender and each of their respective directors, officers, affiliates,
agents and employees (each an “Indemnified Person”) against all losses, claims,
damages, penalties, judgments, liabilities and expenses (including, without
limitation, all expenses of litigation or preparation therefor whether or not
the Administrative Agent, the Fronting Agent, an Issuing Lender, a Lender or any
other Indemnified Person is a party thereto) which any of them may pay or incur
arising out of or relating to the Loan Documents, the transactions contemplated
hereby or the direct or indirect application or proposed application of the
proceeds of any Loan or Letter of Credit hereunder; provided, however, that
Whirlpool shall not be liable to any Indemnified Person for any such loss,
claim,

 

79



--------------------------------------------------------------------------------

damage, penalty, judgment, liability or expense resulting from such Indemnified
Person’s gross negligence or willful misconduct. Notwithstanding anything in
this Credit Agreement to the contrary, Whirlpool shall indemnify the Lenders for
all losses, taxes (including withholding taxes), liabilities and expenses
incurred or arising out of making Advances or issuing Letters of Credit in
Agreed Currencies other than Dollars. The obligations of Whirlpool under this
Section 10.06 shall survive the termination of this Credit Agreement.

Section 10.07. Severability of Provisions.

Any provision in any Loan Document that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of all
Loan Documents are declared to be severable.

Section 10.08. Nonliability of Lenders.

The relationship between the Borrowers and the Lenders and the Administrative
Agent and the Fronting Agent shall be solely that of borrower and lender.
Neither the Administrative Agent nor any Lender shall have any fiduciary
responsibilities to any Borrower. Neither the Administrative Agent, the Fronting
Agent nor any Lender undertakes any responsibility to the Borrowers to review or
inform any of the Borrowers of any matter in connection with any phase of the
business or operations of any of the Borrowers.

Section 10.09. CHOICE OF LAW.

This Credit Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Credit Agreement or any other Loan
Document (except, as to any other Loan Document, as expressly set forth therein)
and the transactions contemplated hereby and thereby shall be governed by, and
construed in accordance with, the law of the State of New York.

Section 10.10. CONSENT TO JURISDICTION.

(a) EACH BORROWER HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK CITY IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND
EACH BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES TO THE EXTENT ALLOWED BY LAW ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE

 

80



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, THE FRONTING AGENT OR ANY LENDER TO BRING PROCEEDINGS
AGAINST A BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL
PROCEEDING BY A BORROWER AGAINST THE ADMINISTRATIVE AGENT, THE FRONTING AGENT OR
ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, THE FRONTING AGENT OR
ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A
COURT IN NEW YORK CITY, UNLESS SUCH BORROWER IS UNABLE TO OBTAIN SUCH
JURISDICTION.

(b) Each Borrowing Subsidiary domiciled outside of the United States (a “Foreign
Borrower”) hereby irrevocably appoints Whirlpool as its true and lawful
attorney-in-fact (the “Service of Process Agent”) in its name, place and stead
to accept service of any and all writs, summons and other legal process and any
such enforcement proceeding brought in the State of New York and agrees that
service by the mailing, of copies thereof by registered or certified mail,
postage prepaid, to it at the address for notices pursuant to Section V, such
service to become effective 30 days after such mailing, of any enforcement
proceeding may be made upon such Service of Process Agent and that it will take
such action as necessary to continue such appointment in full force and effect
or to appoint another such Service of Process Agent satisfactory to the
Administrative Agent for service of process. Whirlpool hereby irrevocably
accepts such appointment and agrees to serve in the capacity of Service of
Process Agent.

(c) With respect to each Foreign Borrower:

(i) Without limiting the generality of subsections (a) and (b) of this
Section 10.10, such Foreign Borrower agrees that any controversy or claim with
respect to it arising out of or relating to this Credit Agreement or the other
Loan Documents may, at the sole option of the Administrative Agent and the
Lenders, be settled immediately by submitting the same to binding arbitration in
the City of New York, New York (or such other place as the parties may agree) in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association. Upon the request and submission of any controversy or claim for
arbitration hereunder, the Administrative Agent shall give such Foreign Borrower
not less than 45 days written notice of the request for arbitration, the nature
of the controversy or claim, and the time and place set for arbitration. Such
Foreign Borrower agrees that such notice is reasonable to enable it sufficient
time to prepare and present its case before the arbitration panel. Judgment on
the award rendered by the arbitration panel may be entered in any court
including, without limitation, any court of the State of New York or any federal
court sitting in the State of New York. The expenses of arbitration shall be
paid by such Foreign Borrower.

(ii) The provisions of subsection (i) above are intended to comply with the
requirements of the Convention on the Recognition and Enforcement of Foreign
Arbitral Awards (the “Convention”). To the extent that any provisions of such
subsection (i) are not consistent with or fail to conform to the requirements
set out in the Convention, such subsection (i) shall be deemed amended to
conform to the requirements of the Convention.

 

81



--------------------------------------------------------------------------------

(iii) Such Foreign Borrower hereby specifically consents and submits to the
jurisdiction of the courts of the State of New York and courts of the United
States located in the State of New York for purposes of entry of a judgment or
arbitration award entered by the arbitration panel.

Section 10.11. WAIVER OF JURY TRIAL; WAIVER OF CONSEQUENTIAL DAMAGES.

AS AN INDUCEMENT TO ENTER INTO THIS CREDIT AGREEMENT, EACH BORROWER, THE
ADMINISTRATIVE AGENT, THE FRONTING AGENT AND EACH LENDER HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER. Each Borrower agrees not to assert any claim against the
Administrative Agent, the Fronting Agent, any Issuing Lender, any Lender, any of
their Affiliates, or any of their respective directors, officers, employees,
attorneys or agents, or any theory of liability for special, indirect,
consequential or punitive damages arising out of or otherwise relating to any
transactions contemplated therein.

Section 10.12. Binding Effect; Termination.

(i) This Credit Agreement shall become effective at such time when all of the
conditions set forth in Section 5.01 have been satisfied or waived by the
Lenders and it shall have been executed by the Original Borrowers and the
Administrative Agent and the Fronting Agent, and the Administrative Agent shall
have received copies hereof (telefaxed or otherwise) which, when taken together,
bear the signatures of each Lender, and thereafter this Credit Agreement shall
be binding upon and inure to the benefit of the Borrowers, the Administrative
Agent, the Fronting Agent and each Lender and their respective successors and
assigns.

(ii) This Credit Agreement shall be a continuing agreement and shall remain in
full force and effect until all Loans, LOC Obligations, interest, fees and other
Obligations have been paid in full and all Commitments and Letters of Credit
have been terminated. Upon termination, the Borrowers shall have no further
obligations (other than the indemnification provisions that survive) under the
Loan Documents; provided that should any payment, in whole or in part, of the
Obligations be rescinded or otherwise required to be restored or returned by the
Administrative Agent, the Fronting Agent or any Lender, whether as a result of
any proceedings in bankruptcy or reorganization or otherwise, then the Loan
Documents shall automatically be reinstated and all amounts required to be
restored or returned and all costs and expenses incurred by the Administrative
Agent, the Fronting Agent or a Lender in connection therewith shall be deemed
included as part of the Obligations.

 

82



--------------------------------------------------------------------------------

Section 10.13. Confidentiality.

Each of the Administrative Agent, the Fronting Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Credit
Agreement; (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Credit Agreement or the enforcement
of rights hereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section 10.13, to (i) any Purchaser of
or Participant in, or any prospective Purchaser of or Participant in, any of its
rights or obligations under this Credit Agreement or (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any credit
derivative transaction relating to Obligations; (g) with the consent of
Whirlpool; (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section 10.13 or (ii) becomes
available to the Administrative Agent, the Fronting Agent or any Lender on a
nonconfidential basis from a source other than Whirlpool and its Subsidiaries;
or (i) to the National Association of Insurance Commissioners or any other
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s or its Affiliates’ investment portfolio
in connection with ratings issued with respect to such Lender or its Affiliates.
For the purposes of this Section, “Information” means all information received
from the Borrowers relating to Whirlpool and its Subsidiaries or their business,
other than any such information that is available to the Administrative Agent,
the Fronting Agent or any Lender on a nonconfidential basis prior to disclosure
by Whirlpool and its Subsidiaries. Any Person required to maintain the
confidentiality of Information as provided in this Section 10.13 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

ARTICLE 11

THE AGENTS

Section 11.01. Appointment and Authority.

Each of the Lenders and the Issuing Lenders hereby irrevocably appoints JPMorgan
to act on its behalf as the Administrative Agent and the Fronting Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent and the Fronting Agent to take such actions on its behalf and to exercise
such powers as are delegated to the Administrative Agent and the Fronting Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Fronting Agent, the Lenders and the
Issuing Lenders, and no Borrower shall have rights as a third-party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent and the Fronting Agent is not intended to
connote any

 

83



--------------------------------------------------------------------------------

fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

Section 11.02. Rights as a Lender.

The Person serving as the Administrative Agent and the Fronting Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the Fronting Agent, and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent and the Fronting Agent hereunder
in its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent and the Fronting Agent hereunder and without any
duty to account therefor to the Lenders.

Section 11.03. Exculpatory Provisions.

(a) The Administrative Agent and the Fronting Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent and the
Fronting Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Unmatured Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
and the Fronting Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent and the Fronting Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent or the Fronting Agent to liability or that is contrary to
any Loan Document or applicable law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
and the Fronting Agent or any of its Affiliates in any capacity.

 

84



--------------------------------------------------------------------------------

(b) Neither the Administrative Agent nor the Fronting Agent shall be liable for
any action taken or not taken by it (i) with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent or the Fronting Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 and 9.03), or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. The Administrative Agent and the Fronting Agent
shall be deemed not to have knowledge of any Default or Unmatured Default unless
and until notice describing such Default or Unmatured Default is given to the
Administrative Agent and the Fronting Agent in writing by a Borrower, a Lender
or an Issuing Lender.

(c) Neither the Administrative Agent nor the Fronting Agent shall be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Credit Agreement or any other
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any Default
or Unmatured Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Credit Agreement, any other Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article 5 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent and the Fronting
Agent.

Section 11.04. Reliance by Administrative Agent and the Fronting Agent.

The Administrative Agent and the Fronting Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) reasonably believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
and the Fronting Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon, provided that the Administrative
Agent shall not rely on any oral or telephonic communication of any Committed
Borrowing Notice (which shall be in writing and otherwise in compliance with
Section 2.03(e)) or any other communication directing the transfer of funds to
the account of any Borrower. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent and the
Fronting Agent may presume that such condition is satisfactory to such Lender or
Issuing Lender unless the Administrative Agent or the Fronting Agent, as
applicable, shall have received notice to the contrary from such Lender or
Issuing Lender prior to the making of such Loan or the issuance of such Letter
of Credit. The Administrative Agent and the Fronting Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

85



--------------------------------------------------------------------------------

Section 11.05. Delegation of Duties.

The Administrative Agent and the Fronting Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent or the Fronting Agent. The Administrative Agent, the
Fronting Agent and any such sub-agent may perform any and all of its duties and
exercise its rights and powers by or through their respective Related Parties.
The exculpatory provisions of this Article shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent, the Fronting Agent and any
such sub-agent. Neither the Administrative Agent nor the Fronting Agent shall be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and non
appealable judgment that the Administrative Agent or the Fronting Agent, as
applicable, acted with gross negligence or willful misconduct in the selection
of such sub-agents.

Section 11.06. Resignation of Administrative Agent or the Fronting Agent.

(a) The Administrative Agent or the Fronting Agent may at any time give notice
of its resignation to the Lenders, the Issuing Lenders and Whirlpool. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, subject, so long as no Default or Unmatured Default is continuing, to the
consent (not to be unreasonably withheld) of Whirlpool, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent or the
Fronting Agent gives notice of its resignation (or such earlier day as shall be
agreed by the Required Lenders) (the “Resignation Effective Date”), then the
retiring Administrative Agent or the Fronting Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Lenders, appoint a
successor meeting the qualifications set forth above (including that such
successor be consented to by Whirlpool so long as no Default or Unmatured
Default is continuing). Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) If the Person serving as Administrative Agent or Fronting Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable law, by notice in writing to
the Borrower and such Person remove such Person as Administrative Agent or
Fronting Agent and, in consultation with Whirlpool, appoint a successor. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent or
Fronting Agent shall be discharged from its duties and obligations hereunder and
under the other Loan Documents (except

 

86



--------------------------------------------------------------------------------

that in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the Issuing Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent or the Fronting Agent shall
instead be made by or to each Lender and Issuing Lender directly, until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
or Fronting Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent or Fronting Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring or removed Administrative Agent or Fronting Agent,
and the retiring or removed Administrative Agent or Fronting Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrowers to a successor Administrative
Agent or Fronting Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
resignation or removal of the Administrative Agent or the Fronting Agent
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.06 shall continue in effect for the benefit of such retiring or
removed Administrative Agent or Fronting Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring or removed Administrative Agent or
Fronting Agent was acting as Administrative Agent or Fronting Agent, as
applicable.

Section 11.07. Non-Reliance on Administrative Agent, the Fronting Agent and
Other Lenders.

Each Lender and Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent, the Fronting Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Credit Agreement. Each Lender and Issuing Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Fronting Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Credit Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

Section 11.08. Reimbursement and Indemnification.

The Lenders agree to reimburse and indemnify the Administrative Agent and the
Fronting Agent ratably in proportion to their respective Commitments for (i) any
amounts not reimbursed by the Borrowers for which the Administrative Agent
(acting as such) or the Fronting Agent (acting as such) is entitled to
reimbursement by the Borrowers under the Loan Documents, (ii) for any other
expenses not reimbursed by the Borrowers incurred by the Administrative Agent or
the Fronting Agent on behalf of the Lenders, in connection with the preparation,
execution, delivery, administration and enforcement of the Loan Documents, and
(iii) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever and not reimbursed by the Borrowers which may be imposed on, incurred
by or asserted against the Administrative Agent (acting as such) or the Fronting
Agent (acting as

 

87



--------------------------------------------------------------------------------

such) in any way relating to or arising out of the Loan Documents or any other
document delivered in connection therewith or the transactions contemplated
thereby, or the enforcement of any of the terms thereof or of any such other
documents, provided that no Lender shall be liable for any of the foregoing to
the extent they arise from the gross negligence or willful misconduct of the
Administrative Agent or the Fronting Agent, as applicable.

Section 11.09. No Other Duties, etc.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agent or documentation agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Credit
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Fronting Agent , a Lender or an
Issuing Lender hereunder. No bookrunner, arranger, syndication agent or
documentation agent shall have or be deemed to have any fiduciary relationship
with any Lender.

ARTICLE 12

SETOFF; RATABLE PAYMENTS

Section 12.01. Setoff.

In addition to, and without limitation of, any rights of the Lenders under
applicable law, if any Borrower becomes insolvent, however evidenced, or any
Default (or Unmatured Default pursuant to Section 8.02, 8.05 or 8.06) occurs,
any and all deposits (including all account balances, whether provisional or
final and whether or not collected or available) and any other indebtedness at
any time held or owing by any Lender to or for the credit or account of any
Borrower may be offset and applied toward the payment of the Obligations owing
to such Lender, whether or not the Obligations, or any part thereof, shall then
be due, matured or unmatured, contingent or non-contingent; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.12
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lenders, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.

Section 12.02. Ratable Payments.

If, after the occurrence of a Default, any Lender, whether by setoff or
otherwise, has payment made to it upon its share of any Advance or LOC
Obligations (other than payments received pursuant to Article 3) in a greater
proportion than that received by any other Lender, such Lender agrees, promptly
upon demand, to purchase a portion of the Loans comprising such Advance held by
the other Lenders or to purchase a Participation Interest in such LOC
Obligations so that after such purchase each Lender will hold its ratable
proportion of Loans comprising such

 

88



--------------------------------------------------------------------------------

Advance or Participation Interests in such LOC Obligations. The Lenders further
agree among themselves that if payment to a Lender obtained by such Lender
through the exercise of a right of setoff, banker’s lien, counterclaim or other
event as aforesaid shall be rescinded or must otherwise be restored, each Lender
which shall have shared the benefit of such payment shall, by payment in cash or
a repurchase of a participation theretofore sold, return its share of that
benefit (together with its share of any accrued interest payable with respect
thereto) to each Lender whose payment shall have been rescinded or otherwise
restored. The Borrowers agree that any Lender so purchasing such a participation
may, to the fullest extent permitted by law, exercise all rights of payment,
including setoff, banker’s lien or counterclaim, with respect to such
participation as fully as if such Lender were a holder of such Loan, LOC
Obligation or other obligation in the amount of such participation. Except as
otherwise expressly provided in this Credit Agreement, if any Lender or the
Administrative Agent shall fail to remit to the Administrative Agent or any
other Lender an amount payable by such Lender or the Administrative Agent to the
Administrative Agent or such other Lender pursuant to this Credit Agreement on
the date when such amount is due, such payments shall be made together with
interest thereon if paid within two Business Days of the date when such amount
is due at a per annum rate equal to the Federal Funds Effective Rate and
thereafter at a per annum rate equal to the Alternate Base Rate until the date
such amount is paid to the Administrative Agent or such other Lender. If under
any applicable bankruptcy, insolvency or other similar law, any Lender receives
a secured claim in lieu of a setoff to which this Section 12.02 applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders under this
Section 12.02 to share in the benefits of any recovery on such secured claim.

ARTICLE 13

BENEFIT OF AGREEMENT; PARTICIPATIONS; ASSIGNMENTS

Section 13.01. Successors and Assigns.

The terms and provisions of the Loan Documents shall be binding upon and inure
to the benefit of the Borrowers, the Lenders, the Issuing Lenders, the Fronting
Agent and the Administrative Agent and their respective successors and assigns,
except that (i) no Borrower shall have the right to assign its rights or
obligations under the Loan Documents, and (ii) any assignment by any Lender must
be made in compliance with Section 13.03. Notwithstanding clause (ii) of this
Section, any Lender may at any time, without the consent of any Borrower, the
Syndication Agent, the Documentation Agents, the Fronting Agent or the
Administrative Agent, assign all or any portion of its rights under this Credit
Agreement and its Notes, if any, to a Federal Reserve Bank; provided, however,
that no such assignment shall release the transferor Lender from its obligations
hereunder. The Administrative Agent and the Fronting Agent may treat the payee
of any Note as the owner thereof for all purposes hereof unless and until such
payee complies with Section 13.03 in the case of an assignment thereof or, in
the case of any other transfer, a written notice of the transfer is filed with
the Administrative Agent and the Fronting Agent. Any assignee or transferee of a
Lender’s rights or obligations hereunder agrees by acceptance thereof to be
bound by all the terms and provisions of the Loan Documents. Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the holder of any Note, shall be conclusive
and binding on any subsequent holder, transferee or assignee of such Note or of
any Note or Notes issued in exchange therefor.

 

89



--------------------------------------------------------------------------------

Section 13.02. Participations.

(a) Permitted Participations; Effect. Any Lender may, in the ordinary course of
its business and in accordance with applicable law, at any time sell to one or
more banks or other entities (“Participants”) participating interests in all or
a portion of its rights, obligations or rights and obligations under the Loan
Documents, provided that to the extent the participation concerns an amount of
less than euro 50,000 (or its equivalent in any other currency) or such greater
amount as may be required pursuant to the Dutch Financial Supervision Act as
amended from time to time, the Participant is a “Professional Market Party”
within the meaning of the Dutch Financial Supervision Act. In the event of any
such sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, all amounts payable by the Borrowers under this Credit
Agreement shall be determined as if such Lender had not sold such participating
interests, and the Borrowers and the Administrative Agent and the Fronting Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under the Loan Documents.

(b) Voting Rights. Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
with respect to any Loan or Commitment in which such Participant has an interest
which forgives principal, interest or fees or reduces the interest rate or fees
payable with respect to any such Loan, Letter of Credit or Commitment, postpones
any date fixed for any regularly-scheduled payment of principal of, or interest
or fees on, any such Loan, Letter of Credit or Commitment, releases any
guarantor of any such Loan or releases any substantial portion of collateral, if
any, securing any such Loan.

(c) Benefit of Setoff. The Borrowers agree that each Participant shall be deemed
to have the right of setoff provided in Section 12.01 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender shall retain the
right of setoff provided in Section 12.01 with respect to the amount of
participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 12.01, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 12.02 as if each Participant were a Lender.

Section 13.03. Assignments.

(a) Permitted Assignments. Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more banks or other entities (“Purchasers”) any part of its rights and
obligations under the Loan Documents; provided that, unless otherwise provided
herein, no assignment may be made without the prior written consent of Whirlpool
and the Administrative Agent, unless (x) the proposed Purchaser is a Lender or
an

 

90



--------------------------------------------------------------------------------

affiliate thereof or (y)(i) such Lender retains at all times a Commitment which,
is not less than $15,000,000 (unless such Lender is assigning all of its
Commitment), (ii) each such assignment to any Purchaser of any portion of such
Lender’s Commitment shall be in an amount which is not less than $25,000,000
(or, if less, the remaining amount of its Commitment) and in integral multiples
of $1,000,000 in excess thereof and (iii) such Lender has provided Whirlpool
with three Business Days prior notice of such assignment, including such
information regarding the Purchaser as Whirlpool may reasonably request. Each
such assignment shall be substantially in the form of Exhibit C hereto or in
such other form as may be agreed to by the parties thereto. The consent of each
Issuing Lender shall be required prior to any assignment becoming effective;
provided, however, that if a Default has occurred and is continuing, the consent
of Whirlpool shall not be required. No consents required by this
Section 13.03(a) shall be unreasonably withheld.

(b) Effect; Effective Date. Upon (i) delivery to the Administrative Agent of a
notice of assignment substantially in the form attached as Annex I to Exhibit C
hereto (a “Notice of Assignment”), together with any consent required by
Section 13.03(a), (ii) payment of a $3,500 processing fee to the Administrative
Agent for processing such assignment and (iii) recordation of such assignment in
the Register as required by Section 13.03(c), such assignment shall become
effective on the effective date specified in such Notice of Assignment. On and
after the effective date of such assignment, such Purchaser shall for all
purposes be a Lender party to this Credit Agreement and any other Loan Document
executed by the Lenders and shall have all the rights and obligations of a
Lender under the Loan Documents, to the same extent as if it were an original
party hereto, and no further consent or action by the Borrowers, the Lenders or
the Administrative Agent shall be required to release the transferor Lender with
respect to the percentage of the Aggregate Commitment, Loans and Participation
Interests assigned to such Purchaser.

(c) Register. The Borrowers hereby designate the Administrative Agent to serve
as the Borrowers’ agent, solely for the purpose of this paragraph, to maintain a
register (the “Register”) on which the Administrative Agent will record each
Lender’s Commitment, the Loans made by each Lender, and each repayment in
respect of the principal amount of the Loans of each Lender and annexed to which
the Administrative Agent shall retain a copy of Notice of Assignment delivered
to the Administrative Agent pursuant to Section 13.03(b). The entries in the
Register shall be conclusive, in the absence of manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person in
whose name a Loan is registered as the owner thereof for all purposes of this
Credit Agreement, notwithstanding notice or any provisions herein to the
contrary. A Lender’s Commitment and the Loans made pursuant thereto may be
assigned or otherwise transferred in whole or in part only by registration of
such assignment or transfer in the Register. Any assignment or transfer of a
Lender’s Commitment or the Loans made pursuant thereto shall be registered in
the Register only upon delivery to the Administrative Agent of a Notice of
Assignment duly executed by the assignor thereof. No assignment or transfer of a
Lender’s Commitment or the Loans made pursuant thereto shall be effective unless
such assignment or transfer shall have been recorded in the Register by the
Administrative Agent as provided in this Section. The Register shall be
available for inspection by the Borrowers and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

91



--------------------------------------------------------------------------------

Section 13.04. Dissemination of Information.

Each Borrower authorizes each Lender to disclose to any Participant or Purchaser
or any other Person acquiring an interest in the Loan Documents by operation of
law (each a “Transferee”) and any prospective Transferee any and all information
in such Lender’s possession concerning the creditworthiness of the Borrowers and
their Subsidiaries.

Section 13.05. Tax Treatment.

If any interest in any Loan Document is transferred to any Transferee, the
transferor Lender shall cause such Transferee, as a condition to such transfer,
to comply with the provisions of Section 2.08(l).

Section 13.06. SPC’s.

Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”) the
option to fund all or any part of any Advance that such Granting Lender would
otherwise be obligated to fund pursuant to this Credit Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Advance,
(ii) if an SPC elects not to exercise such option or otherwise fails to fund all
or any part of such Advance, the Granting Lender shall be obligated to fund such
Advance pursuant to the terms hereof, (iii) no SPC shall have any voting rights
pursuant to Section 9.03 (all such voting rights shall be retained by the
Granting Lenders), (iv) with respect to notices, payments and other matters
hereunder, the Credit Parties, the Administrative Agent, the Fronting Agent and
the Lenders shall not be obligated to deal with an SPC, but may limit their
communications and other dealings relevant to such SPC to the applicable
Granting Lender, (v) to the extent the funding by an SPC concerns an amount of
less than euro 50,000 (or its equivalent in any other currency) or such greater
amount as may be required pursuant to the Dutch Financial Supervision Act as
amended from time to time, such SPC is a “Professional Market Party” within the
meaning of the Dutch Financial Supervision Act and (vi) the Granting Lender has
provided Whirlpool with three Business Days prior notice of such assignment,
including such information regarding the SPC as Whirlpool may reasonably
request. The funding of an Advance by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent that, and as if, such
Advance were funded by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or payment under this Credit
Agreement for which a Lender would otherwise be liable for so long as, and to
the extent, the Granting Lender provides such indemnity or makes such payment.
In furtherance of the foregoing, each party hereto hereby agrees (which
agreements shall survive termination of this Credit Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other Person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained in this Credit Agreement, any
SPC may disclose on a confidential basis any non-public information relating to
its funding of Advances to any rating agency, commercial paper dealer or
provider of any surety, guarantee or credit or liquidity enhancements to such
SPC. This Section may not be amended without the prior written consent of each
Granting Lender, all or any part of whose Advance is being funded by an SPC at
the time of such amendment.

 

92



--------------------------------------------------------------------------------

Section 13.07. Pledges.

Notwithstanding any other provision set forth in this Credit Agreement, any
Lender may at any time create a security interest in all or any portion of its
rights under this Credit Agreement to secure obligations of such Lender,
including, without limitation, any pledge or assignment to secure obligations to
a Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System or any central bank, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that, no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender party hereto.

ARTICLE 14

NOTICES

Section 14.01. Giving Notice.

(a) Except as otherwise permitted by Section 2.08(g) or as provided in
subsection (b) below, all notices and other communications provided to any party
hereto under this Credit Agreement or any other Loan Document shall be in
writing or by telecopy (and promptly confirmed) and addressed or delivered to
such party at its address set forth on Schedule V hereto or at such other
address as may be designated by such party in a notice to the other parties. Any
notice, if mailed and properly addressed with postage prepaid, or sent overnight
delivery via a reputable carrier, shall be deemed given when received; any
notice, if transmitted by telecopy, shall be deemed given when transmitted.

(b) So long as JPMCB or any of its Affiliates is the Administrative Agent,
materials required to be delivered pursuant to Section 7.01(i), (ii), (iii),
(iv) and (v) shall be delivered to the Administrative Agent in an electronic or
other acceptable medium in a format acceptable to the Administrative Agent and
the Lenders by e-mail at 12012443500@tls.ldsprod.com or if by another medium to
the address of the Administrative Agent. In the event such materials are
transmitted to such e-mail address such transmission shall satisfy the
Borrowers’ obligation to deliver such materials. The Borrowers agree that the
Administrative Agent may make such materials, as well as any other written
information, documents, instruments and other material relating to the
Borrowers, any of their Subsidiaries or any other materials or matters relating
to this Credit Agreement, the Notes or any of the transactions contemplated
hereby (collectively, the “Communications”) available to the Lenders by posting
such notices on Intralinks or a substantially similar electronic system (the
“Platform”). The Borrowers acknowledge that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the
Administrative Agent nor any of its Affiliates warrants the accuracy, adequacy
or completeness of the Communications or the Platform and each expressly
disclaims liability for errors or omissions in the Communications or the
Platform. No

 

93



--------------------------------------------------------------------------------

warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by the Administrative Agent or any of its Affiliates in
connection with the Platform.

(c) Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Credit Agreement; provided that if
requested by any Lender the Administrative Agent shall deliver a copy of the
Communications to such Lender by email or telecopier. Each Lender agrees (i) to
notify the Administrative Agent in writing of such Lender’s e-mail address to
which a Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender becomes a party to this Credit
Agreement (and from time to time thereafter to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender) and (ii) that
any Notice may be sent to such e-mail address.

Section 14.02. Change of Address.

Subject to Section 10.10(b), each Borrower, the Administrative Agent, the
Fronting Agent and each Lender may change the address for service of notice upon
it by a notice in writing to the other parties hereto.

ARTICLE 15

COUNTERPARTS

This Credit Agreement may be executed in any number of counterparts, all of
which taken together shall constitute one agreement, and any of the parties
hereto may execute this Credit Agreement by signing any such counterpart. This
Credit Agreement shall be effective when it has been executed by the Borrowers,
the Administrative Agent, the Fronting Agent and the Lenders and the
Administrative Agent has either received such executed counterparts or has been
notified, by telecopy, that such party has executed its counterparts. Delivery
of an executed counterpart by facsimile shall be effective as an original
executed counterpart and shall be deemed a representation that an original
executed counterpart will be delivered.

ARTICLE 16

PATRIOT ACT NOTICE

Each Lender hereby notifies the Borrowers that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each borrower, guarantor or grantor (the “Loan Parties”), which
information includes the name and address of each Loan Party and other
information that will allow such Lender to identify such Loan Party in
accordance with the Act.

 

94



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers, the Administrative Agent and the Lenders have
caused this Credit Agreement to be duly executed by their duly authorized
officers, all as of the day and year first above written.

 

WHIRLPOOL CORPORATION By:  

    /s/ MARGARET MCLEOD

      Margaret McLeod Title:  

    Vice President and Treasurer

    2000, M-63

    Benton Harbor, Michigan 49022

    Telecopy No.: 269-923-5038

WHIRLPOOL EUROPE B.V. By:  

    /s/ MARGARET MCLEOD

      Margaret McLeod Title:  

    Attorney-in-Fact

    c/o Whirlpool Corporation

    2000, M-63

    Benton Harbor, Michigan 49022

    Telecopy No.: 269-923-5038

WHIRLPOOL FINANCE B.V. By:  

    /s/ MARGARET MCLEOD

      Margaret McLeod Title:  

    Attorney-in-Fact

    c/o Whirlpool Corporation

    2000, M-63

    Benton Harbor, Michigan 49022

    Telecopy No.: 269-923-5038



--------------------------------------------------------------------------------

WHIRLPOOL CANADA HOLDING CO. By:  

    /s/ MARGARET M. MCLEOD

      Margaret M. McLeod Title:  

    President and Treasurer

    c/o Whirlpool Corporation

    2000, M-63

    Benton Harbor, Michigan 49022

    Telecopy No.: 269-923-5038



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Fronting Agent, Fronting
Lender, Issuing Lender and a Lender By:  

    /s/ ROBERT D. BRYANT

 

    Name: Robert D. Bryant

    Title: Vice President



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,

as Syndication Agent, Fronting Lender and a Lender

By:  

    /s/ MICHAELA V. GALLUZZO

 

    Name: Michaela V. Galluzzo

    Title: Director



--------------------------------------------------------------------------------

BNP PARIBAS By:  

    /s/ SIMONE VINOCOUR

 

    Name: Simone Vinocour

    Title: Managing Director

By:  

    /s/ ANDREA SANGER

 

    Name: Andrea Sanger

    Title: Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A. By:  

    /s/ JANICE D’ARCO

 

    Name: Janice D’Arco

    Title: Vice President



--------------------------------------------------------------------------------

ING BANK N.V. DUBLIN BRANCH By:  

    /s/ EMMA CONDON

      Name: Emma Condon       Title: Vice President By:  

    /s/ AIDAN NEILL

 

    Name: Aidan Neill

    Title: Director



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ LTD. By:  

    /s/ THOMAS DANIELSON

 

    Name: Thomas Danielson

    Title: Authorized Signatory



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

    /s/ J. CASEY COSGROVE

 

    Name: J. Casey Cosgrove

    Title: Director



--------------------------------------------------------------------------------

WELLS FARGO BANK NATIONAL ASSOCIATION By:  

    /s/ JOHN D. BRADY

 

    Name: John D. Brady

    Title: Director



--------------------------------------------------------------------------------

BANCO SANTANDER S.A., NEW YORK BRANCH By:  

    /s/ JORGE SAAVEDRA

 

    Name: Jorge Saavedra

    Title: Executive Director

By:  

    /s/ SEN LOUIE

 

    Sen Louie

    Title: Vice President



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY By:  

    /s/ PHILLIP MCCAULAY

 

    Name: Phillip McCaulay

    Title: Vice President



--------------------------------------------------------------------------------

UNICREDIT BANK AG, NEW YORK BRANCH By:  

    /s/ DOUGLAS RIAHI

 

    Name: Douglas Riahi

    Title: Director

By:  

    /s/ ANNETT GUDERIAN

 

    Name: Annett Guderian

    Title: Director



--------------------------------------------------------------------------------

CIBC INC. By:  

    /s/ DOMINIC J. SORRESSO

 

    Name: Dominic J. Sorresso

    Title: Executive Director

By:  

    /s/ ROBERT CASEY

 

    Name: Robert Casey

    Title: Executive Director



--------------------------------------------------------------------------------

CREDIT INDUSTRIEL ET COMMERCIAL By:  

    /s/ NICOLAS COURTAIGNE

 

    Name: Nicolas Courtaigne

    Title: Vice President

By:  

    /s/ ERIC LONGUET

 

    Name: Eric Longuet

    Title: Managing Director



--------------------------------------------------------------------------------

CREDIT SUISSE AG By:  

    /s/ STEFAN WILLI

 

    Name: Stefan Willi

    Title: Director

By:  

    /s/ ANDREA MARCO HEBEISEN

 

    Name: Andrea Marco Hebeisen

    Title: Assistant Vice President



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH

By:

 

    /s/ WOLFGANG WINTER

 

    Name: Wolfgang Winter

    Title: Managing Director

By:

 

    /s/ VIRGINIA COSENZA

 

    Name: Virginia Cosenza

    Title: Vice President



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION

By:

 

    /s/ LEWIS FISHER

 

    Name: Lewis Fisher

    Title: Senior Vice President



--------------------------------------------------------------------------------

INTESA SANPAOLO S.P.A.

By:

 

    /s/ ROBERT WURSTER

 

    Name: Robert Wurster

    Title: Senior Vice President

By:

 

    /s/ GLEN BINDER

 

    Name: Glen Binder

    Title: Vice President



--------------------------------------------------------------------------------

NORDEA BANK FINLAND PLC, NEW YORK BRANCH

By:

 

    /s/ GERALD E. CHELIUS, JR.

 

    Name: Gerald E. Chelius, Jr.

    Title: SVP Credit

By:

 

    /s/ LARS WALLIN

 

    Name: Lars Wallin

    Title: Vice President



--------------------------------------------------------------------------------

SOCIETE GENERALE

By:

 

    /s/ AMBRISH THANAWALA

 

    Name: Ambrish Thanawala

    Title: Managing Director



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION By:  

    /s/ SHUJI YABE

      Name: Shuji Yabe       Title: General Manager



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By:  

    /s/ MICHELLE C. PHILLIPS

 

    Name: Michelle C. Phillips

    Title: Director



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

    /s/ NAVNEET KHANNA

 

    Name: Navneet Khanna

    Title: Vice President



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, Canada Branch as Lender, By:  

    /s/ JOSEPH RANHALA

 

    Name: Joseph Ranhala

    Title: Principal Officer



--------------------------------------------------------------------------------

EXHIBIT A

(to Credit Agreement)

NOTE

                    

[Whirlpool Corporation, a Delaware corporation] [Whirlpool Europe B.V., a
Netherlands corporation having its corporate seat in Breda, The Netherlands]
[Whirlpool Finance B.V., a Netherlands corporation having its corporate seat in
Breda, The Netherlands] [Whirlpool Canada Holding Co., a Nova Scotia unlimited
company] (the “Borrower”), promises to pay to the order of                     
(the “Lender”) the unpaid principal amount of each Loan made by the Lender to
the Borrower pursuant to the Amended and Restated Long Term Credit Agreement
dated as of June 28, 2011 among Whirlpool Corporation, Whirlpool Europe B.V.,
Whirlpool Finance B.V., Whirlpool Canada Holding Co., the other borrowers from
time to time party thereto, the lenders (including, without limitation, the
Lender) from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent and Fronting Agent for such lenders, The Royal Bank of
Scotland plc, as Syndication Agent, and BNP Paribas and Citibank, N.A., as
Documentation Agents (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), on the dates, in the currency and funds, and
at the place determined pursuant to the terms of the Credit Agreement, together
with interest, in like currency and funds, on the unpaid principal amount hereof
at the rates and on the dates determined pursuant to the Credit Agreement.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date,
amount, currency and maturity of each Loan and the date and amount of each
principal payment hereunder, provided, however, that any failure to so record
shall not affect the Borrower’s obligations under any Loan Document.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement, to which reference is hereby made for a
settlement of the terms and conditions under which this Note may be prepaid or
its maturity date accelerated. Capitalized terms used herein and not otherwise
defined herein are used with the meanings attributed to them in the Credit
Agreement. This Note shall be governed by the laws of the State of New York.

 

[WHIRLPOOL CORPORATION] [WHIRLPOOL EUROPE B.V.] [WHIRLPOOL FINANCE B.V.]
[WHIRLPOOL CANADA HOLDING CO.] By:  

 

  Title:

 

Exhibit A, Page 1



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Principal


Amount and

Currency of Loan

 

Maturity of

Loan

 

Principal

Amount

Paid

 

Unpaid Balance

 

Exhibit A, Page 2



--------------------------------------------------------------------------------

EXHIBIT B

(to Credit Agreement)

ASSUMPTION AGREEMENT

                      , 20    

To the Lenders party to the

Credit Agreement referred

to below

Ladies and Gentlemen:

Reference is made to the Amended and Restated Long Term Credit Agreement dated
as of June 28, 2011 among Whirlpool Corporation, Whirlpool Europe B.V.,
Whirlpool Finance B.V., Whirlpool Canada Holding Co., the other borrowers from
time to time party thereto, the lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent and Fronting Agent for such
lenders, The Royal Bank of Scotland plc, as Syndication Agent, and BNP Paribas
and Citibank, N.A., as Documentation Agents (as amended, supplemented or
otherwise modified from time to time through the date hereof, the “Credit
Agreement”). Terms defined in the Credit Agreement and used herein are used
herein as defined therein.

The undersigned,             , a              corporation, wishes to become a
“Borrower” under the Credit Agreement and, accordingly, hereby agrees that
(i) from the date hereof it shall be a “Borrower” under the Credit Agreement,
and (ii) from the date hereof and until the payment in full of the principal of
and interest on all Advances made to it under the Credit Agreement and
performance of all of its other Obligations thereunder, and until termination
thereunder of its status as a “Borrower” as provided below, it shall perform,
comply with and be bound by each of the provisions of the Credit Agreement which
is stated to apply to any “Borrower” to the same extent as if it had originally
signed the Credit Agreement as a “Borrower” party thereto. Without limiting the
generality of the foregoing, the undersigned hereby (i) confirms, represents and
warrants that it has heretofore received a true and correct copy of the Credit
Agreement (including any modifications thereof or supplements or waivers
thereto) as in effect on the date hereof, and (ii) confirms, reaffirms and
restates, as of the date hereof, the representations and warranties set forth in
Article 6 of the Credit Agreement provided that such representations and
warranties shall be and hereby are deemed amended so that each reference therein
to “this Credit Agreement”, including, without limitation, each such reference
included in the term “Loan Documents”, shall be deemed to be a collective
reference to this Assumption Agreement, the Credit Agreement and the Credit
Agreement as supplemented by this Assumption Agreement.

So long as the principal of and interest on all Advances made to the undersigned
under the Credit Agreement shall have been paid in full and all other
obligations of the undersigned

 

Exhibit B, Page 1



--------------------------------------------------------------------------------

under the Credit Agreement shall have been fully performed, Whirlpool may by not
less than five Business Days’ prior notice to the Lenders terminate the
undersigned’s status as a “Borrower” under the Credit Agreement.

THIS ASSUMPTION AGREEMENT SHALL BE CONSTRUED IN

ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Assumption Agreement as of the date and year first above written.

 

[Name of Additional Borrowing Subsidiary] By:  

 

Title:  

 

 

Address for Notices under

the Credit Agreement:

  

 

     

 

     

 

  

By its signature, Whirlpool hereby consents to              becoming an
Additional Borrowing Subsidiary and acknowledges that                      shall
also be a Borrowing Subsidiary whose obligations shall be guaranteed by
Whirlpool pursuant to Article 4 of the Credit Agreement:

 

WHIRLPOOL CORPORATION By:  

 

Title:  

 

 

Exhibit B, Page 2



--------------------------------------------------------------------------------

EXHIBIT C

(the Credit Agreement)

ASSIGNMENT AGREEMENT

This Assignment Agreement (this “Assignment Agreement”) between
                     (the “Assignor”) and                      (the “Assignee”)
is dated as of             , 20    . The parties hereto agree as follows:

1. PRELIMINARY STATEMENT. The Assignor is a party to a Credit Agreement (which,
as it may be amended, modified, supplemented, renewed or extended from time to
time is herein called the “Credit Agreement”) described in Item 1 of Schedule 1
attached hereto (“Schedule 1”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings attributed to them in the Credit
Agreement.

2. ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement such that after giving effect to such assignment the Assignee shall
have purchased pursuant to this Assignment Agreement the percentage interest
specified in Item 3 of Schedule 1 of all outstanding rights and obligations
under the Credit Agreement and the other Loan Documents. The aggregate
Commitment (or Loans, if the applicable Commitment has been terminated)
purchased by the Assignee hereunder is set forth in Item 3 of Schedule 1.

3. EFFECTIVE DATE. The effective date of this Assignment Agreement (the
“Effective Date”) shall be the later of the date specified in Item 4 of
Schedule 1 or two Business Days (or such shorter period agreed to by the
Administrative Agent) after a Notice of Assignment substantially in the form of
Annex ”I” attached hereto has been delivered to the Administrative Agent. Such
Notice of Assignment must include any consents required to be delivered to the
Administrative Agent by Section 13.03(a) of the Credit Agreement. In no event
will the Effective Date occur if the payments required to be made by the
Assignee to the Assignor on the Effective Date under Sections 4 and 5 hereof are
not made on the proposed Effective Date. The Assignor will notify the Assignee
of the proposed Effective Date no later than the Business Day prior to the
proposed Effective Date. As of the Effective Date, (i) the Assignee shall have
the rights and obligations of a Lender under the Loan Documents with respect to
the rights and obligations assigned to the Assignee hereunder and (ii) the
Assignor shall relinquish its rights and be released from its corresponding
obligations under the Loan Documents with respect to the rights and obligations
assigned to the Assignee hereunder.

4. PAYMENT OBLIGATIONS. On and after the Effective Date, the Assignee shall be
entitled to receive from the Administrative Agent all payments of principal,
interest and fees with respect to the interest assigned hereby. The Assignee
shall advance funds directly to the Administrative Agent with respect to all
Loans and reimbursement payments made on or after the Effective Date with
respect to the interest assigned hereby. In the event that either party hereto
receives any payment to which the other party hereto is entitled under this
Assignment Agreement, then the party receiving such amount shall promptly remit
it to the other party hereto.

 

Exhibit C, Page 1



--------------------------------------------------------------------------------

5. FEES PAYABLE BY THE ASSIGNEE. The Assignee shall pay to the Assignor a fee on
each day on which a payment of interest or letter of credit, facility or
utilization fees is made under the Credit Agreement with respect to the amounts
assigned to the Assignee hereunder for the period prior to the Effective Date.

6. REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S LIABILITY. The
Assignor represents and warrants that it is the legal and beneficial owner of
the interest being assigned by it hereunder and that such interest is free and
clear of any adverse claim. It is understood and agreed that the assignment and
assumption hereunder are made without recourse to the Assignor and that the
Assignor makes no other representation or warranty of any kind to the Assignee.
Neither the Assignor nor any of its officers, directors, employees, agents or
attorneys shall be responsible for (i) the due execution, legality, validity,
enforceability, genuineness, sufficiency or collectability of any Loan Document,
including, without limitation, documents granting the Assignor and the other
Lenders a security interest in assets of any Borrower, any Subsidiary of a
Borrower or any guarantor, (ii) any representation, warranty or statement made
in or in connection with any of the Loan Documents, (iii) the financial
condition or creditworthiness of any Borrower, any Subsidiary of a Borrower or
any guarantor, (iv) the performance of or compliance with any of the terms or
provisions of any of the Loan Documents, (v) inspecting any of the Property,
books or records of any Borrower, any Subsidiary of a Borrower or any guarantor,
(vi) the validity, enforceability, perfection, priority, condition, value or
sufficiency of any collateral securing or purporting to secure the Loans or
(vii) any mistake, error of judgment, or action taken or omitted to be taken in
connection with the Loans or the Loan Documents.

7. REPRESENTATIONS OF THE ASSIGNEE. The Assignee (i) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements requested by the Assignee and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement [and confirms that it is a Professional Market
Party within the meaning of the Dutch Financial Supervision Act]******,
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information at it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, (iv) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Loan Documents are required to be performed by it as a Lender,
(v) agrees that its payment instructions and notice instructions are as set
forth in the attachment to Schedule 1 [and (vi) attaches the forms prescribed by
the Internal Revenue Service of the United States certifying that the Assignee
is entitled to receive payments under the Loan Documents without deduction or
withholding of any United States federal income taxes].*******

 

 

****** To be inserted if the amount to be assigned is less than euro 50,000 (or
its equivalent in any other currency).

******* To be inserted if the Assignee is not incorporated under the laws of the
United States, or a state thereof.

 

Exhibit C, Page 2



--------------------------------------------------------------------------------

[7A. CONFIRMATION BY THE DUTCH BORROWERS. The Dutch Borrowers confirm that the
Assignee has the status of a Professional Market Party within the meaning of the
Dutch Financial Supervision Act.] ]******

8. INDEMNITY. The Assignee agrees to indemnify and hold the Assignor harmless
against any and all losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s non-performance of
the obligations assumed under this Assignment Agreement.

9. SUBSEQUENT ASSIGNMENTS. After the Effective Date, the Assignee shall have the
right pursuant to Section 13.03(a) of the Credit Agreement to assign the rights
which are assigned to the Assignee hereunder to any entity or person, provided
that (i) any such subsequent assignment does not violate any of the terms and
conditions of the Loan Documents or any law, rule, regulation, order, writ,
judgment, injunction or decree and that any consent required under the terms of
the Loan Documents has been obtained and (ii) unless the prior written consent
of the Assignor is obtained, the Assignee is not thereby released from its
obligations to the Assignor hereunder, if any remain unsatisfied, including,
without limitation, its obligations under Sections 4, 5 and 8 hereof.

10. REDUCTIONS OF AGGREGATE COMMITMENT. If any reduction in the Aggregate
Commitment or Aggregate Fronting Sublimit occurs between the date of this
Assignment Agreement and the Effective Date, the percentage interest specified
in Item 3 of Schedule 1 shall remain the same, but the dollar amount purchased
shall be recalculated based on the reduced Aggregate Commitment or Aggregate
Fronting Sublimit, as applicable.

11. ENTIRE AGREEMENT. This Assignment Agreement and the attached Notice of
Assignment embody the entire agreement and understanding between the parties
hereto and supersede all prior agreements and understandings between the parties
hereto relating to the subject matter hereof.

12. GOVERNING LAW. This Assignment Agreement shall be governed by the internal
law, and not the law of conflicts, of the State of New York.

13. NOTICES. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth in the attachment to Schedule 1.

 

 

****** To be inserted if the amount to be assigned is less than euro 50,000 (or
its equivalent in any other currency).

 

Exhibit C, Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

[NAME OF ASSIGNOR] By:  

 

Title:  

 

 

 

 

 

 

 

[NAME OF ASSIGNEE] By:  

 

Title:  

 

 

 

 

 

 

 

 

Exhibit C, Page 4



--------------------------------------------------------------------------------

SCHEDULE 1

(to Assignment Agreement)

 

1. Description and Date of Credit Agreement:

Amended and Restated Long Term Credit Agreement dated as of June 28, 2011 among
Whirlpool Corporation, Whirlpool Europe B.V., Whirlpool Finance B.V., Whirlpool
Canada Holding Co., the other borrowers from time to time party thereto, the
lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent and Fronting Agent for such lenders, The Royal Bank of
Scotland plc, as Syndication Agent, and BNP Paribas and Citibank, N.A., as
Documentation Agents (as amended, supplemented or otherwise modified from time
to time through the date hereof, the “Credit Agreement”)

 

2. Date of Assignment Agreement:             , 20    

 

3. Amounts (As of Date of Item 2 above):

 

a.

   Total of Commitments (Loans) 1 under Credit Agreement:    $                

b.

   Assignee’s Percentage purchased under the Assignment Agreement 2     
             % 

c.

   Assignee’s Fronting Commitment purchased under the Assignment Agreement    $
               

d.

   Assignee’s Aggregate (Loan Amount) 3 Commitment Amount Purchased under the
Assignment Agreement:    $                

 

4. Proposed Effective Date:             , 20    

Accepted and Agreed:

 

[NAME OF ASSIGNOR]     [NAME OF ASSIGNEE] By:  

 

    By:  

 

Title:  

 

    Title:  

 

 

 

1 

If Commitment has been terminated, insert outstanding Loans in place of
Commitment.

2 

Percentage taken to 9 decimal places.

3 

If Commitment has been terminated, insert outstanding Loans in place of
Commitment.

 

Exhibit C, Page 5



--------------------------------------------------------------------------------

ATTACHMENT

(to Schedule I to Assignment Agreement)

Attach Assignor’s Administrative Information Sheet, which must

include notice address for the Assignor and the Assignee

 

Exhibit C, Page 6



--------------------------------------------------------------------------------

ANNEX D

(to Assignment Agreement)

NOTICE OF ASSIGNMENT

            , 20    

 

To:    WHIRLPOOL CORPORATION    2000, M-63    Benton Harbor, Michigan 49022   
JPMorgan Chase Bank, N.A.    270 Park Avenue, 47th Floor    New York, NY 10017
From:    [NAME OF ASSIGNOR] (the “Assignor ”)    [NAME OF ASSIGNEE] (the
“Assignee”)

1. We refer to that Credit Agreement (the “Credit Agreement”) described in
Item 1 of Schedule 1 attached hereto (“Schedule 1”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings attributed to
them in the Credit Agreement.

2. This Notice of Assignment (this “Notice of Assignment”) is given and
delivered to Whirlpool and the Administrative Agent pursuant to Section 13.03(b)
of the Credit Agreement.

3. The Assignor and the Assignee have entered into an Assignment Agreement,
dated as of             , 20     (the “Assignment Agreement”), pursuant to
which, among other things, the Assignor has sold, assigned, delegated and
transferred to the Assignee, and the Assignee has purchased, accepted and
assumed from the Assignor, the percentage interest specified in Item 3 of
Schedule 1 of all outstanding rights and obligations under the Credit Agreement.
The Effective Date of the Assignment Agreement shall be the later of the date
specified in Item 4 of Schedule 1 or two Business Days (or such shorter period
as agreed to by the Administrative Agent) after this Notice of Assignment and
any consents and fees required by Sections 13.03(a) and 13.03(b) of the Credit
Agreement have been delivered to the Administrative Agent, provided that the
Effective Date shall not occur if any condition precedent agreed to by the
Assignor and the Assignee has not been satisfied.

4. The Assignor and the Assignee hereby give to Whirlpool and the Administrative
Agent notice of the assignment and delegation referred to herein. The Assignor
will confer with the Administrative Agent before the date specified in Item 4 of
Schedule 1 to determine if the Assignment Agreement will become effective on
such date pursuant to Section 3 hereof, and will confer with the Administrative
Agent to determine the Effective Date pursuant to Section 3 hereof if it occurs
thereafter. The Assignor shall notify the Administrative Agent if the Assignment
Agreement does not become effective on any proposed Effective Date as a result
of

 

Exhibit C, Page 7



--------------------------------------------------------------------------------

the failure to satisfy the conditions precedent agreed to by the Assignor and
the Assignee. At the request of the Administrative Agent, the Assignor will give
the Administrative Agent written confirmation of the satisfaction of the
conditions precedent.

5. The Assignor or the Assignee shall pay to the Administrative Agent on or
before the Effective Date the processing fee of $3,500 required by
Section 13.03(b) of the Credit Agreement.

6. The Assignee advises the Administrative Agent that notice and payment
instructions are set forth in the attachment to Schedule 1.

7. The Assignee hereby represents and that it has the status of a Professional
Market Party.******.

8. The Assignee authorizes each of the Administrative Agent and the Fronting
Agent to act as its agent under the Loan Documents in accordance with the terms
thereof. The Assignee acknowledges that neither the Administrative Agent nor the
Fronting Agent has any duty to supply information with respect to any Borrower
or the Loan Documents to the Assignee until the Assignee becomes a party to the
Credit Agreement. 1

 

 

1 

May be eliminated if Assignee is a party to the Credit Agreement prior to the
Effective Date.

 

 

****** To be inserted if the amount to be assigned is less than euro 50,000 (or
its equivalent in any other currency).

 

Exhibit C, Page 8



--------------------------------------------------------------------------------

NAME OF ASSIGNOR     NAME OF ASSIGNEE By:  

 

    By:  

 

Title:  

 

    Title:  

 

ACKNOWLEDGED

AND CONSENTED TO BY:

   

ACKNOWLEDGED

AND CONSENTED TO BY:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

    WHIRLPOOL CORPORATION

By:  

 

    By:  

 

Title:  

 

    Title:  

 

[Attach photocopy of Schedule 1 to the Assignment Agreement]

 

Exhibit C, Page 9



--------------------------------------------------------------------------------

EXHIBIT D

(to Credit Agreement)

COMPLIANCE CERTIFICATE

 

To: The Lenders party to the

     Amended and Restated Long Term Credit Agreement described below

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Long Term Credit Agreement dated as of June 28, 2011 among Whirlpool
Corporation, Whirlpool Europe B.V., Whirlpool Finance B.V., Whirlpool Canada
Holding Co., the other borrowers from time to time party thereto, the lenders
from time to time party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent and Fronting Agent for such lenders, The Royal Bank of Scotland plc, as
Syndication Agent, and BNP Paribas and Citibank, N.A., as Documentation Agents
(as amended, supplemented or otherwise modified from time to time through the
date hereof, the “Credit Agreement”). Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                      of Whirlpool,                     
of Whirlpool Europe,                      of Whirlpool Finance and
                     of Whirlpool Canada;

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Whirlpool and its Consolidated Subsidiaries during the
accounting period covered by the attached financial statements;

3. The examinations described in paragraph 2 above did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate[, except as set forth below];

4. Whirlpool and its Subsidiaries are in compliance with (a) the limitations on
Liens set forth in Section 7.10(xviii) of the Credit Agreement and (b) the
limitations on Indebtedness and Off-Balance Sheet Obligations set forth in
Section 7.11 of the Credit Agreement; and

5. Schedule 1 attached hereto sets forth financial data and computations
evidencing Whirlpool’s compliance with Sections 7.12 and 7.13 of the Credit
Agreement, all of which data and computations are true, complete and correct.

6. [Described below are the exceptions, if any, to paragraph 3 above:]

[list, in detail, the nature of each condition or event, the period during which
it has existed and the action which the Borrowers have taken, are taking, or
propose to take with respect to each such condition or event]

 

Exhibit D, Page 1



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this      day of         , 20    .

                             

 

Exhibit D, Page 2



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

Compliance as of             , 20      with

Sections 7.12 and 7.13 of the Credit Agreement

 

A. Compliance with Section 7.12: Leverage Ratio

 

1.   Consolidated EBITDA for the twelve month period ending on the date of
calculation (see Schedule A attached)    $             2.   Consolidated
Indebtedness on the date of calculation    $             3.   Leverage Ratio   
  (Line A2/Line A1)             :1.0

Maximum allowed:     Line A3 shall be less than or equal to 3.25 to 1.00.

 

B. Compliance with Section 7.13: Interest Coverage Ratio

 

1.   Consolidated EBITDA for the twelve month period ending on the date of
calculation (see Schedule A attached)    $             2.   Consolidated
Interest Expense for the twelve month period ending on the date of calculation
   $             3.  

Interest Coverage Ratio

(Line B1 ÷ Line B2)

            :1.0

Minimum required:     Line B3 shall be greater than or equal to 3.00 to 1.00.

 

Exhibit D, Page 3



--------------------------------------------------------------------------------

EXHIBIT A TO

SCHEDULE I TO COMPLIANCE CERTIFICATE

Calculation of Consolidated EBITDA

 

1.    Consolidated net income of Whirlpool and its Consolidated Subsidiaries (as
determined in accordance with GAAP)    $             2.    To the extent such
amounts were deducted in the determination of consolidated net income for the
applicable period,    (A)   Consolidated Interest Expense    $               
(B)   Taxes in respect of, or measured by, income or excess profits of Whirlpool
and its Consolidated Subsidiaries    $                (C)   Identifiable and
verifiable non-recurring restructuring charges taken by Whirlpool*   
$                (D)   Identifiable and verifiable non-cash pre-tax charges
taken by Whirlpool    $                (E)   Depreciation and amortization
expense    $                (F)   Non-cash charges and expense and fees related
to class action or other lawsuits, arbitrations or disputes product recalls,
regulatory proceedings and governmental investigations    $             3.   
Sum of Lines 2(A) through 2(F)    $             4.    To the extent such amounts
were deducted in the determination of consolidated net income for the applicable
period,    (A)   losses (or income) from discontinued operations**   
$                (B)   losses (or gains) from the effects of accounting
changes**    $             5.    Sum of Lines 4(A) and 4(B)    $             6.
   To the extent such amounts were not deducted in the determination of
consolidated net income for the applicable period, cash charges and expense and
fees related to class action or other lawsuits, arbitrations or disputes,
product recalls, regulatory proceedings and governmental investigations***   
$             7.    Consolidated EBITDA (Line 1 + Line 3 + Line 5 – Line 6)   
$            

 

* Restructuring charged described in Line 2(C) shall not exceed (i) $200,000,000
in any twelve month period which includes any portion of the years 2011 or 2012
or (ii) $100,000,000 in any twelve month period thereafter.

 

Exhibit D, Page 4



--------------------------------------------------------------------------------

** Income or gains described in Lines 4(A) and 4(B) shall be recorded as
negative numbers.

*** For the avoidance of doubt, to the extent that any amounts in respect of
such charges, expenses and fees described in Line 6 have been reserved for and
have reduced Consolidated EBITDA during any prior period, such amounts shall not
be subtracted in calculating Consolidated EBITDA for any subsequent period even
if such previously reserved amounts are paid in cash during such subsequent
period.

 

Exhibit D, Page 5



--------------------------------------------------------------------------------

EXHIBIT E

(to Credit Agreement)

COMMITTED BORROWING NOTICE

            , 20    

 

To:    JPMorgan Chase Bank, N.A.    as administrative agent (the “Administrative
Agent”) cc:    JPMorgan Chase Bank, N.A. (“the Fronting Agent”) From:   
                     [applicable Borrower] Re:    Amended and Restated Long Term
Credit Agreement dated as of June 28, 2011 among Whirlpool Corporation,
Whirlpool Europe B.V., Whirlpool Finance B.V., Whirlpool Canada Holding Co., the
other borrowers from time to time party thereto, the lenders from time to time
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and Fronting
Agent for such lenders, The Royal Bank of Scotland plc, as Syndication Agent,
and BNP Paribas and Citibank, N.A., as Documentation Agents (as amended,
supplemented or otherwise modified from time to time through the date hereof,
the “Credit Agreement”).

1. Capitalized terms used herein have the meanings assigned to them in the
Credit Agreement.

2. We hereby give notice pursuant to Section 2.03(e) of the Credit Agreement
that we request the following [Floating Rate Advance] [Eurocurrency Committed
Advance]:

Borrowing Date:             , 20    

 

Principal Amount*   Agreed Currency**   Interest Period***

Account of [applicable Borrower] to be credited*****:

 

Exhibit E, Page 1



--------------------------------------------------------------------------------

3. The undersigned hereby certifies that the representations and warranties
contained in Article 6 of the Credit Agreement are true and correct as of such
Borrowing Date (except the representations and warranties set forth in
Sections 6.04, 6.05 and 6.07 of the Credit Agreement, which representations and
warranties are true and correct as of the respective dates specified therein).

4. Prior to and after giving effect to such Committed Advance, no Default or
Unmatured Default exists.

 

                                                                       
                                  [Name of applicable Borrower]
By:                                                                       
                           Title:                            
                                                                 

 

* Amount must be $5,000,000 or a larger multiple of $1,000,000; provided,
however, that any Floating Rate Advance may be in the aggregate amount of the
unused Aggregate Commitment.

**

With respect to Eurocurrency Committed Advances, Dollars, Sterling or euros, or
other currencies meeting the requirements of the definition of Agreed Currency.

*** With respect to Eurocurrency Committed Advances, one week or one, two, three
or six months, subject to the provisions of the definition of Interest Period.

**** Applicable Borrower to insert all relevant account information, i.e. name
of account, account number, routing number, etc.

 

Exhibit E, Page 2



--------------------------------------------------------------------------------

EXHIBIT F

(to Credit Agreement)

DOLLAR CONTINUATION/CONVERSION NOTICE

            , 200    

 

To:    JPMorgan Chase Bank, N.A.    as administrative agent (the “Administrative
Agent”) cc:    JPMorgan Chase Bank, N.A. (“the Fronting Agent”) From:   
                     [applicable Borrower] Re:    Amended and Restated Long Term
Credit Agreement dated as of June 28, 2011 among Whirlpool Corporation,
Whirlpool Europe B.V., Whirlpool Finance B.V., Whirlpool Canada Holding Co., the
other borrowers from time to time party thereto, the lenders from time to time
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and Fronting
Agent for such lenders, The Royal Bank of Scotland plc, as Syndication Agent,
and BNP Paribas and Citibank, N.A., as Documentation Agents (as amended,
supplemented or otherwise modified from time to time through the date hereof,
the “Credit Agreement”).

1. Capitalized terms used herein have the meanings assigned to them in the
Credit Agreement.

2. We hereby give notice pursuant to Section 2.03(f) of the Credit Agreement
that we request a continuation or conversion of the following Dollar-denominated
[Floating Rate Advance] [Eurocurrency Committed Advance] according to the terms
below:

 

(A)    Date of continuation or conversion          (which is the last day of the
         the applicable Interest Period)   

 

   (B)   

Principal amount of

continuation or conversion*

  

 

   (C)    Type of Advance   

 

   (D)    Interest Period and the last day thereof**   

 

  

 

Exhibit F, Page 1



--------------------------------------------------------------------------------

                                                                       
                                  [Name of applicable Borrower]
By:                                                                       
                           Title:                            
                                                                 

 

* 

Amount must be $5,000,000 or a larger multiple of $1,000,000.

** 

With respect to Eurocurrency Committed Advances, one week or one, two, three or
six months, subject to the provisions of the definition of Interest Period.

 

Exhibit F, Page 2



--------------------------------------------------------------------------------

EXHIBIT G

(to Credit Agreement)

NON-DOLLAR CONTINUATION/CONVERSION NOTICE

            , 200    

 

To:   JPMorgan Chase Bank, N.A.   as administrative agent (the “Administrative
Agent”) cc:   JPMorgan Chase Bank, N.A. (“the Fronting Agent”) From:  
                     [applicable Borrower] Re:   Amended and Restated Long Term
Credit Agreement dated as of June 28, 2011 among Whirlpool Corporation,
Whirlpool Europe B.V., Whirlpool Finance B.V., Whirlpool Canada Holding Co., the
other borrowers from time to time party thereto, the lenders from time to time
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and Fronting
Agent for such lenders, The Royal Bank of Scotland plc, as Syndication Agent,
and BNP Paribas and Citibank, N.A., as Documentation Agents (as amended,
supplemented or otherwise modified from time to time through the date hereof,
the “Credit Agreement”).

1. Capitalized terms used herein have the meanings assigned to them in the
Credit Agreement.

2. We hereby give notice pursuant to Section 2.03(g) of the Credit Agreement
that we request a continuation or conversion of the following
non-Dollar-denominated Eurocurrency Committed Advance according to the terms
below:

 

(A)    Date of continuation or conversion          (which is the last day of the
         the applicable Interest Period)                                    (B)
   Principal amount of          continuation or conversion*   
                                (C)    Agreed Currency of Advance**   
                                (D)   
Interest Period and the last day thereof***                                   

 

Exhibit G, Page 1



--------------------------------------------------------------------------------

 

 

[Name of applicable Borrower]

By:  

 

Title:  

 

 

* Amount must be $5,000,000 or a larger multiple of $1,000,000.

** Sterling or euros, or other currencies meeting the requirements of the
definition of Agreed Currency.

*** One week or one, two, three or six months, subject to the provisions of the
definition of Interest Period.

 

Exhibit G, Page 2



--------------------------------------------------------------------------------

EXHIBIT H

(to Credit Agreement)

FRONTED BORROWING NOTICE

            , 200    

 

To:   JPMorgan Chase Bank, N.A.   (as “Fronting Agent”) cc:   JPMorgan Chase
Bank, N.A. (the “Administrative Agent”) From:   [Whirlpool
Corporation][Whirlpool Finance B.V.] Re:   Amended and Restated Long Term Credit
Agreement dated as of June 28, 2011 among Whirlpool Corporation, Whirlpool
Europe B.V., Whirlpool Finance B.V., Whirlpool Canada Holding Co., the other
borrowers from time to time party thereto, the lenders from time to time party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and Fronting Agent
for such lenders, The Royal Bank of Scotland plc, as Syndication Agent, and BNP
Paribas and Citibank, N.A., as Documentation Agents (as amended, supplemented or
otherwise modified from time to time through the date hereof, the “Credit
Agreement”).

1. Capitalized terms used herein have the meanings assigned to them in the
Credit Agreement.

2. We hereby give notice pursuant to Section 2.06(e) of the Credit Agreement
that we request the following Fronted Advance:

Borrowing Date:             ,     

 

Principal Amount*   Agreed Currency**   Interest Period***    

Account of [Whirlpool Corporation][Whirlpool Finance B.V.] to be credited*****:

 

Exhibit H, Page 1



--------------------------------------------------------------------------------

3. The undersigned hereby certifies that the representations and warranties
contained in Article 6 of the Credit Agreement are true and correct as of such
Borrowing Date (except the representations and warranties set forth in
Sections 6.04, 6.05 and 6.07 of the Credit Agreement, which representations and
warranties are true and correct as of the respective dates specified therein).

4. Prior to and after giving effect to such Committed Advance, no Default or
Unmatured Default exists.

 

[WHIRLPOOL CORPORATION] [WHIRLPOOL FINANCE B.V.] By:  

 

Title:  

 

 

* Amount must be at least $25,000,000.

** Dollars, Sterling or euros.

*** One week or one to Seven days, subject to the provisions of the definition
of Interest Period.

**** Applicable Borrower to insert all relevant account information, i.e. name
of account, account number, routing number, etc.

 

Exhibit H, Page 2



--------------------------------------------------------------------------------

SCHEDULE I

(to Credit Agreement)

COMMITMENTS

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 175,000,000.00   

The Royal Bank of Scotland Plc

   $ 175,000,000.00   

BNP Paribas

   $ 140,000,000.00   

Citibank, N.A.

   $ 140,000,000.00   

ING Bank N.V. Dublin Branch

   $ 115,000,000.00   

The Bank of Tokyo-Mitsubishi UFJ Ltd.

   $ 115,000,000.00   

Bank of America, N.A.

   $ 100,000,000.00   

Wells Fargo Bank National Association

   $ 100,000,000.00   

Banco Santander S.A., New York Branch

   $ 75,000,000.00   

The Northern Trust Company

   $ 75,000,000.00   

UniCredit Bank AG, New York Branch

   $ 75,000,000.00   

CIBC Inc.

   $ 40,000,000.00   

Credit Industriel et Commercial

   $ 40,000,000.00   

Credit Suisse AG

   $ 40,000,000.00   

Deutsche Bank AG New York Branch

   $ 40,000,000.00   

HSBC Bank USA, National Association

   $ 40,000,000.00   

Intesa SanPaolo S.p.A.

   $ 40,000,000.00   

Nordea Bank Finland Plc, New York Branch

   $ 40,000,000.00   

Societe Generale

   $ 40,000,000.00   

Sumitomo Mitsui Banking Corporation

   $ 40,000,000.00   

The Bank of Nova Scotia

   $ 40,000,000.00   

U.S. Bank National Association

   $ 40,000,000.00   

TOTAL

   $ 1,725,000,000.00   

 

Schedule I



--------------------------------------------------------------------------------

SCHEDULE I

(to Credit Agreement)

FRONTING COMMITMENTS

 

Lender

   Fronting Commitment      Percentage  

JPMorgan Chase Bank, N.A.

   $ 50,000,000.00         50.00 % 

The Royal Bank of Scotland plc

   $ 50,000,000.00         50.00 % 

Total:

   $ 100,000,000.00         100.00 % 

 

Schedule I



--------------------------------------------------------------------------------

SCHEDULE I

(to Credit Agreement)

LOC COMMITMENTS

 

Lender

   LOC Commitment      Percentage  

JPMorgan Chase Bank, N.A.

   $ 100,000,000         50.00 % 

The Royal Bank of Scotland plc

   $ 100,000,000         50.00 % 

Total:

   $ 200,000,000.00         100.00 % 

 

Schedule I



--------------------------------------------------------------------------------

SCHEDULE II

(to Credit Agreement)

EUROCURRENCY PAYMENT OFFICES

OF THE ADMINISTRATIVE AGENT1

 

Currency

   Eurocurrency Payment Office

Dollars

   To:    JPMorgan Chase Bank, N.A.    For:    JPMorgan Chase Bank, N.A.

euros

   To:    JPMorgan Chase Bank, N.A.    For:    JPMorgan Chase Bank, N.A.

 

1 

Accounts to be provided before payments made.

 

Schedule II



--------------------------------------------------------------------------------

Schedule III

(to Credit Agreement)

MLA Cost

 

1. The MLA Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The MLA Cost will be calculated by the Administrative Agent as a
weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

 

3. The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

 

4. The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a Sterling Loan:

 

AB + C(B – D) + E × 0.01   per cent. per annum 100 – (A + C)  

 

  (b) in relation to a Loan in any currency other than Sterling:

 

E × 0.01   per cent. per annum. 300  

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

  B is the percentage rate of interest (excluding the Alternative Base Rate
Margin and the Eurocurrency Margin, as applicable, and the MLA Cost and, if the
Loan is an Unpaid Sum, the additional rate of interest specified in
Section 2.08(d) (Rate after Certain Defaults)) payable for the relevant Interest
Period on the Loan.

 

Schedule III



--------------------------------------------------------------------------------

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

  (d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Administrative Agent, each Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by that Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of its Facility Office; and

 

Schedule III



--------------------------------------------------------------------------------

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 

10. The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the MLA Cost to the Lenders on the basis of the Additional Cost Rate
for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the MLA Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties to this Agreement.

 

13. The Administrative Agent may from time to time, after consultation with
Whirlpool and the Lenders, determine and notify to all parties to this Agreement
any amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties to this Agreement.

 

Schedule III



--------------------------------------------------------------------------------

SCHEDULE IV

(to Credit Agreement)

PRICING SCHEDULE (PART I)

Each of “Unused Commitment Fee Rate”, “Eurocurrency Margin” and “Alternate Base
Rate Margin” means, for any day, the rate set forth below, in basis points per
annum, in the row opposite such term and in the column corresponding to the
Pricing Level that applies for such day:

 

Pricing Level

  

Level I

    

Level II

    

Level III

    

Level
IV

    

Level V

 

Unused Commitment Fee Rate

     17.5         20.0         25.0         30.0         40.0   

Eurocurrency Margin

     125.0         137.5         162.5         187.5         225.0   

Alternate Base Rate Margin

     25.0         37.5         62.5         87.5         125.0   

For purposes of this Schedule, the following terms have the following meanings:

“Level I Pricing” applies at any date if, at such date, Whirlpool’s senior
unsecured long-term debt is rated BBB+ or higher by S&P and Baa1 or higher by
Moody’s.

“Level II Pricing” applies at any date if, at such date, (i) Whirlpool’s senior
unsecured long-term debt is rated BBB or higher by S&P or Baa2 or higher by
Moody’s and (ii) Level I Pricing does not apply.

“Level III Pricing” applies at any date if, at such date, (i) Whirlpool’s senior
unsecured long-term debt is rated BBB- or higher by S&P or Baa3 or higher by
Moody’s and (ii) neither Level I Pricing nor Level II Pricing applies.

“Level IV Pricing” applies at any date if, at such date, (i) Whirlpool’s senior
unsecured long-term debt is rated BB+ or higher by S&P or Ba1 or higher by
Moody’s and (ii) none of Level I Pricing, Level II Pricing or Level III Pricing
applies.

“Level V Pricing” applies at any date if, at such date, no other Pricing Level
applies.

“Moody’s” means Moody’s Investors Service, Inc.

“Pricing Level” refers to the determination of which of Level I, Level II, Level
III, Level IV or Level lV applies at any date.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Companies, Inc.

 

Schedule IV



--------------------------------------------------------------------------------

The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of Whirlpool without
third-party credit enhancement, and any rating assigned to any other debt
security of Whirlpool shall be disregarded. The ratings in effect for any day
are those in effect at the close of business on such day.

The following provisions are applicable: If Whirlpool is split-rated and the
ratings differential is one level, the higher of the two ratings will apply
(e.g. BBB+/Baa2 results in Level I Pricing). If Whirlpool is split-rated and the
ratings differential is more than one level, the level immediately below the
highest rating shall be used (e.g. BBB+/Baa3 results in Level II Pricing).

 

Schedule IV



--------------------------------------------------------------------------------

SCHEDULE V

(to Credit Agreement)

NOTICES

[TO BE UPDATED]

Borrowers:

Whirlpool Corporation

2000, M-63

Benton Harbor, Michigan 49022

Attn: Margaret McLeod

Telephone:    (269) 923-5352 Facsimile:    (269) 923-5515

Whirlpool Europe B.V.

c/o Whirlpool Corporation

2000, M-63

Benton Harbor, Michigan 49022

Attn: Margaret McLeod

Telephone:    (269) 923-5352 Facsimile:    (269) 923-5515

Whirlpool Finance B.V.

c/o Whirlpool Corporation

2000, M-63

Benton Harbor, Michigan 49022

Attn: Margaret McLeod

Telephone:    (269) 923-5352 Facsimile:    (269) 923-5515

Whirlpool Canada Holding Company

c/o Whirlpool Corporation

2000, M-63

Benton Harbor, Michigan 49022

Attn: Margaret McLeod

Telephone:    (269) 923-5352 Facsimile:    (269) 923-5515

Agent:

JPMorgan Chase Bank, N.A.

270 Park Avenue, 47th floor

New York, NY 10017

Attn: Vito S. Cipriano, Account Manager

Telephone:    (212) 552-7402 Facsimile:    (212) 552-5662 Email:
vito.cipriano@jpmorgan.com

 

Schedule V



--------------------------------------------------------------------------------

Lenders:

 

Credit Contact

       

Administrative Contact

Banco Santander, S.A., New York Branch

45 East 53rd Street

New York, NY 10022

Attn:     Paul Lammey

     

Banco Santander, S.A., New York Branch

45 East 53rd Street

New York, NY 10022

Attn:     Ligia Castro

Telephone:    (212) 350-3637

Facsimile:      (212) 350-3690

     

Telephone:

Facsimile:

 

(212) 350-3677

(212) 350-3647/3638

Email: plammey@santander.us    Email: lcastro@santander.us

 

Bank of America, N.A.

231 South LaSalle Street, 9th Floor

Chicago, IL 60604

Attn:     Sharon Burks Horos

     

Bank of America, N.A.

1850 Gateway Boulevard

Concord, CA 94520-3282

Attn:     Myrna Lara

Telephone:    (312) 828-2149

Facsimile:      (312) 828-6269

     

Telephone:

Facsimile:

 

(925) 675-8391

(888) 969-2638

Email: Sharon_burks.horos@bankofamerica.com   
Email: myrna.lara@bankofamerica.com

 

The Bank of Nova Scotia      

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

1251 Avenue of the Americas, 12th floor

New York, NY 10020-1104

Attn:     Paresh R. Shah

              Vice President

Telephone:    (212) 782-5649

Facsimile:      (212) 782-6440

Email: pshah@btmna.com

     

BTM Information Services, Inc.

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

1251 Avenue of the Americas, 12th floor

New York, NY 10020-1104

Attn:     Rolando Uy,

               AVP,

               Loan Operations Dept.

Telephone:       (201) 413-8570

Facsimile:         (201) 521-2304

                           (201) 521-2305

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

1251 Avenue of the Americas, 12th floor

New York, NY 10020-1104

       

Attn:     Ro Toyoshima

              Vice President

       

Telephone:     (212) 782-4307

Facsimile:       (212) 782-6440

        Email: rtoyoshima@btmna.com           

 

BNP Paribas

209 South LaSalle, Suite 500

Chicago, IL 60604

     

BNP Paribas

209 South LaSalle, Suite 500

Chicago, IL 60604

Attn:     Fik Durmus       Attn:     Elizabeth de la Chevrotiere

Telephone:     (312) 977-2242

Facsimile:       (312) 977-1380

     

Telephone:

Facsimile:

 

(514) 285-6041

(201) 850-4019

Email: fik.durmus@americas.bnpparibas.com    Email:      
Elisabeth.delachevrotiere@americas.bnpparibas.com

 

 

Schedule V



--------------------------------------------------------------------------------

Credit Contact

 

  Administrative Contact

CIBC Inc.

 

 

 

Citibank N.A.

233 S. Wacker Dr. 86th

Chicago, IL 60606

 

Citibank N.A.

2 Penns Way, 2nd Floor

New Castle, DE 05720

Attn:    John Coons   Attn:    Sean L. Portrait, Assistant Manager

Telephone:       (312) 876-3270

Facsimile:         (312) 876-3290

 

Telephone:         (302) 894-6083

Facsimile:           (302) 894-6120

Email: john.w.coons@citigroup.com   Email: sean.l.portrait@citigroup.com

 

Credit Industriel et Commercial

6, Avenue de Provence

75009 Paris France

 

Credit Industriel et Commercial

CIC Centre Administraftif DGC-CEF

95091 Cergy Pontoise Cedex France

Attn:    Wolfgang Fassbender   Attn:    Annick Merard

Telephone:         011 33 1 45 96 60 96

Facsimile:           011 33 1 45 96 91 05

 

Telephone:         011 33 1 45 96 48 60

Facsimile:           011 33 1 45 96 49 44

Email: fassbewo@cic.fr   Email: merardan@cic.fr

 

Credit Suisse AG

Paradeplatz 8

8001 Zürich

Switzerland

 

Credit Suisse AG

Paradeplatz 8

8001 Zürich

Switzerland

Attn:    Stefan Willi   Attn:    Andrea Marco Hebeisen

Telephone:         +41 44 334 09 59

Facsimile:           +41 44 333 40 41

 

Telephone:         +41 44 333 63 13

Facsimile:           +41 44 333 40 41

 

Deutsche Bank AG New York Branch

60 Wall Street

New York, NY 10005

 

Deutsche Bank AG New York Branch

5022 Gate Parkway Suite 100

Jacksonville, FL 32256

Attn:    Frederick W. Laird   Attn:    Lee Joyner

Telephone:         (212) 250-8215

Facsimile:           (212) 797-4344

 

Telephone:         (904) 527-6438

Facsimile:           (904) 494-6815

Email: frederick.laird@db.com   Email: lee.joyner@db.com

 

HSBC Bank USA, N.A.

71 S. Wacker Dr. #2700

Chicago, IL 60606

 

HSBC Bank USA, N.A.

One HSBC Center, 26th Floor

Buffalo, NY 14203

Attn:    Andrew Bicker   Attn:    Michele Clark

Telephone:         (312) 357-3991

Facsimile:           (312) 357-3999

 

Telephone:         (716) 841-2291

Facsimile:           (917) 229-0976

Email: andrew.t.bicker@us.hsbc.com   Email: Michele.m.clark@us.hsbc.com

 

 

Schedule V



--------------------------------------------------------------------------------

Credit Contact

       

Administrative Contact

ING Bank N.V.

49 St. Stephen’s Green

Dublin 2

Ireland

     

ING Bank N.V.

49 St. Stephen’s Green

Dublin 2

Ireland

Attn:     Bairbre Kelleher       Attn:     Alan Maher

Telephone:

Facsimile:

  

(01) 638 4028

(01) 638 4050

     

Telephone:

Facsimile:

  

(01) 638 4008

(01) 638 4060

Email: bairbre.Kelleher@ie.ing.com       Email: alan.maher@ie.ing.com

 

Intesa Sanpaolo S.p.A New York Branch

1 William Street

New York, NY 10004

       

Intesa Sanpaolo S.p.A New York Branch

1 William Street

New York, NY 10004

Attn:     Robert Wurster

      Attn:     Alex Papace

Telephone:

Facsimile:

  

(212) 607-3870

(212) 809-9780

     

Telephone:

Facsimile:

  

(212) 607-3531

(212) 607-3897

Email: rwurster@intesasanpaolo.us         

 

JPMorgan Chase Bank, N.A.

270 Park Avenue, 4th floor

New York, NY 10017

       

JPMorgan Chase Bank, N.A.

270 Park Avenue, 47th floor

New York, NY 10017

Attn:     Tina Ruyter       Attn:     Vito S. Cipriano Telephone:    (212)
270-6532                     Account Manager Facsimile:    (212) 270-3279      

Telephone:

Facsimile:

  

(212) 552-7402

(212) 552-5662

         Email: vito.cipriano@jpmorgan.com

 

Nordea Bank Finland Plc

437 Madison Avenue

New York, NY 10022

       

Nordea Bank Finland Plc

437 Madison Avenue

New York, NY 10022

Attn:     Thomas Hickey       Attn:     Loan Administration Department

Telephone:

Facsimile:

  

(212) 318-9306

(212) 318-9318

      Telephone: Facsimile:   

(212) 318-9300

(212) 318-9188

Email: thomas.hickey@nordea.com

      Email:

 

The Northern Trust Company

50 S. LaSalle, 11th floor

Chicago, IL 60675

       

The Northern Trust Company

50 S. LaSalle, 11th floor

Chicago, IL 60675

Attn:     Peter R. Martinets       Attn:     Ms. Linda Honda Telephone:
Facsimile:   

(312) 444-4569

(312) 630-6062

     

Telephone:

Facsimile:

  

(312) 444-3532

(312) 630-1566

Email: prm2@ntrs.com

     

 

The Royal Bank of Scotland Plc
101 Park Avenue, 12th Floor

New York, NY 10178

       

The Royal Bank of Scotland Plc

101 Park Avenue

New York, NY 10178

Attn:     Michaela Galluzzo       Attn:     Juanita Baird Telephone: Facsimile:
  

(212) 401-3549

(212) 401-3456

     

Telephone:

Facsimile:

  

(212) 401-3871

(212) 401-1336

Email: mica.galluzzo@rbos.com       Email: christine.xu@rbos.com

 

 

Schedule V



--------------------------------------------------------------------------------

Credit Contact

        

Administrative Contact

Sumitomo Mitsui Banking Corp., New York

277 Park Avenue

New York, NY 10172

     

Sumitomo Mitsui Banking Corp., New York

277 Park Avenue

New York, NY 10172

Attn:    Jack Rosa       Attn:     Yvette Browne

Telephone:     (212) 224-4151

Facsimile:       (212) 224-4384

     

Telephone:   (212) 224-4306

Facsimile:    (212) 224-5197

Email: Jack_Rosa@smbcgroup.com

      Email: Yvette_Browne@smbcgroup.com

 

Societe Generale

 

U.S. Bank National Association

209 S. LaSalle Street, 3rd Floor

Chicago, IL 60604

       

U.S. Bank National Association

400 City Center, OS-WI-CCCL

Oshkosh, WI 54901

Attn:    Barry Litwin       Attn:    Connie Sweeney

Telephone:     (312) 325-88

Facsimile:       (312) 325-88

     

Telephone:  (920) 237-7604

Facsimile:   (920) 237-7993

Email: barry.litwin@usbank.com       Email: connie.sweeney@usbank.com

 

UniCredit Bank Austria AG

Schottengasse 6-8

A-1010 Vienna, Austria

     

UniCredit Bank Austria AG

Julius Tandler Platz 3

A-1090 Vienna, Austria

Attn:    Wolfgang Trcka       Attn:    Sabine Steurer

Telephone:   +43 50505-56833

Facsimile:     +43 50505-8956833

     

Telephone: +43 50505-44305

Facsimile:   +43 50505-49394

Email: Wolfgang.trcka@unicreditgroup.at      
Email: Sabine.steurer@unicreditgroup.at

 

Wells Fargo Bank, N.A.

230 W. Monroe Street

29th Floor, Suite 2900

Chicago, IL 60606

     

Wells Fargo Bank, N.A.

201 Third Street

MAC 0187-081

Attn:    Neva Moritani

Attn:    Joseph Giampetroni

Telephone:      (312) 845-4397

Facsimile:        (312) 553-4783

     

Telephone:  (415) 477-5456

Facsimile:   (415) 979-0675 /

                   (415) 977-9489

Email: Joseph.C.Giampetroni@wellsfargo.com       Email: moritani@wellsfargo.com

 

 

Schedule V